 



Exhibit 10.2

************************************************************

MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC



--------------------------------------------------------------------------------



AMENDMENT AND RESTATEMENT

dated as of December 16, 2004

of

CREDIT AGREEMENT

Dated as of July 18, 2001



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC.,
and
SALOMON SMITH BARNEY INC.,
As Joint Bookrunners and Joint Lead Arrangers

CREDIT SUISSE FIRST BOSTON CORPORATION,
SALOMON SMITH BARNEY INC.,
As Co-Syndication Agents

THE BANK OF NOVA SCOTIA,
SOCIETE GENERALE
As Documentation Agents

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

************************************************************

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     This Table of Contents is not part of the Agreement to which it is attached
but is inserted for convenience of reference only.

                              Page   Section 1. Definitions and Accounting
Matters.     1  
 
               
 
  1.01   Certain Defined Terms.     1  
 
  1.02   Accounting Terms and Determinations.     32  
 
  1.03   Classes and Types of Loans.     33  
 
  1.04   Subsidiaries.     33  
 
  1.05   Nature of Obligations of Borrowers.     33  
 
                Section 2. Commitments, Loans and Prepayments.     34  
 
               
 
  2.01   Loans.     34  
 
  2.02   Borrowings.     39  
 
  2.03   Letters of Credit.     40  
 
  2.04   Changes of Commitments.     45  
 
  2.05   Commitment Fee.     47  
 
  2.06   Lending Offices.     47  
 
  2.07   Several Obligations; Remedies Independent.     47  
 
  2.08   Loan Accounts; Promissory Notes.     48  
 
  2.09   Optional Prepayments and Conversions or Continuations of Loans.     49
 
 
  2.10   Mandatory Prepayments and Reductions of Commitments.     49  
 
                Section 3. Payments of Principal and Interest.     52  
 
               
 
  3.01   Repayment of Loans.     52  
 
  3.02   Interest.     55  
 
  3.03   Determination of Applicable Margin.     56  
 
                Section 4. Payments; Pro Rata Treatment; Computations; Etc.    
57  
 
               
 
  4.01   Payments.     57  
 
  4.02   Pro Rata Treatment.     58  
 
  4.03   Computations.     58  
 
  4.04   Minimum Amounts.     59  
 
  4.05   Certain Notices.     59  
 
  4.06   Non-Receipt of Funds by the Administrative Agent.     60  
 
  4.07   Sharing of Payments, Etc.     61  

 



--------------------------------------------------------------------------------



 



                              Page   Section 5. Yield Protection, Etc.     63  
 
               
 
  5.01   Additional Costs.     63  
 
  5.02   Limitation on Types of Loans.     64  
 
  5.03   Illegality.     65  
 
  5.04   Treatment of Affected Loans.     65  
 
  5.05   Compensation.     66  
 
  5.06   Additional Costs in Respect of Letters of Credit.     66  
 
  5.07   U.S. Taxes.     67  
 
  5.08   Replacement of Lenders.     68  
 
                Section 6. Conditions Precedent.     69  
 
               
 
  6.01   Amendment and Restatement.     69  
 
  6.02   Initial Acquisition Funding Date.     70  
 
  6.03   Extensions of Credit for Initial and Subsequent Broadband Acquisitions.
    70  
 
  6.04   Initial and Subsequent Extensions of Credit.     71  
 
                Section 7. Representations and Warranties.     72  
 
               
 
  7.01   Existence.     72  
 
  7.02   Financial Condition.     72  
 
  7.03   Litigation.     73  
 
  7.04   No Breach.     73  
 
  7.05   Action.     73  
 
  7.06   Approvals.     73  
 
  7.07   ERISA.     74  
 
  7.08   Taxes.     74  
 
  7.09   Investment Company Act.     74  
 
  7.10   Public Utility Holding Company Act.     74  
 
  7.11   Material Agreements and Liens.     75  
 
  7.12   Environmental Matters.     75  
 
  7.13   Capitalization.     76  
 
  7.14   Subsidiaries and Investments, Etc.     76  
 
  7.15   True and Complete Disclosure.     76  
 
  7.16   Franchises.     77  
 
  7.17   The CATV Systems.     79  
 
  7.18   Rate Regulation.     79  
 
  7.19   Broadband Acquisition Agreements.     79  
 
  7.20   Use of Credit.     80  
 
                Section 8. Covenants of the Borrowers.     80  
 
               
 
  8.01   Financial Statements Etc.     80  
 
  8.02   Litigation.     82  
 
  8.03   Existence, Etc.     83  

(ii)



--------------------------------------------------------------------------------



 



                              Page  
 
  8.04   Insurance.     83  
 
  8.05   Prohibition of Fundamental Changes.     84  
 
  8.06   Limitation on Liens.     88  
 
  8.07   Indebtedness.     89  
 
  8.08   Investments.     90  
 
  8.09   Restricted Payments.     91  
 
  8.10   Certain Financial Covenants.     93  
 
  8.11   Management Fees.     94  
 
  8.12   Capital Expenditures.     95  
 
  8.13   Intentionally Left Blank.     96  
 
  8.14   Affiliate and Additional Subordinated Indebtedness.     96  
 
  8.15   Lines of Business.     97  
 
  8.16   Transactions with Affiliates.     97  
 
  8.17   Use of Proceeds.     98  
 
  8.18   Certain Obligations Respecting Subsidiaries; Further Assurances.     98
 
 
  8.19   Modifications of Certain Documents.     100  
 
                Section 9. Events of Default.     100  
 
               
 
  9.01   Events of Default.     100  
 
  9.02   Certain Cure Rights.     104  
 
                Section 10. The Administrative Agent.     105  
 
               
 
  10.01   Appointment, Powers and Immunities.     105  
 
  10.02   Reliance by Administrative Agent.     106  
 
  10.03   Defaults.     106  
 
  10.04   Rights as a Lender.     107  
 
  10.05   Indemnification.     107  
 
  10.06   Non-Reliance on Administrative Agent and Other Lenders.     107  
 
  10.07   Failure to Act.     108  
 
  10.08   Resignation or Removal of Administrative Agent.     108  
 
  10.09   Consents under Other Loan Documents.     108  
 
  10.10   Other Agents.     109  
 
                Section 11. Miscellaneous.     109  
 
               
 
  11.01   Waiver.     109  
 
  11.02   Notices.     109  
 
  11.03   Expenses, Etc.     110  
 
  11.04   Amendments, Etc.     111  
 
  11.05   Successors and Assigns.     112  
 
  11.06   Assignments and Participations.     112  
 
  11.07   Survival.     116  
 
  11.08   Captions.     116  
 
  11.09   Counterparts.     116  

(iii)



--------------------------------------------------------------------------------



 



                              Page  
 
  11.10   Governing Law; Submission to Jurisdiction.     116  
 
  11.11   Waiver of Jury Trial.     117  
 
  11.12   Treatment of Certain Information; Confidentiality.     117  
 
  11.13   Confirmation of Security Interests.     118  

         
SCHEDULE I
  -   Commitments
SCHEDULE II
  -   Taxes
SCHEDULE III
  -   Material Agreements and Liens
SCHEDULE IV
  -   Investments
SCHEDULE V
  -   Franchises
SCHEDULE VI
  -   Certain Matters Related to CATV Systems
SCHEDULE VII
  -   Rate Regulation Matters

         
EXHIBIT A
  -   Form of Assignment and Assumption
EXHIBIT B
  -   Form of Quarterly Officer’s Report
EXHIBIT C
  -   Form of Pledge Agreement
EXHIBIT D
  -   Form of Guarantee and Pledge Agreement
EXHIBIT E
  -   Form of Subsidiary Guarantee Agreement
EXHIBIT F
  -   Form of Management Fee Subordination Agreement
EXHIBIT G
  -   Reserved
EXHIBIT H
  -   Reserved
EXHIBIT I
  -   Form of Confidentiality Agreement
EXHIBIT J
  -   Form of Affiliate Subordinated Indebtedness Subordination Agreement

(iv)



--------------------------------------------------------------------------------



 



          AMENDMENT AND RESTATEMENT dated as of December 16, 2004, between each
of the following parties:

     MCC IOWA LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC,
a limited liability company duly organized and validly existing under the laws
of the State of Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Georgia”); and MCC MISSOURI LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Missouri”, and, together with MCC Iowa, MCC Illinois and MCC Georgia, the
“Borrowers”);

     each of the lenders party hereto on the date hereof and each lender that
becomes a “Lender” after the date hereof pursuant to Section 11.06(b) hereof
(individually, a “Lender” and, collectively, the “Lenders”); and

     JPMORGAN CHASE BANK, N.A., (formerly known as The Chase Manhattan Bank) a
national banking corporation, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

          The Borrowers, the Lenders, and the Administrative Agent are parties
to a Credit Agreement dated as of July 18, 2001 (as heretofore modified and
supplemented and in effect on the date hereof, the “Existing Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by the making of loans and issuing of letters of credit) to be made by said
Lenders to the Borrowers in an aggregate principal or face amount not exceeding
$1,400,000,000 (which may, in the circumstances herein provided, be increased to
$1,900,000,000). The Borrowers, the Lenders, and the Administrative Agent wish
to amend the Existing Credit Agreement in certain respects and, as so amended,
to restate the Existing Credit Agreement in its entirety.

          Accordingly, the parties hereto agree to amend and restate the
Existing Credit Agreement so that, as amended and restated, it reads in its
entirety as herein provided.

          Section 1. Definitions and Accounting Matters.

          1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

          “Acquisition Agreements” shall mean, collectively, the Broadband
Acquisition Agreements and any Subsequent Acquisition Agreements.

 



--------------------------------------------------------------------------------



 



          “Acquisitions” shall mean, collectively, the Broadband Acquisitions
and any Subsequent Acquisitions.

          “Additional Capital Expenditures” shall mean Capital Expenditures made
in accordance with the requirements of Section 8.12(b) hereof.

          “Adjusted Operating Cash Flow” shall mean, for any period during which
the Borrowers shall have consummated an Acquisition, the sum, for the Borrowers
and their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following, in each case determined under the
assumption that such Acquisition had been consummated on the first day of such
period: (i) Adjusted System Cash Flow minus (ii) the sum of (x) Management Fees
paid during such period to the extent not exceeding 4.50% of the gross operating
revenues of the Borrowers and their Subsidiaries for such period plus
(y) additional Management Fees that would have been paid during such period at a
rate equal to the lesser of (A) the percentage of gross operating revenues of
the Borrowers and their Subsidiaries actually paid as Management Fees during
such period or (B) for any Borrower, the then applicable rate or percentage
specified in the Management Agreement for such Borrower of the gross operating
revenues of such Borrower and its Subsidiaries for such period (determined, as
specified above under the assumption that such Acquisition had been consummated
on the first day of such period).

          “Adjusted System Cash Flow” shall mean, for any period during which
the Borrowers shall have consummated an Acquisition, the sum, for the Borrowers
and their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following, in each case determined under the
assumption that such Acquisition had been consummated on the first day of such
period: (i) System Cash Flow for such period plus (ii) the sum of (x)
non-recurring expenses incurred by the relevant sellers prior to the actual
closing of such Acquisition (to the extent such items were included as operating
expenses in the determination of System Cash Flow for such period) and (y) in
the case of the Broadband Acquisitions, the amounts set forth in Schedule VII
hereto for such period, or, in the case of any Subsequent Acquisition, the
amounts set forth in a statement of adjustments to System Cash Flow provided by
the Borrowers in connection with such Subsequent Acquisition and acceptable to
the Administrative Agent and Majority Lenders (in each case representing
specified cost increases and savings in respect of the CATV Systems being
acquired in such Acquisition).

          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in a form supplied by the Administrative Agent.

          “Affiliate” shall mean any Person that directly or indirectly
controls, or is under common control with, or is controlled by, a Borrower and,
if such Person is an individual, any member of the immediate family (including
parents, spouse, children and siblings) of such individual and any trust whose
principal beneficiary is such individual or one or more members of such
immediate family and any Person who is controlled by any such member or trust.
As used in this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or

( 2 )



--------------------------------------------------------------------------------



 



cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise), provided that, in any event, any Person that owns directly or
indirectly securities having 5% or more of the voting power for the election of
directors or other governing body of a corporation or 5% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person. Notwithstanding the foregoing, (a) no individual shall be an
Affiliate solely by reason of his or her being a director, officer or employee
of any Borrower or any of its Subsidiaries and (b) none of the Borrowers or
their Wholly Owned Subsidiaries shall be Affiliates.

          “Affiliate Letters of Credit” shall mean Letters of Credit issued in
accordance with the requirements of Section 8.08(g) hereof.

          “Affiliate Subordinated Indebtedness” shall mean Indebtedness to an
Affiliate (i) for which a Borrower is directly and primarily liable, (ii) in
respect of which none of its Subsidiaries is contingently or otherwise
obligated, (iii) that is subordinated to the obligations of the Borrowers to pay
principal of and interest on the Loans, Reimbursement Obligations, fees and
other amounts payable hereunder and under the other Loan Documents pursuant to
an Affiliate Subordinated Indebtedness Subordination Agreement, (iv) that does
not mature prior to September 30, 2011, and that is issued pursuant to
documentation containing terms (including interest, covenants and events of
default) in form and substance satisfactory to the Majority Lenders, (v) that
states by its terms that principal and interest in respect thereof shall only be
payable to the extent permitted under Section 8.09 hereof and (vi) that is
pledged by the respective holder thereof to the Administrative Agent in a manner
that creates a first priority perfected security interest in favor of the
Administrative Agent, as collateral security for the obligations of the
Borrowers hereunder, pursuant to (in the case of Mediacom Broadband) the
Guarantee and Pledge Agreement and (in the case of any other holder) a security
document in form and substance satisfactory to the Administrative Agent.

          “Affiliate Subordinated Indebtedness Subordination Agreement” shall
mean an Affiliate Subordinated Indebtedness Subordination Agreement
substantially in the form of Exhibit J hereto between any Person to whom a
Borrower or any of its Subsidiaries may be obligated to pay Affiliate
Subordinated Indebtedness, the Borrowers and the Administrative Agent, as the
same shall be modified and supplemented and in effect from time to time.

          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or of an affiliate
of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrowers as the office by which its Loans of such
Type are to be made and maintained.

          “Applicable Margin” shall mean, with respect to the Loans of any Class
and Type, the respective rates indicated below for Loans of such Class and Type
opposite the then-current Rate Ratio (determined pursuant to Section 3.03
hereof) indicated below (except that

( 3 )



--------------------------------------------------------------------------------



 



anything in this Agreement to the contrary notwithstanding, the Applicable
Margin with respect to the Loans of any Class and Type shall be the highest
margins indicated below during any period when an Event of Default shall have
occurred and be continuing):

                                                        Applicable Margin      
    Revolving Credit                     Facility/Tranche A       Tranche B Term
Loan           Term Loan Facility   Facilities           Eurodollar     Base
Rate     Eurodollar     Base Rate     Range of Rate Ratio     Loans     Loans  
  Loans     Loans    
Greater than 5.75 to 1
      2.50 %       1.50 %       2.75 %       1.75 %    
Greater than or equal to 5.50 to 1 but less than or equal to 5.75 to 1
      2.25 %       1.25 %       2.75 %       1.75 %    
Greater than or equal to 5.00 to 1 but less than 5.50 to 1
      2.00 %       1.00 %       2.50 %       1.50 %    
Greater than or equal to 4.50 to 1 but less than 5.00 to 1
      1.75 %       .75 %       2.50 %       1.50 %    
Greater than or equal to 4.00 to 1 but less than 4.50 to 1
      1.50 %       .50 %       2.50 %       1.50 %    
Greater than or equal to 3.50 to 1 but less than 4.00 to 1
      1.25 %       .50 %       2.50 %       1.50 %    
Less than 3.50 to 1
      1.00 %       .25 %       2.50 %       1.50 %    

          The Applicable Margin for the Incremental Loans of any Series shall be
determined at the time such Series of Loans is established pursuant to
Section 2.01(e) hereof.

          “Applicable Permitted Transaction Amount” shall mean, as at any date
during any fiscal quarter during any Fiscal Period, the sum of (a) the Equity
Contribution Amount and the outstanding principal amount of Affiliate
Subordinated Indebtedness, as at the beginning of such fiscal quarter plus
(b) the total cash equity capital contributions made, and the aggregate
principal amount of Affiliate Subordinated Indebtedness advanced, to the
Borrowers during the period (the “current period”) commencing on the first day
of such fiscal quarter through and including such date minus (c) the sum of
(i) the aggregate amount of repayments of Affiliate Subordinated Indebtedness,
and distributions in respect of equity capital, made during the current period
plus (ii) the aggregate face amount of Affiliate Letters of Credit issued during
the current period or during the period (the “prior period”) commencing on the
Original Closing Date through and including the last day of the fiscal quarter
immediately preceding such fiscal quarter minus (iii) the aggregate amount of
reductions in the undrawn face amount of Affiliate Letters of Credit (i.e.
excluding reductions in such face amount that occur upon a drawing thereunder)
during the current period or the prior period, together with the aggregate
amount of Affiliate

( 4 )



--------------------------------------------------------------------------------



 



Letters of Credit that expire or are terminated during the current period or the
prior period without being drawn.

          “Approved Fund” shall mean any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

          “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 11.06 hereof), and accepted by the Administrative
Agent, in the form of Exhibit A-1 or any other form approved by the
Administrative Agent.

          “Bankruptcy Code” shall mean the Federal Bankruptcy Code of 1978, as
amended from time to time.

          “Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (a) the Federal Funds Rate for such day plus 1/2 of 1% and (b) the
Prime Rate for such day. Each change in any interest rate provided for herein
based upon the Base Rate resulting from a change in the Base Rate shall take
effect at the time of such change in the Base Rate.

          “Base Rate Loans” shall mean Loans that bear interest at rates based
upon the Base Rate.

          “Basic Documents” shall mean, collectively, this Agreement, the other
Loan Documents and the Acquisition Agreements.

          “Basic Subscribers” shall mean, as at any date, (a) single household
dwellings with one or more television sets that receive a package of
over-the-air-broadcast stations, local access channels or certain
satellite-delivered cable television services from a CATV System, plus, without
duplication, (b) the number of subscribers determined by dividing the aggregate
dollar monthly amount billed for basic service to bulk subscribers (hotels,
motels, apartment buildings, hospitals and the like) located in a particular
CATV System by the applicable combined limited and expanded cable rate charged
to basic subscribers in such CATV System, plus (c) connections to schools,
libraries, local government offices and employee households that may not be
charged for limited and expanded cable services but may be charged for premium
units, pay-per-view events or high-speed Internet service. This definition shall
be subject to such modifications as the Borrowers from time to time determine to
be reasonably appropriate (and of which the Borrower shall notify the
Administrative Agent, which shall promptly notify the Lenders), provided that
such modifications are consistent with the periodic reports and/or registrations
at the time being filed with the Securities and Exchange Commission by Mediacom
Broadband or MCC.

( 5 )



--------------------------------------------------------------------------------



 



          “Basle Accord” shall mean the proposals for risk-based capital
framework described by the Basle Committee on Banking Regulations and
Supervisory Practices in its paper entitled “International Convergence of
Capital Measurement and Capital Standards” dated July 1988, as amended, modified
and supplemented and in effect from time to time or any replacement thereof.

          “Broadband Acquired Assets” shall mean, in the case of any Broadband
Acquisition, the CATV Systems and related assets to be acquired pursuant to such
Broadband Acquisition.

          “Broadband Acquisition Agreements” shall mean, collectively, the
Georgia Acquisition Agreement, the Illinois Acquisition Agreement, the Iowa
Acquisition Agreement and the Missouri Acquisition Agreement.

          “Broadband Acquisitions” shall mean, collectively, the Georgia
Acquisition, the Illinois Acquisition, the Iowa Acquisition and the Missouri
Acquisition.

          “Broadband Sellers” shall mean, with respect to any Broadband
Acquisition Agreement, each of the entities constituting the Seller (as defined
therein) party to such Broadband Acquisition Agreement.

          “Business Day” shall mean any day (a) on which commercial banks are
not authorized or required to close in New York City and (b) if such day relates
to a borrowing of, a payment or prepayment of principal of or interest on, a
Conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
by a Borrower with respect to any such borrowing, payment, prepayment,
Conversion or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

          “Capital Expenditures” shall mean, for any period, expenditures made
by the Borrowers or any of their Subsidiaries to acquire or construct fixed
assets, plant and equipment (including renewals, improvements and replacements,
but excluding repairs and the Acquisitions) during such period computed in
accordance with GAAP. For purposes hereof, “Capital Expenditures” for any period
shall include, to the extent reimbursed by the Borrowers, all capital
expenditures made by the Broadband Sellers in respect of Franchises retained
during such period.

          “Capital Lease Obligations” shall mean, for any Person, all
obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

          “Casualty Event” shall mean, with respect to any Property of any
Person, any loss of or damage to, or any condemnation or other taking of, such
Property for which such Person or

( 6 )



--------------------------------------------------------------------------------



 



any of its Subsidiaries receives insurance proceeds, or proceeds of a
condemnation award or other compensation.

          “CATV System” shall mean any cable distribution system that receives
broadcast signals by antennae, microwave transmission, satellite transmission or
any other form of transmission and that amplifies such signals and distributes
them to Persons who pay to receive such signals, but shall exclude wireless
cable.

          “Change of Control” shall mean the occurrence of any one or more of
the following events:

     (i) any Person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, including any group acting for the purpose of acquiring, holding
or disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one or more Permitted Holders is or becomes the
“beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time, upon the happening of
an event or otherwise), directly or indirectly, of more than 50% of the
aggregate voting power of the ownership interests in Mediacom Broadband;

     (ii) Mediacom Broadband consolidates with, or merges with or into, another
Person or Mediacom Broadband sells, assigns, conveys, transfers, leases or
otherwise disposes of all or substantially all of the assets of Mediacom
Broadband and its Subsidiaries (determined on a consolidated basis) to any
Person, other than any such transaction where immediately after such transaction
the Person or Persons that “beneficially owned” (as defined in Rule 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time, upon the happening of an event or otherwise) immediately prior to such
transaction, directly or indirectly, a majority of the aggregate voting power of
the then outstanding ownership interests in Mediacom Broadband, “beneficially
own” (as so determined), directly or indirectly, more than 50% of the aggregate
voting power of the then outstanding ownership interests in the surviving or
transferee Person;

     (iii) Mediacom Broadband is liquidated or dissolved or adopts a plan of
liquidation or dissolution;

     (iv) a majority of the members of the Executive Committee of Mediacom
Broadband shall consist of persons who are not Continuing Members; or

     (v) the Borrowers and the Subsidiary Guarantors shall cease to be
Subsidiaries of Mediacom Broadband;

( 7 )



--------------------------------------------------------------------------------



 



provided, however, that a Change of Control will be deemed not to have occurred
in any of the circumstances described in clauses (i) through (iv) above if after
the occurrence of any such circumstance (A) MCC (or any successor thereto), or a
Person (or successor thereto) more than 50% of the aggregate voting power of the
then outstanding ownership interests of which is beneficially owned, directly or
indirectly, by MCC (or any successor thereto), continues to be the manager of
Mediacom Broadband (or the surviving or transferee Person in the case of clause
(ii) above) and Rocco Commisso continues to be the chief executive officer or
chairman of MCC (or any successor thereto) or (B) Rocco Commisso, or a Person
more than 50% of the aggregate voting power of the then outstanding ownership
interests of which is beneficially owned, directly or indirectly by Rocco
Commisso and the other Permitted Holders together with their respective
designees, becomes the manager of Mediacom Broadband (or the surviving or
transferee Person in the case of clause (ii) above) or (C) Rocco Commisso
becomes and thereafter continues to be the chief executive officer or chairman
of Mediacom Broadband (or the surviving or transferee Person in the case of
clause (ii) above).

          “Class” shall have the meaning assigned to such term in Section 1.03
hereof.

          “Closing Date” shall mean the date upon which the conditions to
effectiveness of this Agreement set forth in Section 6 hereof shall have been
satisfied or waived.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

          “Collateral Account” shall have the meaning assigned to such term in
the Pledge Agreement.

          “Commitments” shall mean, collectively, the Revolving Credit
Commitments, the Tranche A Term Loan Commitments, the Tranche B Term Loan
Commitments and the Incremental Facility Commitments (if any).

          “Continue”, “Continuation” and “Continued” shall refer to the
continuation pursuant to Section 2.09 hereof of a Eurodollar Loan from one
Interest Period to the next Interest Period.

          “Continuing Member” shall mean, as of any date of determination
thereof, any Person who: (i) was a member of the Executive Committee of Mediacom
Broadband on the date hereof; (ii) was nominated for election or elected to the
Executive Committee of Mediacom Broadband with the affirmative vote of a
majority of the Continuing Members who were members of the Executive Committee
at the time of such nomination or election; or (iii) is a representative of, or
was approved by, a Permitted Holder.

          “Convert”, “Conversion” and “Converted” shall refer to a conversion
pursuant to Section 2.09 hereof of one Type of Loans into another Type of Loans,
which may be accompanied by the transfer by a Lender (at its sole discretion) of
a Loan from one Applicable Lending Office to another.

( 8 )



--------------------------------------------------------------------------------



 



          “Cure Monies” shall mean proceeds of Affiliate Subordinated
Indebtedness and/or equity contributions received by the Borrowers after the
Original Closing Date that, at the time the same are received by the Borrowers,
are identified by the Borrowers in a certificate of a Senior Officer delivered
by the Borrowers to the Administrative Agent within one Business Day of such
receipt, as constituting “Cure Monies” for purposes of Section 9.02 hereof.

          “Debt Issuance” shall mean any issuance or sale by a Borrower or any
of its Subsidiaries after the Original Closing Date of any debt securities,
excluding, however, any Indebtedness incurred pursuant to Section 8.07(a),
8.07(c) or 8.07(f) hereof.

          “Debt Service” shall mean, for any period, the sum, for the Borrowers
and their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP), of the following: (a) in the case of Revolving Credit
Loans and Incremental Facility Revolving Credit Loans under this Agreement, the
aggregate amount of payments of principal of such Loans that, giving effect to
Commitment reductions or terminations scheduled to be made during such period
pursuant to Section 2.04(a) hereof, were required to be made pursuant to
Section 3.01(a) or 3.01(d) hereof during such period plus (b) in the case of
Term Loans and Incremental Facility Loans under this Agreement and all other
Indebtedness (other than Revolving Credit Loans and Incremental Facility
Revolving Credit Loans), all regularly scheduled payments or regularly scheduled
prepayments of principal of such Indebtedness (including, without limitation,
the principal component of any payments in respect of Capital Lease Obligations)
made or payable during such period (other than the principal component of any
payments in respect of Affiliate Subordinated Indebtedness) plus (c) all
Interest Expense for such period.

          “Debt Service Coverage Ratio” shall mean, for any date, the ratio of
(a) the product of Operating Cash Flow for the fiscal quarter ended on or most
recently prior to such date times four to (b) Debt Service for the period of
four consecutive fiscal quarters ended on or most recently prior to such date.

          Notwithstanding the foregoing, the Debt Service Coverage Ratio as at
the last day of any fiscal quarter during which an Acquisition is consummated
shall be deemed to be equal to the ratio of (a) the product of (x) Adjusted
Operating Cash Flow for such fiscal quarter times (y) four to (b) Debt Service
for the period of four consecutive fiscal quarters ended on or most recently
ended prior to such date, provided that for purposes of determining the Debt
Service Coverage Ratio (i) as at any date prior to August 10, 2001, Adjusted
Operating Cash Flow shall be determined for the three-month period ended May 31,
2001, and (ii) as at any date during the period commencing on August 10, 2001
through but not including September 30, 2001, Adjusted Operating Cash Flow shall
be determined for the fiscal quarter ended June 30, 2001 and, in the case of
each of the foregoing clauses (i) and (ii), Interest Expense shall be determined
under the assumption that the Original Closing Date occurred at the beginning of
the twelve-month period ended on May 31, 2001 or June 30, 2001, as applicable.

( 9 )



--------------------------------------------------------------------------------



 



          “Default” shall mean an Event of Default or an event that with notice
or lapse of time or both would become an Event of Default.

          “Disposition” shall mean any sale, assignment, transfer or other
disposition of any Property (whether now owned or hereafter acquired) by the
Borrowers or any of their Subsidiaries to any other Person excluding any sale,
assignment, transfer or other disposition of any Property sold or disposed of in
the ordinary course of business and on ordinary business terms.

          “Dollars” and “$” shall mean lawful money of the United States of
America.

          “Environmental Claim” shall mean, with respect to any Person, any
written or oral notice, claim, demand or other communication (collectively, a
“claim”) by any other Person alleging or asserting such Person’s liability for
investigatory costs, cleanup costs, governmental response costs, damages to
natural resources or other Property, personal injuries, fines or penalties
arising out of, based on or resulting from (i) the presence, or Release into the
environment, of any Hazardous Material at any location, whether or not owned by
such Person, or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law. The term “Environmental Claim”
shall include, without limitation, any claim by any governmental authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and any claim by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the presence of Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

          “Environmental Laws” shall mean any and all present and future
Federal, state, local and foreign laws, rules or regulations, and any orders or
decrees, in each case as now or hereafter in effect, relating to the regulation
or protection of human health, safety or the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or toxic or hazardous substances or wastes into the indoor or outdoor
environment, including, without limitation, ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or toxic or
hazardous substances or wastes.

          “Equity Contribution Amount” shall mean, as at any date of
determination, (a) the aggregate amount of cash contributions made to the equity
capital of the Borrowers during the period from and including the respective
dates of organization of the Borrowers through and including such date of
determination minus (b) the aggregate amount of distributions made in respect of
the equity capital of the Borrowers during such period.

          “Equity Interest” in any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) corporate stock or other equity
participations, including partnership interests, whether general or limited, and
membership interests in such Person.

( 10 )



--------------------------------------------------------------------------------



 



          “Equity Rights” shall mean, with respect to any Person, any
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or securities
convertible into, any additional shares of capital stock of any class or other
ownership interests of any type in, such Person.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

          “ERISA Affiliate” shall mean any corporation or trade or business that
is a member of any group of organizations (i) described in Section 414(b) or
(c) of the Code of which a Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which a Borrower
is a member.

          “Eurodollar Base Rate” shall mean, for the Interest Period for any
Eurodollar Loan, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for the offering of Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the Eurodollar Base
Rate for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

          “Eurodollar Loans” shall mean Loans that bear interest at rates based
on rates referred to in the definition of “Eurodollar Base Rate” in this
Section 1.01.

          “Eurodollar Rate” shall mean, for any Eurodollar Loan for any Interest
Period therefor, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to the
Eurodollar Base Rate for such Loan for such Interest Period divided by 1 minus
the Reserve Requirement (if any) for such Loan for such Interest Period.

          “Event of Default” shall have the meaning assigned to such term in
Section 9 hereof.

( 11 )



--------------------------------------------------------------------------------



 



          “Excess Cash Flow” shall mean, for any period, the excess of
(a) Operating Cash Flow for such period over (b) the sum of (i) Capital
Expenditures made during such period plus (ii) the aggregate amount of Debt
Service for such period plus (iii) the Tax Payment Amount for such period plus
(iv) any decreases (or minus any increases) in Working Capital from the first
day to the last day of such period.

          “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended from time to time.

          “Executive Compensation” shall mean, for any period, the aggregate
amount of compensation (including, without limitation, salaries, withholding
taxes, unemployment insurance contributions, pension, health and other benefits)
of the Manager’s executive management personnel during such period. For purposes
hereof, “executive management personnel” shall not include any individual (such
as a system manager) who is employed solely in connection with the day-to-day
operations of a CATV System.

          “Existing Credit Agreement” shall have the meaning assigned to such
term in the recitals hereof.

          “FAA” shall mean the Federal Aviation Administration or any
governmental authority substituted therefor.

          “FCC” shall mean the Federal Communications Commission or any
governmental authority substituted therefor.

          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate charged to JPMCB on such Business Day on such
transactions as determined by the Administrative Agent.

          “Fiscal Period” shall mean any fiscal year and, for the fiscal year
ending December 31, 2001, the period from the Original Closing Date to and
including December 31, 2001.

          “Franchise” shall have the meaning set forth in 47 U.S.C.
Section 522(9). The term “Franchise” shall include each of the Franchises set
forth on Schedule V hereto.

( 12 )



--------------------------------------------------------------------------------



 



          “GAAP” shall mean generally accepted accounting principles applied on
a basis consistent with those that, in accordance with the last sentence of
Section 1.02(a) hereof, are to be used in making the calculations for purposes
of determining compliance with this Agreement.

          “Georgia Acquisition” shall mean the acquisition of CATV Systems and
related assets by MCC Georgia pursuant to the Georgia Acquisition Agreement.

          “Georgia Acquisition Agreement” shall mean the Asset Purchase
Agreement among MCC and each of the entities constituting the Seller (as defined
therein) party thereto, dated as of February 26, 2001 (Georgia), as the same
shall, subject to Section 8.19 hereof, be modified and supplemented and in
effect from time to time.

          “Gross Operating Revenue” shall have the meaning assigned to such term
in Section 8.11 hereof.

          “Guarantee” shall mean a guarantee, an endorsement, a contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
otherwise to be or become contingently liable under or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
Person, or a guarantee of the payment of dividends or other distributions upon
the stock or equity interests of any Person, or an agreement to purchase, sell
or lease (as lessee or lessor) Property, products, materials, supplies or
services primarily for the purpose of enabling a debtor to make payment of such
debtor’s obligations or an agreement to assure a creditor against loss, and
including, without limitation, causing a bank or other financial institution to
issue a letter of credit or other similar instrument for the benefit of another
Person, but excluding endorsements for collection or deposit in the ordinary
course of business. The terms “Guarantee” and “Guaranteed” used as a verb shall
have a correlative meaning.

          “Guarantee and Pledge Agreement” shall mean a Guarantee and Pledge
Agreement substantially in the form of Exhibit D hereto between Mediacom
Broadband, MCC (to the extent of its obligations under Sections 5.04 and 5.05
thereof) and the Administrative Agent, as the same shall be modified and
supplemented and in effect from time to time.

          “Hazardous Material” shall mean, collectively, (a) any petroleum or
petroleum products, flammable materials, explosives, radioactive materials,
asbestos, urea formaldehyde foam insulation, and transformers or other equipment
that contain polychlorinated biphenyls (“PCB’s”), (b) any chemicals or other
materials or substances that are now or hereafter become defined as or included
in the definition of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import under any Environmental Law and (c) any other chemical or other
material or substance, exposure to which is now or hereafter prohibited, limited
or regulated under any Environmental Law.

          “Illinois Acquisition” shall mean the acquisition of CATV Systems and
related assets by MCC Illinois pursuant to the Illinois Acquisition Agreement.

( 13 )



--------------------------------------------------------------------------------



 



          “Illinois Acquisition Agreement” shall mean the Asset Purchase
Agreement among MCC and each of the entities constituting the Seller (as defined
therein) party thereto, dated as of February 26, 2001 (Southern Illinois), as
the same shall, subject to Section 8.19 hereof, be modified and supplemented and
in effect from time to time.

          “Incremental Facility Agreement” shall have the meaning assigned to
such term in Section 2.01(e) hereof.

          “Incremental Facility Commitments” shall mean the Incremental Facility
Revolving Credit Commitments and the Incremental Facility Term Loan Commitments.
The aggregate amount of the Incremental Facility Loan Commitments of all Series
shall not exceed the amount specified in clause (iii) of Section 2.01(e) hereof
(or, in the case of Reinstating Incremental Facility Revolving Credit
Commitments and Reinstating Incremental Facility Term Loan Commitments, the
respective amounts specified in clauses (vi) or (vii) of said Section 2.01(e)).

          “Incremental Facility Lenders” shall mean the Incremental Facility
Revolving Credit Lenders and the Incremental Facility Term Loan Lenders.

          “Incremental Facility Letter of Credit” shall mean any letter of
credit issued under the Incremental Facility Revolving Credit Commitments of any
Series.

          “Incremental Facility Loans” shall mean the Incremental Facility
Revolving Credit Loans and the Incremental Facility Term Loans.

          “Incremental Facility Revolving Credit Commitment” shall mean, for
each Incremental Facility Revolving Credit Lender, and for any Series thereof,
the obligation of such Incremental Facility Revolving Credit Lender to make
Incremental Facility Revolving Credit Loans, and to issue or participate in
Incremental Facility Letters of Credit, of such Series (as the same may be
reduced from time to time pursuant to Section 2.04 or 2.10 hereof or increased
or reduced from time to time pursuant to assignments permitted under
Section 11.06(b) hereof). The amount of each Lender’s Incremental Facility
Revolving Credit Commitment of any Series shall be determined in accordance with
the provisions of Section 2.01(e) hereof.

          “Incremental Facility Revolving Credit Lenders” shall mean, in respect
of any Series of Incremental Facility Revolving Credit Loans, the Lenders from
time to time holding Incremental Facility Revolving Credit Loans and Incremental
Facility Revolving Credit Commitments of such Series after giving effect to any
assignments thereof permitted by Section 11.06(b) hereof.

          “Incremental Facility Revolving Credit Loans” shall mean revolving
credit loans provided for pursuant to an Incremental Facility Agreement entered
into pursuant to Section 2.01(e) hereof, which may be Base Rate Loans and/or
Eurodollar Loans.

( 14 )



--------------------------------------------------------------------------------



 



          “Incremental Facility Term Loan Commitment” shall mean, for each
Incremental Facility Term Loan Lender, and for any Series thereof, the
obligation of such Incremental Facility Term Loan Lender to make Incremental
Facility Term Loans of such Series (as the same may be reduced from time to time
pursuant to Section 2.04 or 2.10 hereof or increased or reduced from time to
time pursuant to assignments permitted under Section 11.06(b) hereof). The
amount of each Lender’s Incremental Facility Term Loan Commitment of any Series
shall be determined in accordance with the provisions of Section 2.01(e) hereof.

          “Incremental Facility Term Loan Lenders” shall mean, in respect of any
Series of Incremental Facility Term Loans, the Lenders from time to time holding
Incremental Facility Term Loans and Incremental Facility Term Loan Commitments
of such Series after giving effect to any assignments thereof permitted by
Section 11.06(b) hereof.

          “Incremental Facility Term Loans” shall mean term loans provided for
pursuant to an Incremental Facility Agreement entered into pursuant to
Section 2.01(e) hereof, which may be Base Rate Loans and/or Eurodollar Loans.

          “Indebtedness” shall mean, for any Person: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person), including, without limitation, Affiliate
Subordinated Indebtedness; (b) obligations of such Person to pay the deferred
purchase or acquisition price of Property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 120 days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person; provided that Indebtedness shall exclude (i) obligations in respect
of surety and performance bonds backing pole rental or conduit attachments and
the like, or backing obligations under Franchises, arising in the ordinary
course of business of the CATV Systems and related telecommunications services
of the Borrowers and their Subsidiaries and (ii) all obligations in respect of
Interest Rate Protection Agreements.

          “Information Memorandum” shall mean the Confidential Information
Memorandum dated April 2001 prepared in connection with the syndication of the
credit facilities provided for in this Agreement.

          “Interest Coverage Ratio” shall mean, as at any date, the ratio of
(a) Operating Cash Flow for the fiscal quarter ending on, or most recently ended
prior to, such date to (b) Interest Expense for such fiscal quarter.

( 15 )



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, (a) the Interest Coverage Ratio as at
the last day of any fiscal quarter during which an Acquisition is consummated
shall be deemed to be equal to the ratio of Adjusted Operating Cash Flow for
such fiscal quarter to Interest Expense for such fiscal quarter and (b) the
Interest Coverage Ratio (i) as at any date prior to August 10, 2001, shall be
determined for the three-month period ended May 31, 2001, and (ii) as at any
date during the period commencing on August 10, 2001 through but not including
September 30, 2001, shall be determined for the fiscal quarter ended June 30,
2001 and, in the case of each of the foregoing clauses (i) and (ii), Interest
Expense shall be determined under the assumption that the Original Closing Date
occurred at the beginning of such three-month period or fiscal quarter.

          “Interest Expense” shall mean, for any period, the sum, for the
Borrowers and their Subsidiaries (determined on a combined basis without
duplication in accordance with GAAP), of the following: (a) all interest in
respect of Indebtedness (including, without limitation, the interest component
of any payments in respect of Capital Lease Obligations) for such period
(whether or not actually paid during such period) and all commitment fees
payable hereunder, but excluding all interest in respect of Affiliate
Subordinated Indebtedness (to the extent not paid in cash during such period),
plus (b) the net amount payable (or minus the net amount receivable) under
Interest Rate Protection Agreements during such period (whether or not actually
paid or received during such period) plus (c) the aggregate amount of upfront or
one-time fees or expenses payable in respect of Interest Rate Protection
Agreements to the extent such fees or expenses are amortized during such period.

          Notwithstanding the foregoing, if during any period for which Interest
Expense is being determined the Borrowers or any of their Subsidiaries shall
have consummated any acquisition of any CATV System or other business, or
consummated any Disposition, then, for all purposes of this Agreement, Interest
Expense shall be determined on a pro forma basis as if such acquisition or
Disposition had been made or consummated (and any related Indebtedness incurred
or repaid) on the first day of such period.

          “Interest Period” shall mean, with respect to any Eurodollar Loan,
each period commencing on the date such Eurodollar Loan is made or Converted
from a Base Rate Loan or (in the event of a Continuation) the last day of the
next preceding Interest Period for such Loan and ending on the numerically
corresponding day in the first week thereafter or in the first, second, third or
sixth calendar month thereafter (or such other period as may be agreed by all of
the Lenders affected thereby), as the Borrowers may select as provided in
Section 4.05 hereof, except that each Interest Period of one month’s (or a
multiple of one month’s) duration that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. Notwithstanding the foregoing:

     (i) if any Interest Period for any Revolving Credit Loan would otherwise
end after the Revolving Credit Commitment Termination Date, such Interest Period
shall end on the Revolving Credit Commitment Termination Date;

( 16 )



--------------------------------------------------------------------------------



 



     (ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and

     (iii) the Administrative Agent may, in its discretion to facilitate the
ease of administration of Eurodollar Loans hereunder, shorten or lengthen by up
to three Business Days the duration of any Interest Period from that otherwise
provided above in this definition, provided that in no event shall any Interest
Period for a Eurodollar Loan end on any day other than a Business Day.

          “Interest Rate Protection Agreement” shall mean, for any Person, an
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more financial institutions providing for the transfer or
mitigation of interest risks either generally or under specific contingencies.
For purposes hereof, the “credit exposure” at any time of any Person under an
Interest Rate Protection Agreement to which such Person is a party shall be
determined at such time in accordance with the standard methods of calculating
credit exposure under similar arrangements as prescribed from time to time by
the Administrative Agent, taking into account potential interest rate movements
and the respective termination provisions and notional principal amount and term
of such Interest Rate Protection Agreement.

          “Investment” shall mean, for any Person: (a) the acquisition (whether
for cash, Property, services or securities or otherwise) of capital stock,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(including, without limitation, any “short sale” or any sale of any securities
at a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of programming or advertising time by such Person in the ordinary
course of business; (c) the entering into of any Guarantee of, or other
contingent obligation with respect to, Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person; or (d) the entering into of any Interest Rate
Protection Agreement.

          “Iowa Acquisition” shall mean the acquisition of CATV Systems and
related assets by MCC Iowa pursuant to the Iowa Acquisition Agreement.

          “Iowa Acquisition Agreement” shall mean the Asset Purchase Agreement
among MCC and each of the entities constituting the Seller (as defined therein)
party thereto, dated as of February 26, 2001 (Iowa/Illinois), as the same shall,
subject to Section 8.19 hereof, be modified and supplemented and in effect from
time to time.

( 17 )



--------------------------------------------------------------------------------



 



          “Iowa Acquisition Consummation Date” shall mean a date not earlier
than the Third Acquisition Consummation Date on which the Iowa Acquisition is
consummated.

          “Issuing Lender” shall mean each of JPMCB and/or such other Lender
designated by the Borrowers as an “Issuing Lender” hereunder that has agreed to
such designation (and is reasonably acceptable to the Administrative Agent),
each in its capacity as an issuer of Letters of Credit hereunder and together
with its successors and assigns in such capacity. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

          “JPMCB” shall mean JPMorgan Chase Bank, N.A.

          “Letter of Credit” shall mean, as applicable, a Revolving Credit
Letter of Credit or an Incremental Facility Letter of Credit.

          “Letter of Credit Commitment Percentage” shall mean, with respect to
any Revolving Credit Lender or Incremental Facility Revolving Credit Lender, the
ratio of (a) the amount of the Revolving Credit Commitment or Incremental
Facility Revolving Credit Commitment of such Lender to (b) the aggregate amount
of the Revolving Credit Commitments or Incremental Facility Revolving Credit
Commitments, as applicable, of all Lenders of such Class.

          “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations,
each as the same may be modified and supplemented and in effect from time to
time.

          “Letter of Credit Interest” shall mean, for each Revolving Credit
Lender or Incremental Facility Revolving Credit Lender, as applicable, such
Lender’s participation interest (or, in the case of an Issuing Lender, such
Issuing Lender’s retained interest) in an Issuing Lender’s liability under
Letters of Credit of the applicable Class and such Lender’s rights and interests
in Reimbursement Obligations of such Class and fees, interest and other amounts
payable in connection with Letters of Credit and Reimbursement Obligations of
such Class.

          “Letter of Credit Liability” shall mean, without duplication, at any
time and in respect of any Letter of Credit, the sum of (a) the undrawn face
amount of such Letter of Credit plus (b) the aggregate unpaid principal amount
of all Reimbursement Obligations of the Borrowers at such time due and payable
in respect of all drawings made under such Letter of Credit. For purposes of
this Agreement, a Revolving Credit Lender or Incremental Facility Revolving
Credit Lender (other than an Issuing Lender) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest in the related
Letter of Credit under Section 2.03 hereof, and such Issuing Lender shall be
deemed to hold a Letter of Credit

( 18 )



--------------------------------------------------------------------------------



 



Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
(or, as applicable, Incremental Facility Revolving Credit Lender) other than
such Issuing Lender of their participation interests under said Section 2.03.

          “Lien” shall mean, with respect to any Property, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
Property. For purposes of this Agreement and the other Loan Documents, a Person
shall be deemed to own subject to a Lien any Property that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.

          “Loan Documents” shall mean, collectively, this Agreement, the Letter
of Credit Documents, the Security Documents, each Management Fee Subordination
Agreement and each Affiliate Subordinated Indebtedness Subordination Agreement.

          “Loans” shall mean, collectively, the Revolving Credit Loans, the
Tranche A Term Loans, the Tranche B Term Loans and the Incremental Facility
Loans.

          “Majority Lenders” shall mean, subject to the last paragraph of
Section 11.04 hereof, Lenders having more than 50% of the sum of (a) the
aggregate outstanding principal amount of the Tranche A Term Loans or, if the
Tranche A Term Loans shall not have been made, the aggregate outstanding
principal amount of the Tranche A Term Loan Commitments plus (b) the aggregate
outstanding principal amount of the Tranche B Term Loans or, if the Tranche B
Term Loans shall not have been made, the aggregate principal amount of the
Tranche B Term Loan Commitments, as the case may be, plus (c) the aggregate
outstanding principal amount of the Incremental Facility Term Loans of each
Series or, if the Incremental Facility Term Loans of such Series shall not have
been made, the aggregate outstanding principal amount of the Incremental
Facility Commitments of such Series plus (d) the sum of (i) the aggregate unused
amount, if any, of the Incremental Facility Revolving Credit Commitments of each
Series at such time plus (ii) the aggregate amount of Letter of Credit
Liabilities in respect of Incremental Facility Letters of Credit of each Series
at such time plus (iii) the aggregate outstanding principal amount of the
Incremental Facility Revolving Credit Loans of each Series at such time plus
(e) the sum of (i) the aggregate unused amount, if any, of the Revolving Credit
Commitments at such time plus (ii) the aggregate amount of Letter of Credit
Liabilities in respect of Revolving Credit Letters of Credit at such time plus
(iii) the aggregate outstanding principal amount of the Revolving Credit Loans
at such time.

          The “Majority Lenders” of a particular Class of Loans shall mean
Lenders having outstanding Loans, Letter of Credit Liabilities, Commitments or
unused Commitments (as applicable, and determined in the manner provided above)
of such Class representing more than 50% of the total outstanding Loans, Letter
of Credit Liabilities, Commitments or unused Commitments of such Class at such
time.

( 19 )



--------------------------------------------------------------------------------



 



          “Management Agreements” shall mean, collectively, the Management
Agreements, each dated as of June 6, 2001, between MCC Georgia, MCC Illinois,
MCC Iowa and MCC Missouri, respectively, and MCC, in each case as the same
shall, subject to Section 8.19 hereof, be modified and supplemented and in
effect from time to time.

          “Management Fee Subordination Agreement” shall mean a Management Fee
Subordination Agreement substantially in the form of Exhibit F hereto between
the Manager (or, as contemplated by Section 8.11 hereof, any other Person to
whom the Borrowers or any of their Subsidiaries may be obligated to pay
Management Fees), the Borrowers and the Administrative Agent, as the same shall
be modified and supplemented and in effect from time to time.

          “Management Fees” shall mean, for any period, the sum of all fees,
salaries and other compensation (including, without limitation, all Executive
Compensation and any other amounts payable under the Management Agreements) paid
or incurred by the Borrowers and their Subsidiaries to Affiliates (other than
Affiliates that are employees of the Borrowers and their Subsidiaries) in
respect of services rendered in connection with the management or supervision of
the Borrowers and their Subsidiaries, provided that Management Fees shall
exclude (a) the aggregate amount of intercompany shared expenses payable to
Mediacom Broadband, MCC or any of their Subsidiaries that are allocated by
Mediacom Broadband or MCC to the Borrowers and their Subsidiaries in accordance
with Section 5.04 of the Guarantee and Pledge Agreement (other than the
allocated amount of Executive Compensation, which Executive Compensation shall
in any event constitute Management Fees hereunder) and (b) reimbursement by the
Borrowers and their Subsidiaries of expenses incurred by an Affiliate directly
on behalf of the Borrowers and their Subsidiaries.

          “Manager” shall mean MCC, or any successor in such capacity as manager
of the Borrowers.

          “Margin Stock” shall mean “margin stock” within the meaning of
Regulations T, U and X.

          “Material Adverse Effect” shall mean a material adverse effect on
(a) the Property, business, operations, financial condition, prospects,
liabilities or capitalization of the Borrowers and their Subsidiaries taken as a
whole, (b) the ability of any Obligor to perform its obligations under any of
the Loan Documents to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or the Reimbursement Obligations or
other amounts payable in connection therewith.

          “MCC” shall mean Mediacom Communications Corporation, a Delaware
corporation.

          “Mediacom Broadband” shall mean Mediacom Broadband LLC, a Delaware
limited liability company.

( 20 )



--------------------------------------------------------------------------------



 



          “Missouri Acquisition” shall mean the acquisition of CATV Systems and
related assets by MCC Missouri pursuant to the Missouri Acquisition Agreement.

          “Missouri Acquisition Agreement” shall mean the Asset Purchase
Agreement among MCC and each of the entities constituting the Seller (as defined
therein) party thereto, dated as of February 26, 2001 (Central Missouri), as the
same shall, subject to Section 8.19 hereof, be modified and supplemented and in
effect from time to time.

          “Multiemployer Plan” shall mean a multiemployer plan defined as such
in Section 3(37) of ERISA to which contributions have been made by a Borrower or
any ERISA Affiliate and that is covered by Title IV of ERISA.

          “Net Available Proceeds” shall mean:

     (i) in the case of any Disposition, the amount of Net Cash Payments
received in connection with such Disposition net of (A) the Tax Payment Amount,
if any, attributable to such Disposition and (B) any transfer taxes (without
duplication of taxes deducted in determining such Net Cash Payments) payable by
the Borrowers or any of their Subsidiaries in respect of such Disposition;

     (ii) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Borrowers
and their Subsidiaries in respect of such Casualty Event net of (A) reasonable
expenses incurred by the Borrowers and their Subsidiaries in connection
therewith, (B) contractually required repayments of Indebtedness to the extent
secured by a Lien on such Property, (C) the Tax Payment Amount, if any,
attributable to such Casualty Event and (D) any transfer taxes payable by the
Borrowers or any of their Subsidiaries in respect of such Casualty Event; and

     (iii) in the case of any Debt Issuance, the aggregate amount of all cash
received by the Borrowers or any of their Subsidiaries in respect of such Debt
Issuance, net of reasonable expenses incurred by the Borrowers and their
Subsidiaries in connection therewith.

          “Net Cash Payments” shall mean, with respect to any Disposition, the
aggregate amount of all cash payments, and the fair market value of any non-cash
consideration, received by the Borrowers and their Subsidiaries directly or
indirectly in connection with such Disposition; provided that (a) Net Cash
Payments shall be net of the amount of any legal, accounting, broker, title and
recording tax expenses, commissions, finders’ fees and other fees and expenses
paid by the Borrowers and their Subsidiaries in connection with such Disposition
and (b) Net Cash Payments shall be net of any repayments by the Borrowers and
their Subsidiaries of Indebtedness to the extent that (i) such Indebtedness is
secured by a Lien on the Property that is the subject of such Disposition and
(ii) the transferee of (or holder of a Lien on)

( 21 )



--------------------------------------------------------------------------------



 



such Property requires that such Indebtedness be repaid as a condition to the
purchase of such Property.

          “Obligors” shall mean, collectively, the Borrowers, Mediacom
Broadband, MCC and, effective upon execution and delivery of any Subsidiary
Guarantee Agreement, each Subsidiary of the Borrowers so executing and
delivering such Subsidiary Guarantee Agreement.

          “Operating Agreements” shall mean, collectively, the Operating
Agreements, each dated as of June 6, 2001, for MCC Georgia, MCC Illinois, MCC
Iowa and MCC Missouri, respectively, in each case as the same shall be modified
and supplemented and in effect from time to time.

          “Operating Cash Flow” shall mean, for any period, the sum, for the
Borrowers and their Subsidiaries (determined on a combined basis without
duplication in accordance with GAAP), of the following: (a) System Cash Flow
minus (b) Management Fees paid during such period to the extent not exceeding
4.50% of the gross operating revenues of the Borrowers and their Subsidiaries
for such period.

          “Original Closing Date” shall mean July 18, 2001.

          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.

          “Permitted Holder” shall mean: (i) Rocco B. Commisso or his spouse or
siblings, any of their lineal descendants and their spouses; (ii) any controlled
Affiliate of any individual described in clause (i) above; (iii) in the event of
the death or incompetence of any individual described in clause (i) above, such
Person’s estate, executor, administrator, committee or other personal
representative, in each case who at any particular date will beneficially own or
have the right to acquire, directly or indirectly, Equity Interests in Mediacom
Broadband; (iv) any trust or trusts created for the benefit of each Person
described in this definition, including any trust for the benefit of the parents
or siblings of any individual described in clause (i) above; or (v) any trust
for the benefit of any such trust.

          “Permitted Investments” shall mean: (a) direct obligations of the
United States of America, or of any agency thereof, or obligations guaranteed as
to principal and interest by the United States of America, or of any agency
thereof, in either case maturing not more than 90 days from the date of
acquisition thereof; (b) certificates of deposit issued by any bank or trust
company organized under the laws of the United States of America or any state
thereof and having capital, surplus and undivided profits of at least
$5,000,000,000, maturing not more than 90 days from the date of acquisition
thereof; and (c) commercial paper rated A-1 or better or P-1 by Standard &
Poor’s Ratings Services, a division of McGraw-Hill Companies, Inc., or Moody’s
Investors Services, Inc., respectively, maturing not more than 90 days from the
date of acquisition thereof; in each case so long as the same (x) provide for
the payment of principal and interest (and not principal alone or interest
alone) and (y) are not subject to any contingency regarding the payment of
principal or interest.

( 22 )



--------------------------------------------------------------------------------



 



          “Permitted Transactions” shall have the meaning assigned to such term
in Section 8.09 hereof.

          “Person” shall mean any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust,
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).

          “Plan” shall mean an employee benefit or other plan established or
maintained by the Borrowers or any ERISA Affiliates and that is covered by Title
IV of ERISA, other than a Multiemployer Plan.

          “Pledge Agreement” shall mean a Pledge Agreement substantially in the
form of Exhibit C hereto between the Borrowers, each of the additional parties,
if any, that becomes a “Securing Party” thereunder, and the Administrative
Agent, as the same shall be modified and supplemented and in effect from time to
time.

          “Post-Default Rate” shall mean a rate per annum equal to 2% plus the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans, provided that, with respect to principal of a Eurodollar Loan that
shall become due (whether at stated maturity, by acceleration, by optional or
mandatory prepayment or otherwise) on a day other than the last day of the
Interest Period therefor, the “Post-Default Rate” shall be, for the period from
and including such due date to but excluding the last day of such Interest
Period, 2% plus the interest rate for such Loan as provided in Section 3.02(b)
hereof and, thereafter, the rate provided for above in this definition.

          “Prime Rate” shall mean the rate of interest from time to time
announced by JPMCB at its principal office in New York City as its prime
commercial lending rate.

          “Principal Payment Dates” shall mean (a) in the case of the Term
Loans, the last Business Day of March, June, September and December of each
year, commencing with September 30, 2004, through and including September 30,
2010 and (b) in the case of Incremental Facility Loans of any Series, such dates
as shall have been agreed upon between the Borrowers and the respective
Incremental Facility Lenders of such Series pursuant to Section 2.01(e) hereof
at the time such Lenders become obligated to make such Incremental Facility
Loans hereunder.

          “Property” shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

          “Purchase Price” shall mean, without duplication, with respect to any
Subsequent Acquisition, an amount equal to the sum of (i) the aggregate
consideration, whether cash, Property or securities (including, without
limitation, any Indebtedness incurred pursuant to paragraph (f) of Section 8.07
hereof), paid or delivered by the Borrowers and their Subsidiaries in connection
with such acquisition plus (ii) the aggregate amount of liabilities of the
acquired

( 23 )



--------------------------------------------------------------------------------



 



business (net of current assets of the acquired business) that would be
reflected on a balance sheet (if such were to be prepared) of the Borrowers and
their Subsidiaries after giving effect to such acquisition.

          “Quarterly Dates” shall mean the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the Original Closing Date.

          “Quarterly Officer’s Report” shall mean a quarterly report of a Senior
Officer with respect to Basic Subscribers, homes passed and revenues per Basic
Subscriber, substantially in the form of Exhibit B hereto, consisting of Basic
Subscribers, digital customers, data customers, telephony customers and average
monthly revenues per Basic Subscriber for each three month period.

          “Quarterly Payment Period” shall mean (i) initially, the period from
and including the Original Closing Date through and including the Quarterly Date
falling on the last Business Day of December, 2001 and (ii) thereafter, each
successive three-month period from and including a Quarterly Date to but not
including the next following Quarterly Date.

          “Rate Ratio” shall mean, for any Quarterly Payment Period, the ratio
of (x) the daily average of the aggregate amount of all Indebtedness of the
Borrowers and their Subsidiaries (excluding Affiliate Subordinated Indebtedness
and the first $10,000,000 of Capital Lease Obligations and non-recourse liens
described in clauses (c) and (e) of the definition of Indebtedness as defined in
this Section 1.01) outstanding during the fiscal quarter ending immediately
prior to the first Business Day of such Quarterly Payment Period to (y) the
product of (i) System Cash Flow for such fiscal quarter times (ii) four. By way
of illustration, the Rate Ratio for a Quarterly Payment Period commencing on the
last Business Day of June of any year shall be the ratio of (A) the daily
average of the Indebtedness referred to in clause (x) above during the fiscal
quarter ending on the March 31 immediately preceding the last Business Day of
such June to (B) the product of (i) System Cash Flow for such fiscal quarter
times (ii) four. Notwithstanding the foregoing, during the first Quarterly
Payment Period (i.e. the period from and including the Original Closing Date to
but not including the last Business Day of December 2001), the Rate Ratio shall
be the Total Leverage Ratio on the Original Closing Date (computed on a pro
forma basis after giving effect to the borrowings to be made to enable the
Borrowers to effect any Broadband Acquisition being consummated on the Original
Closing Date).

          “Rate Ratio Certificate” shall mean, for any Quarterly Payment Period
commencing with the Quarterly Payment Period beginning with the last Business
Day of December 2001, a certificate of a Senior Officer setting forth, in
reasonable detail, the calculation (and the basis for such calculation) of the
Rate Ratio for use in determining the Applicable Margin hereunder during such
Quarterly Payment Period.

          “Region” shall mean each geographic region into which the CATV Systems
of the Borrowers and their Subsidiaries are divided for operating and management
purposes.

( 24 )



--------------------------------------------------------------------------------



 



          “Register” shall have the meaning assigned to such term in
Section 11.06(c) hereof.

          “Regulations A, D, T, U and X” shall mean, respectively, Regulations
A, D, T, U and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be modified and supplemented and in effect from time
to time.

          “Regulatory Change” shall mean, with respect to any Lender, any change
after the date hereof in Federal, state or foreign law or regulations
(including, without limitation, Regulation D) or the adoption or making after
such date of any interpretation, directive or request applying to a class of
banks including such Lender of or under any Federal, state or foreign law or
regulations (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) by any court or governmental or monetary
authority charged with the interpretation or administration thereof.

          “Reimbursement Obligations” shall mean, at any time, the obligations
of the Borrowers then outstanding, or that may thereafter arise in respect of
all Letters of Credit then outstanding, to reimburse amounts paid by an Issuing
Lender in respect of any drawings under a Letter of Credit.

          “Reinstating”, when used with respect to any Incremental Facility
Commitment, Incremental Facility Loan or Incremental Facility Letter of Credit
of any Series, shall refer to (a) in the case of any Incremental Facility
Revolving Credit Commitments of any Series, Incremental Facility Revolving
Credit Commitments of such Series that replace or reinstate an amount equal to
all or any portion of either the Revolving Credit Commitments as of the Original
Closing Date or the Incremental Facility Revolving Credit Commitments of any
other Series hereunder, whether concurrently with a voluntary or scheduled
reduction of such Commitments or at any time thereafter, and (b) in the case of
any Incremental Facility Term Loans of any Series, Incremental Facility Term
Loans of such Series either (i) the proceeds of which are applied to the
replacement, repayment or prepayment of Term Loans of any Class or Incremental
Facility Term Loans of any Series or (ii) that reinstate an amount equal to the
Term Loan Commitments or Incremental Facility Term Loan Commitments that have
previously expired or been terminated and as to which the Term Loans or
Incremental Facility Term Loans thereunder have been paid.

          “Release” shall mean any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including, without limitation, the movement
of Hazardous Materials through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.

          “Reserve Requirement” shall mean, for any Interest Period for any
Eurodollar Loan, the average maximum rate at which reserves (including, without
limitation, any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding one billion
Dollars against “Eurocurrency liabilities” (as such term is used in

( 25 )



--------------------------------------------------------------------------------



 



Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall include any other reserves required to be maintained by such
member banks by reason of any Regulatory Change with respect to (i) any category
of liabilities that includes deposits by reference to which the Eurodollar Base
Rate is to be determined as provided in the definition of “Eurodollar Base Rate”
in this Section 1.01 or (ii) any category of extensions of credit or other
assets that includes Eurodollar Loans.

          “Reserved Commitment Amount” shall have the meaning assigned to such
term in Section 2.01(a) hereof.

          “Restricted Payments” shall mean, collectively, (a) all distributions
of the Borrowers (in cash, Property or obligations) on, or other payments or
distributions on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition of, any portion of any ownership interest in the Borrowers or of any
warrants, options or other rights to acquire any such ownership interest (or to
make any payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to fair market or equity value of
the Borrowers or any of their Subsidiaries), (b) any payments made by a Borrower
to any holders of any equity interests in the Borrowers that are designed to
reimburse such holders for the payment of any taxes attributable to the
operations of the Borrowers and their Subsidiaries, (c) any payments of
principal of or interest on Affiliate Subordinated Indebtedness, (d) any
payments in respect of Management Fees and (e) any Affiliate Letters of Credit
issued by an Issuing Lender for the account of the Borrowers.

          “Revolving Credit Availability Date” shall mean the Third Acquisition
Consummation Date, so long as (a) the entire amount of the Tranche B-1 Term
Loans shall have been applied to the consummation of one or more of the
Broadband Acquisitions (i.e. not including proceeds of Tranche B-1 Term Loans
held in escrow pursuant to Section 2.01(g) hereof) and (b) no prepayments of any
Tranche B Term Loans pursuant to Section 2.09 hereof shall have occurred
subsequent to the date of such drawing of Term Loans.

          “Revolving Credit Commitment” shall mean, as to each Revolving Credit
Lender, the obligation of such Lender to make Revolving Credit Loans, and to
issue or participate in Letters of Credit pursuant to Section 2.03 hereof, in an
aggregate principal or face amount at any one time outstanding up to but not
exceeding the amount set forth opposite the name of such Lender on Schedule I
hereto under the caption “Revolving Credit Commitment” or, in the case of a
Person that becomes a Revolving Credit Lender pursuant to an assignment
permitted under Section 11.06(b), as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced from time to time pursuant to Section 2.04 or 2.10 hereof or increased
or reduced from time to time pursuant to assignments permitted under said
Section 11.06(b)). The original aggregate principal amount of the Revolving
Credit Commitments is $600,000,000.

( 26 )



--------------------------------------------------------------------------------



 



          “Revolving Credit Commitment Reduction Dates” shall mean the last
Business Day of March, June, September and December in each year, commencing
with December 31, 2004, through and including March 31, 2010.

          “Revolving Credit Commitment Termination Date” shall mean the
Revolving Credit Commitment Reduction Date falling on or nearest to March 31,
2010.

          “Revolving Credit Lenders” shall mean (a) on the Original Closing
Date, the Lenders having Revolving Credit Commitments on Schedule I hereto and
(b) thereafter, the Lenders from time to time holding Revolving Credit Loans and
Revolving Credit Commitments after giving effect to any assignments thereof
permitted by Section 11.06(b) hereof.

          “Revolving Credit Letter of Credit” shall mean any letter of credit
issued under Revolving Credit Commitments.

          “Revolving Credit Loans” shall mean the loans provided for in
Section 2.01(a) hereof, which may be Base Rate Loans and/or Eurodollar Loans.

          “Security Documents” shall mean, collectively, the Pledge Agreement,
the Guarantee and Pledge Agreement and the Subsidiary Guarantee Agreements, and
all Uniform Commercial Code financing statements required by the Pledge
Agreement, the Guarantee and Pledge Agreement and the Subsidiary Guarantee
Agreements, to be filed with respect to the security interests created pursuant
to the Pledge Agreement, the Guarantee and Pledge Agreement and the Subsidiary
Guarantee Agreements.

          “Senior Officer” shall mean an individual that is the chairman, chief
executive officer, chief financial officer, treasurer, controller or vice
president corporate finance of the Manager, acting for and on behalf of the
Borrowers.

          “Series” has the meaning set forth in Section 2.01(e).

          “Special Reductions” shall mean, as at any date during any fiscal
quarter, the aggregate amount of reductions during such fiscal quarter through
such date in the undrawn face amount of Affiliate Letters of Credit issued
during such fiscal quarter (i.e. excluding reductions in such face amount that
occur upon a drawing under such Affiliate Letters of Credit), together with the
aggregate amount of Affiliate Letters of Credit issued during such fiscal
quarter that expire or are terminated during such fiscal quarter through such
date without being drawn.

          “Subsequent Acquisition Agreements” shall mean each agreement pursuant
to which a Subsequent Acquisition shall be consummated, as the same shall, be
modified and supplemented and in effect from time to time.

          “Subsequent Acquisitions” shall mean any acquisition permitted under
8.05(d)(v) hereof.

( 27 )



--------------------------------------------------------------------------------



 



          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

          “Subsidiary Guarantee Agreement” shall mean a Subsidiary Guarantee
Agreement substantially in the form of Exhibit E hereto by a Subsidiary of a
Borrower in favor of the Administrative Agent, as the same shall be modified and
supplemented and in effect from time to time.

          “Subsidiary Guarantor” shall mean any Subsidiary of the Borrowers that
executes and delivers a Subsidiary Guarantee Agreement.

          “Supplemental Capital” shall mean (a) advances made by an Affiliate to
the Borrowers constituting Affiliate Subordinated Indebtedness (excluding any
Cure Monies) and (b) equity contributions by an Affiliate subsequent to the
Original Closing Date (excluding any Cure Monies).

          “System Cash Flow” shall mean, for any period, the sum, for the
Borrowers and their Subsidiaries (determined on a combined basis without
duplication in accordance with GAAP), of the following: (a) gross operating
revenues (not including extraordinary or unusual items but including business
interruption insurance (to the extent it represents lost revenue for such
period)) for such period minus (b) all operating expenses (not including
extraordinary or unusual items) for such period, including, without limitation,
technical, programming and selling, general and administrative expenses, but
excluding (to the extent included in operating expenses) income taxes,
Management Fees, depreciation, amortization, interest expense (including,
without limitation, all items included in Interest Expense) and any
extraordinary or unusual items plus (c) any compensation received for management
services provided by the Borrowers during any such period in respect of any
Franchises retained by the seller pursuant to any agreement for the purchase of
such Franchises by the Borrowers during any such period. For the purposes of
determining System Cash Flow, gross operating revenues will include revenues
received in cash in respect of investments, so long as such investments are
recurring (i.e. reasonably expected to continue for four or more fiscal
quarters) and do not for any period exceed 20% of gross operating revenues for
such period (not including (i) extraordinary or unusual items and (ii) such
investment revenues).

          Notwithstanding the foregoing, if during any period for which System
Cash Flow is being determined the Borrowers or any of their Subsidiaries shall
have consummated any acquisition of any CATV System or other business, or
consummated any Disposition, then, for

( 28 )



--------------------------------------------------------------------------------



 



all purposes of this Agreement (other than for purposes of the definition of
Excess Cash Flow), System Cash Flow shall be determined on a pro forma basis as
if such acquisition or Disposition had been made or consummated on the first day
of such period.

          “Tax Payment Amount” shall mean, for any period, an amount not
exceeding in the aggregate the amount of Federal, state and local income taxes
the Borrowers would otherwise have paid in the event they were corporations
(other than “S corporations” within the meaning of Section 1361 of the Code) for
such period and all prior periods.

          “Term Loan Commitment Expiration Date” shall mean November 30, 2001.

          “Term Loan Commitments” shall mean, collectively, the Tranche A Term
Loan Commitments and the Tranche B Term Loan Commitments.

          “Term Loan Lenders” shall mean (a) on the Original Closing Date, the
Lenders having Term Loan Commitments on Schedule I hereto and (b) thereafter,
the Lenders from time to time holding Term Loans and Term Commitments after
giving effect to any assignments thereof permitted by Section 11.06(b) hereof.

          “Term Loans” shall mean, collectively, the Tranche A Term Loans and
the Tranche B Term Loans.

          “Third Acquisition Consummation Date” shall mean the date on which all
three of the Georgia Acquisition, the Illinois Acquisition and the Missouri
Acquisition have been consummated, regardless of whether the consummation of
such Acquisitions occurs on the same or different dates.

          “Total Leverage Ratio” shall mean, as at any date, the ratio of
(a) the aggregate amount of all Indebtedness of the Borrowers and their
Subsidiaries (excluding Affiliate Subordinated Indebtedness and the first
$10,000,000 of Capital Lease Obligations and non-recourse liens described in
clauses (c) and (e) of the definition of Indebtedness as defined in this Section
1.01) as at such date to (b) the product of (x) System Cash Flow for the fiscal
quarter ending on, or most recently ended prior to, such date times (y) four.

          Notwithstanding the foregoing, the Total Leverage Ratio as at any date
during any fiscal quarter during which an Acquisition is consummated shall be
deemed to be equal to the ratio of (a) the aggregate amount of all Indebtedness
of the Borrowers and their Subsidiaries (excluding Affiliate Subordinated
Indebtedness and the first $10,000,000 of Capital Lease Obligations and
non-recourse liens described in clauses (c) and (e) of the definition of
Indebtedness as defined in this Section 1.01) as at such date to (b) the product
of Adjusted System Cash Flow for the immediately preceding fiscal quarter (or,
if such date is prior to August 10, 2001, for the three-month period ended
May 31, 2001) times four.

          “Tranche A Term Loan Commitment” shall mean, as to each Tranche A Term
Loan Lender, the obligation of such Lender to make Tranche A Term Loans in an
aggregate

( 29 )



--------------------------------------------------------------------------------



 



principal amount up to, but not exceeding, the amount set forth opposite the
name of such Lender on Schedule I under the caption “Tranche A Term Loan
Commitment” or, in the case of a Person that becomes a Tranche A Term Loan
Lender pursuant to an assignment permitted under Section 11.06(b), as specified
in the respective instrument of assignment pursuant to which such assignment is
effected (as the same may be reduced at any time or from time to time pursuant
to Section 2.04 or 2.10 or increased or reduced from time to time pursuant to
assignments permitted under said Section 11.06(b)). The original aggregate
principal amount of the Tranche A Term Loan Commitments is $300,000,000.

          “Tranche A Term Loan Lenders” shall mean (a) on the Original Closing
Date, the Lenders having Tranche A Term Loan Commitments on Schedule I and
(b) thereafter, the Lenders from time to time holding Tranche A Term Loans and
Tranche A Term Loan Commitments after giving effect to any assignments thereof
permitted by Section 11.06(b).

          “Tranche A Term Loans” shall mean the loans provided for in
Section 2.01(b), which may be Base Rate Loans and/or Eurodollar Loans.

          “Tranche B Coordination Date” shall mean the last day of the Interest
Period for the Tranche B-1 Term Loans commencing on or after the date upon which
the Tranche B-2 Term Loans shall be made (or, in the event that the Tranche B-1
Term Loans are all Base Rate Loans on the date the Tranche B-2 Term Loans shall
be made, the “Tranche B Coordination Date” shall be the date the Tranche B-2
Term Loans are made); provided that if the Tranche B-2 Term Loan Commitments
shall terminate without the Tranche B-2 Term Loans being made, the “Tranche B
Coordination Date” shall be the last day of the Interest Period for the Tranche
B-1 Term Loans in effect on the date of such termination (or, in the event that
on such date the Tranche B-1 Term Loans are Base Rate Loans, the “Tranche B
Coordination Date” shall be the date of such termination).

          “Tranche B Term Loan Commitments” shall mean, collectively, the
Tranche B-1 Term Loan Commitments and the Tranche B-2 Term Loan Commitments.

          “Tranche B Term Loan Lenders” shall mean, collectively, the Lenders
having Tranche B-1 Term Loan Commitments and Tranche B-2 Term Loan Commitments
and, as applicable, the Lenders from time to time holding Tranche B Term Loans.

          “Tranche B Term Loans” shall mean, collectively, the Tranche B-1 Term
Loans and the Tranche B-2 Term Loans which, on and after the Tranche B
Coordination Date as provided in Section 1.03 hereof, shall be deemed to be a
single Class of Loans designated as “Tranche B Term Loans” hereunder.

          “Tranche B-1 Term Loan Commitment” shall mean, as to each Tranche B-1
Term Loan Lender, the obligation of such Lender to make Tranche B-1 Term Loans
in an aggregate principal amount up to, but not exceeding, the amount set forth
opposite the name of such Lender on Schedule I under the caption “Tranche B-1
Term Loan Commitment” or, in the case of a Person that becomes a Tranche B-1
Term Loan Lender pursuant to an assignment permitted

( 30 )



--------------------------------------------------------------------------------



 



under Section 11.06(b), as specified in the respective instrument of assignment
pursuant to which such assignment is effected (as the same may be reduced at any
time or from time to time pursuant to Section 2.04 or 2.10 or increased or
reduced from time to time pursuant to assignments permitted under said
Section 11.06(b)). The original aggregate principal amount of the Tranche B-1
Term Loan Commitments is $350,000,000.

          “Tranche B-1 Term Loan Lenders” shall mean (a) on the Original Closing
Date, the Lenders having Tranche B-1 Term Loan Commitments on Schedule I and
(b) thereafter, the Lenders from time to time holding Tranche B-1 Term Loans and
Tranche B-1 Term Loan Commitments after giving effect to any assignments thereof
permitted by Section 11.06(b).

          “Tranche B-1 Term Loans” shall mean the loans provided for in
Section 2.01(c), which may be Base Rate Loans and/or Eurodollar Loans.

          “Tranche B-2 Term Loan Commitment” shall mean, as to each Tranche B-2
Term Loan Lender, the obligation of such Lender to make Tranche B-2 Term Loans
in an aggregate principal amount up to, but not exceeding, the amount set forth
opposite the name of such Lender on Schedule I under the caption “Tranche B-2
Term Loan Commitment” or, in the case of a Person that becomes a Tranche B-2
Term Loan Lender pursuant to an assignment permitted under Section 11.06(b), as
specified in the respective instrument of assignment pursuant to which such
assignment is effected (as the same may be reduced at any time or from time to
time pursuant to Section 2.04 or 2.10 or increased or reduced from time to time
pursuant to assignments permitted under said Section 11.06(b)). The original
aggregate principal amount of the Tranche B-2 Term Loan Commitments is
$150,000,000.

          “Tranche B-2 Term Loan Lenders” shall mean (a) on the Original Closing
Date, the Lenders having Tranche B-2 Term Loan Commitments on Schedule I and
(b) thereafter, the Lenders from time to time holding Tranche B-2 Term Loans and
Tranche B-2 Term Loan Commitments after giving effect to any assignments thereof
permitted by Section 11.06(b).

          “Tranche B-2 Term Loans” shall mean the loans provided for in
Section 2.01(d), which may be Base Rate Loans and/or Eurodollar Loans.

          “Type” shall have the meaning assigned to such term in Section 1.03
hereof.

          “U.S. Person” shall mean a citizen or resident of the United States of
America, a corporation, partnership, limited liability company or other entity
created or organized in or under any laws of the United States of America or any
State thereof, or any estate or trust that is subject to Federal income taxation
regardless of the source of its income.

          “U.S. Taxes” shall mean any present or future tax, assessment or other
charge or levy imposed by or on behalf of the United States of America or any
taxing authority thereof.

          “Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the equity

( 31 )



--------------------------------------------------------------------------------



 



securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are directly or indirectly owned or
controlled by such Person or one or more Wholly Owned Subsidiaries of such
Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.

          “Working Capital” shall mean, as at such date, for the Borrowers and
their Subsidiaries (determined on a combined basis without duplication in
accordance with GAAP) (a) current assets (excluding cash and cash equivalents)
minus (b) current liabilities (excluding the current portion of long term debt
and of any installments of principal payable hereunder).

          1.02 Accounting Terms and Determinations.

          (a) Accounting Terms and Determinations Generally. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders or the Administrative
Agent hereunder shall (unless otherwise disclosed to the Lenders in writing at
the time of delivery thereof in the manner described in paragraph (b) below) be
prepared, in accordance with generally accepted accounting principles applied on
a basis consistent with those used in the preparation of the latest financial
statements furnished to the Lenders hereunder (which, prior to the delivery of
the first financial statements after the date hereof under Section 8.01 hereof,
shall mean the audited financial statements, referred to in Section 7.02(i) and
(ii) hereof). All calculations made for the purposes of determining compliance
with this Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 8.01
hereof (or, prior to the delivery of the first financial statements under
Section 8.01 hereof, used in the preparation of the audited financial statements
as at December 31, 2003 referred to in Section 7.02(i) and (ii) hereof) unless

     (i) the Borrowers shall have objected to determining such compliance on
such basis at the time of delivery of such financial statements, or

     (ii) the Majority Lenders shall so object in writing within 30 days after
delivery of such financial statements,

in either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered after the date hereof under
Section 8.01 hereof, shall mean the audited financial statements referred to in
Section 7.02(i) and (ii) hereof).

          (b) Statement of Accounting Variations. The Borrowers shall deliver to
the Lenders at the same time as the delivery of any annual or quarterly
financial statement under Section 8.01 hereof (i) a description in reasonable
detail of any material variation between the application of accounting
principles employed in the preparation of such statement and the

( 32 )



--------------------------------------------------------------------------------



 



application of accounting principles employed in the preparation of the next
preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of paragraph (a) above and
(ii) reasonable estimates of the difference between such statements arising as a
consequence thereof.

          (c) Changes in Fiscal Periods. To enable the ready and consistent
determination of compliance with the covenants set forth in Section 8 hereof,
none of the Borrowers will change the last day of its fiscal year from
December 31, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30 of each year, respectively.

          1.03 Classes and Types of Loans. Loans hereunder are distinguished by
“Class” and by “Type”. The “Class” of a Loan (or of a Commitment to make a Loan)
refers to whether such Loan is a Revolving Credit Loan, a Tranche A Term Loan, a
Tranche B Term Loan (including a Tranche B-1 Term Loan and a Tranche B-2 Term
Loan), an Incremental Facility Revolving Credit Loan or an Incremental Facility
Term Loan of any Series, each of which constitutes a Class. The “Type” of a Loan
refers to whether such Loan is a Base Rate Loan or a Eurodollar Loan, each of
which constitutes a Type. Loans may be identified by both Class and Type.
Incremental Facility Loans and Incremental Facility Commitments shall also be
classified by Series, each of which shall be considered a separate Class. On and
after the Tranche B Coordination Date, the Tranche B-1 Term Loans and Tranche
B-2 Term Loans shall be deemed to be a single Class of Loans designated as
“Tranche B Term Loans” hereunder.

          1.04 Subsidiaries. None of the Borrowers has any Subsidiaries on the
date hereof; reference in this Agreement to Subsidiaries of the Borrowers shall
be deemed inapplicable until such time as the creation of such Subsidiaries or
such Subsidiaries shall in fact come into existence in accordance with the terms
hereof.

          1.05 Nature of Obligations of Borrowers. It is the intent of the
parties hereto that the Borrowers shall be jointly and severally obligated
hereunder and under the notes executed and delivered by the Borrowers pursuant
to Section 2.08(d) hereof, as co-Borrowers under this Agreement and as co-makers
on such notes, in respect of the principal of and interest on, and all other
amounts owing in respect of, the Loans and such notes.

          Section 2. Commitments, Loans and Prepayments.

          2.01 Loans.

          (a) Revolving Credit Loans. Each Revolving Credit Lender severally
agrees, on the terms and conditions of this Agreement, to make loans to the
Borrowers in Dollars during the period from and including the Revolving Credit
Availability Date to but not including the Revolving Credit Commitment
Termination Date in an aggregate principal amount at any one time outstanding up
to but not exceeding the amount of the Revolving Credit Commitment of such
Lender as in effect from time to time, provided that in no event shall the
aggregate principal amount of all Revolving Credit Loans, together with the
aggregate amount of all Letter of Credit

( 33 )



--------------------------------------------------------------------------------



 



Liabilities in respect of Revolving Credit Letters of Credit, exceed the
aggregate amount of the Revolving Credit Commitments as in effect from time to
time that are available at such time under the third paragraph of this
Section 2.01(a). Subject to the terms and conditions of this Agreement, during
such period the Borrowers may borrow, repay and reborrow the amount of the
Revolving Credit Commitments by means of Base Rate Loans and Eurodollar Loans
and may Convert Revolving Credit Loans of one Type into Revolving Credit Loans
of another Type (as provided in Section 2.09 hereof) or Continue Revolving
Credit Loans of one Type as Revolving Credit Loans of the same Type (as provided
in Section 2.09 hereof).

          Proceeds of Revolving Credit Loans shall be available for any use
permitted under Section 8.17(a) hereof, provided that, in the event that as
contemplated by clause (x) of the second paragraph of Section 2.10(d) hereof,
the Borrowers shall prepay Revolving Credit Loans from the proceeds of a
Disposition hereunder, then an amount of Revolving Credit Commitments equal to
the amount of such prepayment (herein the “Reserved Commitment Amount”) shall be
reserved and shall not be available for borrowings hereunder except and to the
extent that the proceeds of such borrowings are to be applied to make Subsequent
Acquisitions permitted under Section 8.05 hereof or to make prepayments of Loans
under clause (y) of the second paragraph of Section 2.10(d) hereof. The
Borrowers agree, upon the occasion of any borrowing of Revolving Credit Loans
hereunder that is to constitute a utilization of any Reserved Commitment Amount,
to advise the Administrative Agent in writing of such fact at the time of such
borrowing, identifying the amount of such borrowing that is to constitute such
utilization, the Subsequent Acquisition, if any, in respect of which the
proceeds of such borrowing are to be applied and the reduced Reserved Commitment
Amount to be in effect after giving effect to such borrowing.

          Anything herein to the contrary notwithstanding, only $200,000,000 of
the Revolving Credit Commitments will become available on the Revolving Credit
Availability Date; the remaining $400,000,000 of the Revolving Credit
Commitments will become available on the Iowa Acquisition Consummation Date and
then only so long as (i) the same shall occur on or before November 30, 2001,
(ii) the full original aggregate committed amounts of the Tranche A and Tranche
B Term Loan Commitments shall have been drawn on or before such date and applied
to the consummation of one or more of the Broadband Acquisitions (i.e. not
including proceeds of Tranche B Term Loans held in escrow pursuant to
Section 2.01(g) hereof) and (iii) no prepayments of any Term Loans pursuant to
Section 2.09 hereof shall have occurred subsequent to the date of such drawing
of Term Loans (it being understood that, as provided in Section 2.04(c) hereof,
the Revolving Credit Commitments shall be automatically reduced to $200,000,000
on November 30, 2001 if such remaining $400,000,000 does not become available
hereunder on or before said date).

          (b) Tranche A Term Loans. Each Tranche A Term Loan Lender severally
agrees, on the terms and conditions of this Agreement, to make term loans to the
Borrowers in Dollars during the period from and including the Iowa Acquisition
Consummation Date to and including the Term Loan Commitment Expiration Date in
an aggregate principal amount up to but not exceeding the amount of the Tranche
A Term Loan Commitment of such Lender. Subject to the terms and conditions of
this Agreement, during such period the Borrowers may

( 34 )



--------------------------------------------------------------------------------



 



borrow the Tranche A Term Loan Commitments by means of Base Rate Loans and
Eurodollar Loans, and thereafter the Borrowers may Convert Tranche A Term Loans
of one Type into Tranche A Term Loans of another Type (as provided in
Section 2.09 hereof) or Continue Tranche A Term Loans of one Type as Tranche A
Term Loans of the same Type (as provided in Section 2.09 hereof). Amounts
prepaid or repaid in respect of Tranche A Term Loans may not be reborrowed.

          Proceeds of Tranche A Term Loans hereunder shall be available for any
use permitted under the first sentence of Section 8.17(b) hereof.

          Anything herein to the contrary notwithstanding, the Tranche A Term
Loan Commitments will become available on the Iowa Acquisition Consummation Date
only so long as (i) the same shall occur on or before November 30, 2001,
(ii) the full original aggregate committed amounts of the Tranche B Term Loan
Commitments shall have been drawn on or before such date and applied to the
consummation of one or more of the Broadband Acquisitions (i.e. not including
proceeds of Tranche B Term Loans held in escrow pursuant to Section 2.01(g)
hereof) and (iii) no prepayments of any Tranche B Term Loans pursuant to
Section 2.09 hereof shall have occurred subsequent to the date of such drawing
of Tranche B Term Loans (it being understood that, as provided in
Section 2.04(c) hereof, the Tranche A Term Loan Commitments shall be
automatically terminated on November 30, 2001 if they do not become available
hereunder on or before said date).

          (c) Tranche B-1 Term Loans. Each Tranche B-1 Term Loan Lender
severally agrees, on the terms and conditions of this Agreement, to make term
loans to the Borrowers in Dollars from and including the Third Acquisition
Consummation Date to and including the Term Loan Commitment Expiration Date in
an aggregate principal amount up to but not exceeding the amount of the Tranche
B-1 Term Loan Commitment of such Lender. Subject to the terms and conditions of
this Agreement, during such period the Borrowers may borrow the Tranche B-1 Term
Loan Commitments by means of Base Rate Loans and Eurodollar Loans, and
thereafter the Borrowers may Convert Tranche B-1 Term Loans of one Type into
Tranche B-1 Term Loans of another Type (as provided in Section 2.09 hereof) or
Continue Tranche B-1 Term Loans of one Type as Tranche B-1 Term Loans of the
same Type (as provided in Section 2.09 hereof). Amounts prepaid or repaid in
respect of Tranche B-1 Term Loans may not be reborrowed.

          Proceeds of Tranche B-1 Term Loans hereunder shall be available for
any use permitted under the first sentence of Section 8.17(b) hereof.

          Anything herein to the contrary notwithstanding, except as provided in
Section 2.01(g) hereof, the Tranche B-1 Term Loan Commitments will become
available on the Third Acquisition Consummation Date but only so long as the
same shall occur on or before the date sixty days after the Original Closing
Date (it being understood that, as provided in Section 2.04(c) hereof, the
Tranche B-1 Term Loan Commitments shall be automatically terminated on said date
if they are not fully drawn on or before said date).

( 35 )



--------------------------------------------------------------------------------



 



          (d) Tranche B-2 Term Loans. Each Tranche B-2 Term Loan Lender
severally agrees, on the terms and conditions of this Agreement, to make term
loans to the Borrowers in Dollars from and including the Iowa Acquisition
Consummation Date to and including the Term Loan Commitment Expiration Date in
an aggregate principal amount up to but not exceeding the amount of the Tranche
B-2 Term Loan Commitment of such Lender. Subject to the terms and conditions of
this Agreement, during such period the Borrowers may borrow the Tranche B-2 Term
Loan Commitments by means of Base Rate Loans and Eurodollar Loans, and
thereafter the Borrowers may Convert Tranche B-2 Term Loans of one Type into
Tranche B-2 Term Loans of another Type (as provided in Section 2.09 hereof) or
Continue Tranche B-2 Term Loans of one Type as Tranche B-2 Term Loans of the
same Type (as provided in Section 2.09 hereof). Amounts prepaid or repaid in
respect of Tranche B-2 Term Loans may not be reborrowed.

          Proceeds of Tranche B-2 Term Loans hereunder shall be available for
any use permitted under the first sentence of Section 8.17(b) hereof.

          Anything herein to the contrary notwithstanding, except as provided in
Section 2.01(g) hereof, the Tranche B-2 Term Loan Commitments will become
available on the Iowa Acquisition Consummation Date but only so long as the same
shall occur on or before the date sixty days after the Original Closing Date (it
being understood that, as provided in Section 2.04(c) hereof, the Tranche B-2
Term Loan Commitments shall be automatically terminated on said date if they are
not fully drawn on or before said date).

          (e) Incremental Facility Loans. In addition to borrowings of Term
Loans and Revolving Credit Loans provided above, the Borrowers may at any time
and from time to time request that the Lenders (or additional financial
institutions that will become Lenders hereunder) enter into commitments to make
Incremental Facility Revolving Credit Loans (and participate in Incremental
Facility Letters of Credit, under Incremental Facility Revolving Credit
Commitments) or Incremental Facility Term Loans of one or more Series hereunder.
In the event that one or more Lenders (which term, as used in this paragraph
(e) shall include such additional financial institutions) offer, in their sole
discretion, to enter into such commitments, and such Lenders, the Borrowers and
the Administrative Agent (and, if applicable, the Issuing Lenders) agree
pursuant to an instrument in writing (the form and substance of which shall be
satisfactory, and a copy of which shall be delivered, to the Administrative
Agent and the Lenders making such Loans and, if applicable, the Issuing Lenders;
any such instrument for any Series of Incremental Loans being herein called an
“Incremental Facility Agreement” for such Series) as to the amount of such
commitments that shall be allocated to the respective Lenders making such
offers, the fees (if any) to be payable by the Borrowers in connection therewith
and the amortization and interest rate to be applicable thereto, such Lenders
shall become obligated to make Incremental Facility Loans, and (if applicable)
to participate in Incremental Facility Letters of Credit, under this Agreement
in an amount equal to the amount of their respective Incremental Facility
Commitments. The Incremental Facility Loans to be made, and (if applicable)
Incremental Facility Letters of Credit to be issued, pursuant to any Incremental
Facility Agreement in response to any such request by the Borrowers shall be
deemed to be a separate “Series” of Incremental Facility Loans, or (if
applicable) Incremental Facility Letters of Credit, for all purposes of this
Agreement.

( 36 )



--------------------------------------------------------------------------------



 



          Anything herein to the contrary notwithstanding, the following
additional provisions shall be applicable to Incremental Facility Commitments
and Incremental Facility Loans:

     (i) the minimum aggregate principal amount of Incremental Facility
Commitments entered into pursuant to any such request (and, accordingly, the
minimum aggregate principal amount of any Series of Incremental Facility Loans
and Incremental Facility Letters of Credit) shall be $10,000,000,

     (ii) any additional financial institution that is not already a Lender
hereunder that will provide all or any portion of the Incremental Facility
Commitment of any Series shall be approved by the Borrowers and the
Administrative Agent (which approval shall not be unreasonably withheld) and, in
the case of any Incremental Facility Revolving Credit Commitments that provide
for Letters of Credit, by each applicable Issuing Lender,

     (iii) the aggregate amount of all unused Incremental Facility Commitments
and Incremental Facility Loans and Incremental Facility Letters of Credit of all
Series shall not exceed $500,000,000 at any time, except that the limitations of
this clause (iii) shall not apply to Reinstating Incremental Facility
Commitments, Reinstating Incremental Facility Loans and Reinstating Incremental
Facility Letters of Credit,

     (iv) in no event shall the final maturity date for the Incremental Facility
Term Loans of any Series, or the final commitment termination date of any
Incremental Facility Revolving Credit Commitments of any Series, be earlier than
the final Principal Payment Date for the Tranche B Term Loans, except that the
limitations of this clause (iv) shall not apply to Reinstating Incremental
Facility Commitments, Reinstating Incremental Facility Loans and Reinstating
Incremental Facility Letters of Credit,

     (v) the Incremental Facility Term Loans, and Incremental Facility Revolving
Credit Commitments, shall have an average life at least as long as any other
Class of Loans with the longest average life, except that the limitations of
this clause (v) shall not apply to Reinstating Incremental Facility Commitments,
Reinstating Incremental Facility Loans and Reinstating Incremental Facility
Letters of Credit,

     (vi) in no event shall the aggregate principal amount of all Revolving
Credit Commitments and Reinstating Incremental Facility Revolving Credit
Commitments as in effect at any time exceed the Revolving Credit Commitments on
the Original Closing Date, and the Reinstating Incremental Facility Revolving
Credit Commitments shall not have a commitment termination date earlier than the
scheduled commitment termination date for the Commitments being replaced or
reinstated or a commitment reduction schedule with an average life to maturity
earlier than the average life to maturity of the commitment reduction schedule
of the Commitments being replaced or reinstated,

( 37 )



--------------------------------------------------------------------------------



 



     (vii) in no event shall the aggregate principal amount of all Term Loans
and Reinstating Incremental Facility Term Loans of any Class outstanding at any
time exceed the aggregate principal amount of the Term Loans outstanding on the
Original Closing Date, and the Reinstating Incremental Facility Term Loans shall
not have a final maturity date earlier than the final maturity date of the Loans
being refinanced or reinstated or an average life to maturity earlier than the
average life to maturity of the Loans being refinanced or reinstated and

     (viii) except for the amortization and interest rate and financial
covenants (which may be less restrictive than those set forth in Section 8.10
hereof) to be applicable thereto, any fees to be paid in connection therewith
and, if applicable, the terms upon which Incremental Facility Letters of Credit
are to be issued, the Incremental Facility Loans and Incremental Facility
Letters of Credit of any Series shall have the same terms applicable to the
Revolving Credit Loans, Term Loans and Letters of Credit hereunder, provided
that any Incremental Facility Loans may provide for any terms, whether or not
the same as those applicable to the Revolving Credit Loans, Term Loans and
Letters of Credit hereunder, if such terms become effective upon the payment in
full of the Revolving Credit Loans, Term Loans and Letters of Credit hereunder.

          Following execution and delivery by the Borrowers, one or more
Incremental Facility Lenders and the Administrative Agent as provided above of
an Incremental Facility Agreement with respect to any Series then, subject to
the terms and conditions set forth herein:

     (x) if such Incremental Facility Loans are to be Incremental Facility
Revolving Credit Loans, each Incremental Facility Lender of such Series agrees
to make Incremental Facility Revolving Credit Loans of such Series to the
Borrowers, and (if applicable) issue Incremental Facility Letters of Credit of
such Series for the account of the Borrowers, from time to time during the
availability period for such Loans as set forth in such Incremental Facility
Agreement, in each case in an aggregate amount that will not result in such
Lender’s Incremental Facility Revolving Credit Loans and Incremental Facility
Letters of Credit of such Series exceeding such Lender’s Incremental Facility
Revolving Credit Commitment of such Series; within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Incremental Facility Revolving Credit Loans of such Series;
and

     (y) if such Incremental Facility Loans are to be Incremental Facility Term
Loans, each Incremental Facility Term Loan Lender of such Series agrees to make
Incremental Facility Term Loans of such Series to the Borrowers from time to
time during the availability period for such Loans set forth in such Incremental
Facility Agreement, in a principal amount up to but not exceeding such Lender’s
Incremental Facility Term Loan Commitment of such Series.

          Proceeds of Incremental Facility Loans and Incremental Facility
Letters of Credit hereunder shall be available for any use permitted under the
last sentence of Section 8.17(b) hereof.

( 38 )



--------------------------------------------------------------------------------



 



          (f) Certain Limitations on Eurodollar Loans. No more than eight
separate Interest Periods in respect of Eurodollar Loans of a Class from each
Lender may be outstanding at any one time. In addition, prior to the Tranche B
Coordination Date, no Tranche B-1 Term Loan shall have an Interest Period with a
duration longer than one month and, upon the making of the Tranche B-2 Term
Loans (to the extent that the Borrowers request that such Loans be Eurodollar
Loans), the initial Interest Period therefor shall have a duration commencing on
the date of such Loans and ending on the Tranche B Coordination Date.

          (g) Escrow Availability. Notwithstanding Section 2.01(c) and 2.01(d)
hereof, the Tranche B Term Loans may be borrowed prior to the Third Acquisition
Consummation Date (in the case of the Tranche B-1 Term Loans) or the Iowa
Acquisition Consummation Date (in the case of the Tranche B-2 Term Loans), but
not later than the date 60 days after the Original Closing Date, to the extent
that the proceeds of such Loans are deposited in escrow with the Administrative
Agent. Any funds so deposited shall constitute collateral security for the
Tranche B Term Loans only and, upon request of the Borrowers, shall be available
for release from escrow in the respective amounts and subject to the same
respective conditions that would be applicable to the making of the Tranche B
Term Loans as provided herein, provided that to the extent such conditions have
not been satisfied, and such funds have not been released from escrow, on or
before November 30, 2001, then on such date, such funds shall be applied to the
prepayment of the Tranche B Term Loans.

          2.02 Borrowings. The Borrowers shall give the Administrative Agent
notice of each borrowing hereunder as provided in Section 4.05 hereof. Not later
than (a) with respect to same-day borrowings of Base Rate Loans, 11:00 a.m. New
York time on the date specified for each borrowing hereunder in the relevant
borrowing notice delivered pursuant to Section 4.05 hereof and (b) with respect
to borrowings other than same-day Base Rate Loans, 1:00 p.m. New York time on
the date for each borrowing hereunder specified in the relevant borrowing notice
delivered pursuant to Section 4.05 hereof, each Lender shall make available the
amount of the Loan or Loans to be made by it on such date to the Administrative
Agent, at an account designated by the Administrative Agent to the Lenders, in
immediately available funds, for the account of the Borrowers. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrowers by depositing the same, in
immediately available funds, in an account of the Borrowers designated by the
Borrowers and maintained with JPMCB at its principal office.

          2.03 Letters of Credit. Subject to the terms and conditions of this
Agreement, the Revolving Credit Commitments (and, if specified at the time they
shall be established, the Incremental Facility Revolving Credit Commitments of
any Series) may be utilized, upon the request of the Borrowers, in addition to
the Revolving Credit Loans provided for by Section 2.01(a) hereof (and, if
applicable, in addition to the Incremental Facility Revolving Credit Loans
provided for by Section 2.01(e) hereof), by the issuance by any Issuing Lender
of Letters of Credit of the applicable Class for the account of the Borrowers or
any of their Subsidiaries (as specified by the relevant Borrower), provided that
in no event shall

(39)



--------------------------------------------------------------------------------



 



     (i) the aggregate amount of all Letter of Credit Liabilities of any Class,
together with the aggregate principal amount of the Loans of such Class, exceed
(x) in the case of Letters of Credit issued under the Revolving Credit
Commitments, the aggregate amount of the Revolving Credit Commitments as in
effect from time to time that are available at such time under the third
paragraph of Section 2.01(a) hereof or (y) in the case of Letters of Credit
issued under the Incremental Facility Revolving Credit Commitments of any
Series, the aggregate amount of the Incremental Facility Revolving Credit
Commitments of such Series,

     (ii) the outstanding aggregate amount of all Letter of Credit Liabilities
under the Revolving Credit Commitments exceed $200,000,000, or the outstanding
aggregate amount of all Letters of Credit under the Incremental Facility
Revolving Credit Commitments of any Series exceed the respective limits therefor
specified at the time such Incremental Facility Revolving Credit Commitments are
established,

     (iii) the expiration date of any Letter of Credit of any Class extend
beyond the earlier of the date five Business Days prior to the Revolving Credit
Commitment Termination Date (or, in the case of an Incremental Facility Letter
of Credit, the commitment termination date of the applicable Series of
Incremental Facility Revolving Credit Commitments) and the date twelve months
following the issuance of such Letter of Credit (or, in the case of any renewal
or extension thereof, twelve months after the then-current expiration date of
such Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date).

The Borrowers may request any Issuing Lender to issue Letters of Credit for the
account of the Borrowers to support an obligation of an Affiliate of the
Borrowers so long as the face amount of such Letter of Credit does not exceed
the amount of Restricted Payments the Borrowers may then make pursuant to
Section 8.09(d). The following additional provisions shall apply to Letters of
Credit:

     (a) Notice of Issuance. The Borrowers shall give the Administrative Agent
at least three Business Days’ irrevocable prior notice (effective upon receipt)
specifying the Business Day (which shall be no later than 30 days preceding the
Revolving Credit Commitment Termination Date or, if applicable, the commitment
termination date for the respective Series of Incremental Facility Revolving
Credit Commitments) each Letter of Credit is to be issued and the account party
or parties therefor and describing in reasonable detail the proposed terms of
such Letter of Credit (including the beneficiary thereof) and the nature of the
transactions or obligations proposed to be supported thereby (including whether
such Letter of Credit is to be a commercial letter of credit or a standby letter
of credit). Upon receipt of any such notice, the Administrative Agent shall
advise the relevant Issuing Lender of the contents thereof.

     (b) Participations in Letters of Credit. On each day during the period
commencing with the issuance by any Issuing Lender of any Letter of Credit of
any Class and until such Letter of Credit shall have expired or been terminated,
the Revolving

(40)



--------------------------------------------------------------------------------



 



Credit Commitment of each Revolving Credit Lender (or, as applicable, the
Incremental Facility Revolving Credit Commitment of each Incremental Facility
Revolving Credit Lender) shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to such Lender’s Letter of Credit Commitment
Percentage of the then undrawn face amount of such Letter of Credit. Each
Revolving Credit Lender and each Incremental Facility Revolving Credit Lender
(other than the relevant Issuing Lender) agrees that, upon the issuance of any
Revolving Credit Letter of Credit or Incremental Facility Letter of Credit
hereunder, as applicable, it shall automatically acquire a participation in such
Issuing Lender’s liability under such Letter of Credit in an amount equal to
such Lender’s Letter of Credit Commitment Percentage of such liability, and each
such Lender (other than the relevant Issuing Lender) thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Lender to pay and
discharge when due, its Letter of Credit Commitment Percentage of such Issuing
Lender’s liability under such Letter of Credit.

     (c) Notice by Issuing Lender of Drawings. Upon receipt from the beneficiary
of any Letter of Credit of any demand for payment under such Letter of Credit,
the relevant Issuing Lender shall promptly notify the Borrowers (through the
Administrative Agent) of the amount to be paid by such Issuing Lender as a
result of such demand and the date on which payment is to be made by such
Issuing Lender to such beneficiary in respect of such demand. Notwithstanding
the identity of the account party of any Letter of Credit, the Borrowers hereby
jointly and severally unconditionally agree to pay and reimburse the
Administrative Agent for the account of the relevant Issuing Lender for the
amount of each demand for payment under such Letter of Credit that is in
substantial compliance with the provisions of such Letter of Credit at or prior
to the date on which payment is to be made by such Issuing Lender to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.

     (d) Notice by the Borrowers of Borrowing for Reimbursement. Forthwith upon
its receipt of a notice referred to in paragraph (c) of this Section 2.03, the
Borrowers shall advise the Administrative Agent whether or not the Borrowers
intend to borrow hereunder to finance their obligation to reimburse such Issuing
Lender for the amount of the related demand for payment and, if they do, submit
a notice of such borrowing as provided in Section 4.05 hereof.

     (e) Payments by Lenders to Issuing Lender. Each Revolving Credit Lender and
each Incremental Facility Revolving Credit Lender (other than the relevant
Issuing Lender), as applicable, shall pay to the Administrative Agent for the
account of such Issuing Lender at its principal office in Dollars and in
immediately available funds, the amount of such Lender’s Letter of Credit
Commitment Percentage of any payment under a Revolving Letter of Credit or
Incremental Facility Letter of Credit, as applicable, upon notice by such
Issuing Lender (through the Administrative Agent) to such Lender requesting such
payment and specifying such amount. Each such Lender’s obligation to make such
payment to the Administrative Agent for the account of such Issuing Lender under
this paragraph (e), and such Issuing Lender’s right to receive the same, shall
be

(41)



--------------------------------------------------------------------------------



 



absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the failure of any other Lender to
make its payment under this paragraph (e), the financial condition of the
Borrowers (or any other account party), the existence of any Default or the
termination of the Commitments. Each such payment to any Issuing Lender shall be
made without any offset, abatement, withholding or reduction whatsoever. If any
Revolving Credit Lender or Incremental Facility Revolving Credit Lender shall
default in its obligation to make any such payment to the Administrative Agent
for the account of an Issuing Lender, for so long as such default shall continue
the Administrative Agent may at the request of such Issuing Lender withhold from
any payments received by the Administrative Agent under this Agreement for the
account of such Lender the amount so in default and, to the extent so withheld,
pay the same to such Issuing Lender in satisfaction of such defaulted
obligation.

     (f) Participations in Reimbursement Obligations. Upon the making of each
payment by a Lender to an Issuing Lender pursuant to paragraph (e) above in
respect of any Letter of Credit, such Lender shall, automatically and without
any further action on the part of the Administrative Agent, such Issuing Lender
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to such Issuing Lender by the Borrowers
hereunder and under the Letter of Credit Documents relating to such Letter of
Credit and (ii) a participation in a percentage equal to such Lender’s Letter of
Credit Commitment Percentage in any interest or other amounts payable by the
Borrowers hereunder and under such Letter of Credit Documents in respect of such
Reimbursement Obligation (other than the commissions, charges, costs and
expenses payable to such Issuing Lender pursuant to paragraph (g) of this
Section 2.03). Upon receipt by an Issuing Lender from or for the account of the
Borrowers of any payment in respect of any Reimbursement Obligation or any such
interest or other amount (including by way of setoff or application of proceeds
of any collateral security) such Issuing Lender shall promptly pay to the
Administrative Agent for the account of each Lender entitled thereto, such
Lender’s Letter of Credit Commitment Percentage of such payment, each such
payment by such Issuing Lender to be made in the same money and funds in which
received by such Issuing Lender. In the event any payment received by an Issuing
Lender and so paid to a Lender hereunder is rescinded or must otherwise be
returned by such Issuing Lender, such Lender shall, upon the request of such
Issuing Lender (through the Administrative Agent), repay to such Issuing Lender
(through the Administrative Agent) the amount of such payment paid to such
Lender, with interest at the rate specified in paragraph (j) of this
Section 2.03.

     (g) Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Credit Lender or Incremental Facility
Revolving Credit Lender (ratably in accordance with their respective Letter of
Credit Commitment Percentages) a letter of credit fee in respect of each
Revolving Credit Letter of Credit or Incremental Facility Letter of Credit, as
applicable, in an amount equal to the Applicable Margin, in effect from time to
time, for Revolving Credit Loans or Incremental Facility Revolving Credit Loans
of the respective Series, as applicable, that are Eurodollar Loans on the daily
average undrawn face amount of such Letter of Credit for the period from

(42)



--------------------------------------------------------------------------------



 



and including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit that expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit that is drawn in
full or is otherwise terminated other than on the stated expiration date of such
Letter of Credit, to but excluding the date such Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Revolving Credit Commitment Termination Date (or,
as applicable, the commitment termination date for the Incremental Facility
Revolving Credit Commitments of the relevant Series) and to be calculated for
any day after giving effect to any payments made under such Letter of Credit on
such day).

     In addition, the Borrowers shall pay to the Administrative Agent for the
account of the relevant Issuing Lender a fronting fee in respect of each Letter
of Credit issued by such Issuing Lender in an amount equal to 1/4 of 1% per
annum of the daily average undrawn face amount of such Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (i) in
the case of a Letter of Credit that expires in accordance with its terms, to and
including such expiration date and (ii) in the case of a Letter of Credit that
is drawn in full or is otherwise terminated other than on the stated expiration
date of such Letter of Credit, to but excluding the date such Letter of Credit
is drawn in full or is terminated (such fee to be non-refundable, to be paid in
arrears on each Quarterly Date and on the Revolving Credit Commitment
Termination Date or, as applicable, the commitment termination date for the
Incremental Facility Revolving Credit Commitments of the relevant Series, and to
be calculated for any day after giving effect to any payments made under such
Letter of Credit on such day) plus all commissions, charges, costs and expenses
in the amounts customarily charged by such Issuing Lender from time to time in
like circumstances with respect to the issuance of each Letter of Credit and
drawings and other transactions relating thereto.

     (h) Information Provided by Issuing Lender. Promptly following the end of
each calendar month, the Issuing Lenders shall deliver (through the
Administrative Agent) to each Revolving Credit Lender or Incremental Facility
Revolving Credit Lender, as applicable, and the Borrowers a notice describing
the aggregate amount of all Letters of Credit outstanding at the end of such
month. Upon the request of any Lender from time to time, the Issuing Lenders
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding in which such Lender holds a
Letter of Credit Interest.

     (i) Conditions Precedent to Issuance. The issuance by any Issuing Lender of
each Letter of Credit shall, in addition to the conditions precedent set forth
in Section 6 hereof, be subject to the conditions precedent that (i) such Letter
of Credit shall be in such form, contain such terms and support such
transactions as shall be satisfactory to such Issuing Lender consistent with its
then current practices and procedures with respect to letters of credit of the
same type and (ii) the Borrowers shall have executed and delivered such
applications, agreements and other instruments relating to such Letter of Credit
as such Issuing Lender shall have reasonably requested consistent with its then
current practices and procedures with respect to letters of credit of the same
type,

(43)



--------------------------------------------------------------------------------



 



provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement or any
Security Document, the provisions of this Agreement and the Security Documents
shall control.

     (j) Interest Payable to Issuing Lender by Lenders. To the extent that any
Lender shall fail to pay any amount required to be paid pursuant to paragraph
(e) or (f) of this Section 2.03 on the due date therefor, such Lender shall pay
interest to the relevant Issuing Lender (through the Administrative Agent) on
such amount from and including such due date to but excluding the date such
payment is made at a rate per annum equal to the Federal Funds Rate, provided
that if such Lender shall fail to make such payment to such Issuing Lender
within three Business Days of such due date, then, retroactively to the due
date, such Lender shall be obligated to pay interest on such amount at the
Post-Default Rate.

     (k) Modifications and Supplements. The issuance by an Issuing Lender of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such modified or supplemented form or (ii) the Majority Lenders of the
applicable Class shall have consented thereto.

The Borrowers hereby indemnify and hold harmless each Lender and the
Administrative Agent from and against any and all claims and damages, losses,
liabilities, costs or expenses that such Lender or the Administrative Agent may
incur (or that may be claimed against such Lender or the Administrative Agent by
any Person whatsoever) by reason of or in connection with the execution and
delivery or transfer of or payment or refusal to pay by any Issuing Lender under
any Letter of Credit; provided that the Borrowers shall not be required to
indemnify any Lender or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of any Issuing Lender
in determining whether a request presented under any Letter of Credit complied
with the terms of such Letter of Credit or (y) in the case of any Issuing
Lender, such Lender’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this Section 2.03 is intended to limit the
other obligations of the Borrowers, any Lender or the Administrative Agent under
this Agreement.

          2.04 Changes of Commitments.

          (a) Scheduled Reductions of Revolving Credit Commitments. The
aggregate amount of the Revolving Credit Commitments shall be automatically
reduced to zero on the Revolving Credit Commitment Termination Date. In
addition, the aggregate amount of the Revolving Credit Commitments shall be
automatically reduced on each Revolving Credit Commitment Reduction Date set
forth in column (A) below by an amount (subject to reduction pursuant to
paragraph (d) below) equal to the percentage of the Final Commitment Amount (as

(44)



--------------------------------------------------------------------------------



 



defined below) set forth in column (B) below opposite such Revolving Credit
Commitment Reduction Date:

                             (A)   (B)       Revolving Credit   Revolving Credit
Commitment Reduction   Commitments Reduced      Date Falling on or   by the
Following           Nearest to:   Percentages:  
December 31, 2004
    2.000 %  
 
         
March 31, 2005
    2.500 %  
June 30, 2005
    2.500 %  
September 30, 2005
    2.500 %  
December 31, 2005
    2.500 %  
 
         
March 31, 2006
    3.125 %  
June 30, 2006
    3.125 %  
September 30, 2006
    3.125 %  
December 31, 2006
    3.125 %  
 
         
March 31, 2007
    5.000 %  
June 30, 2007
    5.000 %  
September 30, 2007
    5.000 %  
December 31, 2007
    5.000 %  
 
         
March 31, 2008
    5.000 %  
June 30, 2008
    5.000 %  
September 30, 2008
    5.000 %  
December 31, 2008
    5.000 %  
 
         
March 31, 2009
    6.875 %  
June 30, 2009
    6.875 %  
September 30, 2009
    6.875 %  
December 31, 2009
    6.875 %  
 
         
March 31, 2010
    8.000 %

          For purposes hereof, the “Final Commitment Amount” shall mean the
aggregate amount of the Revolving Credit Commitments as at the close of business
on November 30, 2001 giving effect to any reduction that shall occur on such
date pursuant to Section 2.04(c) hereof.

          (b) Optional Reductions of Commitments. The Borrowers shall have the
right at any time or from time to time (i) so long as no Revolving Credit Loans
or Letter of Credit Liabilities in respect of Revolving Credit Letters of Credit
are outstanding, to terminate the

(45)



--------------------------------------------------------------------------------



 



Revolving Credit Commitments, (ii) so long as no Term Loans of either Class are
outstanding, to terminate the Term Loan Commitments, (iii) so long as no
Incremental Facility Revolving Credit Loans or Incremental Facility Letters of
Credit of a Series are outstanding, to terminate the Incremental Facility
Commitments of such Series and (iv) to reduce the aggregate unused amount of the
Revolving Credit Commitments or Incremental Facility Revolving Credit
Commitments of any Series (for which purpose use of such Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities in
respect of Letters of Credit issued under such Commitments); provided that
(x) the Borrowers shall give notice of each such termination or reduction as
provided in Section 4.05 hereof, (y) each partial reduction shall be in an
aggregate amount at least equal to $1,000,000 (or a larger multiple of $500,000)
and (z) prior to the making of the initial Loans hereunder, each such reduction
of Commitments shall be applied ratably to the Commitments of each Class.

          (c) Mandatory Reductions or Terminations of Commitments. In the event
that the portion of the Revolving Credit Commitments in excess of $200,000,000
does not become available on or before November 30, 2001, as provided in the
last paragraph of Section 2.01(a) hereof then, on such date, the aggregate
amount of the Revolving Credit Commitments shall be automatically reduced to
$200,000,000. In the event that the Tranche A Term Loan Commitments do not
become available on or before November 30, 2001, as provided in the last
paragraph of Section 2.01(b) hereof then, on such date, the full aggregate
amount of the Tranche A Term Loan Commitments shall be terminated. In the event
that the Tranche B Term Loan Commitments are not fully drawn on or before the
date sixty days after the Original Closing Date, as provided in the last
paragraph of Section 2.01(c) hereof (in the case of the Tranche B-1 Term Loans)
and Section 2.01(d) hereof (in the case of the Tranche B-2 Term Loans) then, on
such date, the full aggregate amount of the Tranche B Term Loan Commitments
shall be terminated. The aggregate amount of the Incremental Facility
Commitments of any Series shall be automatically reduced to zero on the close of
business on the last day of the Incremental Facility Availability Period.

          (d) Application of Reductions. Each reduction in the aggregate amount
of the Revolving Credit Commitments pursuant to paragraph (b) or (c) above, or
pursuant to paragraphs (b) or (c) of Section 2.10 hereof, on any date, shall be
applied to the reductions set forth in the schedule in paragraph (a) above
ratably to the remaining installments thereof. Each reduction in the aggregate
amount of the Revolving Credit Commitments pursuant to paragraphs (a) or (d) of
Section 2.10 hereof, on any date, shall be applied to the reductions set forth
in the schedule in paragraph (a) above in the direct order of maturity.

          (e) No Reinstatement. Except for Reinstating Incremental Facility
Revolving Credit Commitments or Reinstating Incremental Facility Term Loan
Commitments, the Commitments once terminated or reduced may not be reinstated.

          2.05 Commitment Fee. The Borrowers shall pay to the Administrative
Agent for account of each Revolving Credit Lender a commitment fee on the daily
average unused amount of such Lender’s Revolving Credit Commitment (for which
purpose (i) the aggregate amount of any Letter of Credit Liabilities in respect
of Revolving Credit Letters of Credit shall be deemed

(46)



--------------------------------------------------------------------------------



 



to be a pro rata (based on the Revolving Credit Commitments) use of each
Lender’s Revolving Credit Commitment and (ii) any Reserved Commitment Amount
shall be deemed to be unused), for the period from and including the date hereof
to but not including the earlier of the date such Revolving Credit Commitment is
terminated and the Revolving Credit Commitment Termination Date, at a rate per
annum equal to (x) 1/2 of 1% at any time the then-current Rate Ratio (determined
pursuant to Section 3.03 hereof) is greater than 5.00 to 1 and (y) 3/8 of 1% at
any time the then-current Rate Ratio (so determined) is equal to or less than
5.00 to 1, provided that the commitment fee described in the foregoing clauses
(x) or (y) will be increased by 1/8 of 1% for any period during which the
aggregate outstanding principal amount of the Revolving Credit Loans and Letter
of Credit Liabilities shall be less than 50% of the aggregate principal amount
of the Revolving Credit Commitments. The Borrowers shall pay to the
Administrative Agent for account of each Incremental Facility Lender of any
Series a commitment fee in such amounts, and on such dates, as shall have been
agreed to by the Borrowers and such Incremental Facility Lender upon the
establishment of the Incremental Facility Commitment of such Series to such
Lender pursuant to Section 2.01(e) hereof. Accrued commitment fee shall be
payable on each Quarterly Date and on the earlier of the date the relevant
Commitments are terminated and the Revolving Credit Commitment Termination Date
or the Incremental Facility Commitments of such Series terminate, as the case
may be.

          2.06 Lending Offices. The Loans of each Type made by each Lender shall
be made and maintained at such Lender’s Applicable Lending Office for Loans of
such Type.

          2.07 Several Obligations; Remedies Independent.

          The failure of any Lender to make any Loan to be made by it on the
date specified therefor shall not relieve any other Lender of its obligation to
make its Loan on such date, but neither any Lender nor the Administrative Agent
shall be responsible for the failure of any other Lender to make a Loan to be
made by such other Lender, and (except as otherwise provided in Section 4.06
hereof) no Lender shall have any obligation to the Administrative Agent or any
other Lender for the failure by such Lender to make any Loan required to be made
by such Lender. Anything in this Agreement to the contrary notwithstanding, each
Lender hereby agrees with each other Lender that no Lender shall take any action
to protect or enforce its rights arising out of this Agreement (including,
without limitation, exercising any rights of off-set) without first obtaining
the prior written consent of the Administrative Agent or the Majority Lenders,
it being the intent of the Lenders that any such action to protect or enforce
rights under this Agreement shall be taken in concert and at the direction or
with the consent of the Administrative Agent or the Majority Lenders and not
individually by a single Lender.

          2.08 Loan Accounts; Promissory Notes.

          (a) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender to the Borrowers, including the amounts of principal and interest
payable and paid to such Lender by the Borrowers from time to time hereunder.

(47)



--------------------------------------------------------------------------------



 



          (b) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder to the Borrowers, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrowers for the account of the Lenders and each
Lender’s share thereof.

          (c) Effect of Entries. The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section 2.08 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.

          (d) Promissory Notes. Any Lender may request that Loans of any Class
made by it to the Borrowers be evidenced by a promissory note. In such event,
the Borrowers shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans of the Borrowers evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.06 hereof) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

          2.09 Optional Prepayments and Conversions or Continuations of Loans.
Subject to Section 4.04 hereof, the Borrowers shall have the right to prepay
Loans, or to Convert Loans of one Type into Loans of another Type or Continue
Loans of one Type as Loans of the same Type, at any time or from time to time,
provided that:

     (a) the Borrowers shall give the Administrative Agent notice of each such
prepayment, Conversion or Continuation as provided in Section 4.05 hereof (and,
upon the date specified in any such notice of prepayment, the amount to be
prepaid shall become due and payable hereunder);

     (b) Eurodollar Loans may be prepaid or Converted at any time from time to
time, provided that the Borrowers shall pay any amounts owing under Section 5.05
hereof in the event of any such prepayment or Conversion on any date other than
the last day of an Interest Period for such Loans;

     (c) prepayments of any Class of Term Loans or Incremental Facility Term
Loans shall be applied to the remaining installments of such Loans ratably in
accordance with the respective principal amounts thereof; and

(48)



--------------------------------------------------------------------------------



 



     (d) any Conversion or Continuation of Eurodollar Loans shall be subject to
the provisions of Section 2.01(f) hereof.

It shall not be necessary in connection with the prepayment of any Class of Term
Loans or Incremental Facility Term Loans that concurrent prepayments be made of
any other Class of Loans. Notwithstanding the foregoing, and without limiting
the rights and remedies of the Lenders under Section 9 hereof, in the event that
any Event of Default shall have occurred and be continuing, the Administrative
Agent may (and at the request of the Majority Lenders shall) suspend the right
of the Borrowers to Convert any Loan into a Eurodollar Loan, or to Continue any
Loan as a Eurodollar Loan, in which event all Loans shall be Converted (on the
last day(s) of the respective Interest Periods therefor) or Continued, as the
case may be, as Base Rate Loans.

          2.10 Mandatory Prepayments and Reductions of Commitments.

          (a) Casualty Events. Upon the date one year following the receipt by
any Borrower or any of its Subsidiaries of the proceeds of insurance,
condemnation award or other compensation in respect of any Casualty Event
affecting any Property of any of the Borrowers or any of their Subsidiaries (or
upon such earlier date as the Borrowers or any such Subsidiary, as the case may
be, shall have determined not to repair or replace the Property affected by such
Casualty Event), the Borrowers shall prepay the Loans (and/or provide cover for
Letter of Credit Liabilities as specified in paragraph (f) below) in an
aggregate amount, if any, equal to 100% of the Net Available Proceeds of such
Casualty Event not theretofore applied (or committed to be applied pursuant to
executed construction contracts or equipment orders) to the repair or
replacement of such Property, such prepayment to be effected in each case in the
manner and to the extent specified in paragraph (e) of this Section 2.10.
Notwithstanding the foregoing, the Borrowers shall not be required to make any
prepayment (and/or provide cover for Letter of Credit Liabilities) under this
paragraph (a) until the aggregate amount of the Net Available Proceeds that must
be prepaid under this paragraph (a) exceeds $20,000,000.

          (b) Excess Cash Flow. Not later than the date 150 days after the end
of each fiscal year of the Borrowers (or, if earlier, 30 days after the delivery
of the audited financial statements for such fiscal year pursuant to
Section 8.01(b) hereof), commencing with the fiscal year ending on December 31,
2007, the Borrowers shall prepay the Loans (and/or provide cover for Letter of
Credit Liabilities as specified in paragraph (f) below) in an aggregate amount
equal to the excess of (A) 50% of Excess Cash Flow for such fiscal year over
(B) the aggregate amount of voluntary prepayments of Term Loans and Incremental
Facility Term Loans made during such fiscal year pursuant to Section 2.09 hereof
(other than that portion, if any, of such prepayments applied to installments of
the Term Loans and Incremental Facility Term Loans falling due in such fiscal
year), such prepayment to be effected in each case in the manner and to the
extent specified in paragraph (e) of this Section 2.10, provided that the
provisions of this paragraph (b) shall not be applicable if as at the last day
of such fiscal year the Total Leverage Ratio shall be less than or equal to 4.50
to 1.

          (c) Debt Issuances. Upon any Debt Issuance, the Borrowers shall prepay
the Loans (and/or provide cover for Letter of Credit Liabilities as specified in
paragraph (f) below)

(49)



--------------------------------------------------------------------------------



 



in an aggregate amount equal to 100% of the Net Available Proceeds thereof, such
prepayment to be effected in each case in the manner and to the extent specified
in paragraph (e) of this Section 2.10.

          (d) Sale of Assets. Without limiting the obligation of the Borrowers
to obtain the consent of the Majority Lenders pursuant to Section 8.05 hereof to
any Disposition not otherwise permitted hereunder, in the event that the Net
Available Proceeds of any Disposition (herein, the “Current Disposition”), and
of all prior Dispositions after the Original Closing Date (including amounts
which were set aside for reinvestment pursuant to the second paragraph of this
Section 2.10(d) but were not in fact so reinvested within one year) as to which
a prepayment has not yet been made under this Section 2.10(d), shall exceed
$30,000,000 then, no later than five Business Days after the occurrence of the
Current Disposition, the Borrowers will deliver to the Administrative Agent
(which shall promptly provide a copy thereof to the Lenders) a statement,
certified by a Senior Officer, in form and detail satisfactory to the
Administrative Agent, of the amount of the Net Available Proceeds of the Current
Disposition and of all such prior Dispositions and will prepay the Loans (and/or
provide cover for Letter of Credit Liabilities as specified in paragraph
(f) below) in an aggregate amount equal to 100% of the Net Available Proceeds of
the Current Disposition and such prior Dispositions, such prepayment to be
effected in each case in the manner and to the extent specified in paragraph
(e) of this Section 2.10.

          Notwithstanding the foregoing, the Borrowers shall not be required to
make a prepayment pursuant to this paragraph (d) with respect to Net Available
Proceeds from any Disposition in the event that the Borrowers advise the
Administrative Agent at the time the Net Available Proceeds from such
Disposition are received that they intend to reinvest such Net Available
Proceeds in replacement assets pursuant to an Acquisition permitted under
Section 8.05(d)(v) hereof or otherwise as Capital Expenditures permitted under
Section 8.12 hereof, so long as

     (x) such Net Available Proceeds are either (i) held by (A) the
Administrative Agent or (B) as permitted under Section 4.01 of the Pledge
Agreement, a Qualified Intermediary (as defined thereunder), in the Collateral
Account pending such reinvestment, in which event the Administrative Agent (or
the Qualified Intermediary, as the case may be) need not release such Net
Available Proceeds except upon presentation of evidence satisfactory to it that
such Net Available Proceeds are to be so reinvested in compliance with the
provisions of this Agreement or (ii) applied by the Borrowers to the prepayment
of Revolving Credit Loans hereunder (in which event the Borrowers agree to
advise the Administrative Agent in writing at the time of such prepayment of
Revolving Credit Loans that such prepayment is being made from the proceeds of a
Disposition and that, as contemplated by Section 2.01(a) hereof, a portion of
the Revolving Credit Commitments hereunder equal to the amount of such
prepayment gives rise to a Reserved Commitment Amount that shall be available
hereunder only for purposes of making an acquisition under Section 8.05(d)(v)
hereof or making of Capital Expenditures permitted under Section 8.12 hereof),

(50)



--------------------------------------------------------------------------------



 



     (y) the Net Available Proceeds from any Disposition are in fact so
reinvested within one year of such Disposition (it being understood that, in the
event Net Available Proceeds from more than one Disposition are paid into the
Collateral Account or applied to the prepayment of Revolving Credit Loans as
provided in clause (x) above, such Net Available Proceeds shall be deemed to be
released (or, as the case may be, Revolving Credit Loans utilizing the Reserved
Commitment Amount shall be deemed to be made) in the same order in which such
Dispositions occurred and, accordingly, (A) any such Net Available Proceeds so
held for more than one year shall be forthwith applied to the prepayment of
Loans as provided above and (B) any Reserved Commitment Amount that remains so
unutilized for more than one year shall, subject to the satisfaction of the
conditions precedent to such borrowing in Section 6.04 hereof, be utilized
through the borrowing by the Borrowers of Revolving Credit Loans the proceeds of
which shall be applied to the prepayment of Loans as provided in paragraph
(e) of this Section 2.10) and

     (z) the aggregate amount of Net Available Proceeds (together with
investment earnings thereon) so held at any time by the Administrative Agent (or
the Qualified Intermediary) pending reinvestment as contemplated by this
sentence, together with the aggregate amount of the Reserved Commitment Amount,
shall not at any time exceed $100,000,000 or such greater amount as the Majority
Lenders may otherwise agree.

As contemplated by Section 4.01 of the Pledge Agreement, nothing in this
paragraph (d) shall be deemed to obligate the Administrative Agent to release
any of such proceeds from the Collateral Account to the Borrowers for purposes
of reinvestment as aforesaid upon the occurrence and during the continuance of
any Event of Default.

          (e) Application. Prepayments and reductions of Commitments described
above in this Section 2.10 shall be applied, first, to the Term Loans and
Incremental Facility Term Loans of each Class then outstanding ratably in
accordance with the respective principal amounts of such Loans outstanding at
the time, second, following the prepayment in full of such Loans, to the
Revolving Credit Loans and the Incremental Facility Revolving Credit Loans,
without reduction of the Revolving Credit Commitments or the Incremental
Facility Revolving Credit Commitments and, third, to cover for outstanding
Letter of Credit Liabilities as provided in paragraph (f) below, ratably to
Letter of Credit Liabilities under the Revolving Credit Commitments and
Incremental Facility Revolving Credit Commitments of each Series.

          (f) Cover for Letter of Credit Liabilities. In the event that the
Borrowers shall be required pursuant to this Section 2.10, to provide cover for
Letter of Credit Liabilities, the Borrowers shall effect the same by paying to
the Administrative Agent immediately available funds in an amount equal to the
required amount, which funds shall be retained by the Administrative Agent in
the Collateral Account (as collateral security in the first instance for the
Letter of Credit Liabilities) until such time as the Letters of Credit shall
have been terminated and all of the Letter of Credit Liabilities paid in full.

          (g) Change in Commitments. If at any time either (i) the aggregate
outstanding amount of Revolving Credit Loans and Letter of Credit Liabilities in
respect of

(51)



--------------------------------------------------------------------------------



 



Revolving Credit Letters of Credit exceeds the aggregate amount of the Revolving
Credit Commitments then in effect, or (ii) the aggregate outstanding amount of
Incremental Facility Revolving Credit Loans of any Series and the Letter of
Credit Liabilities in respect of Incremental Facility Letters of Credit of such
Series exceeds the aggregate amount of the Incremental Facility Revolving Credit
Commitments of such Series, then and in either such event the Borrowers shall
prepay such Loans (and/or provide cover for such Letter of Credit Liabilities as
specified in paragraph (f) above) in such amounts as shall be necessary so that
after giving effect to such prepayment (and cover), the aggregate outstanding
amount of such Loans and such Letter of Credit Liabilities does not exceed the
aggregate amount of such Commitments, provided that any such prepayment shall be
accompanied by any amounts payable under Section 5.05 hereof.

          Section 3. Payments of Principal and Interest.

          3.01 Repayment of Loans.

          (a) Revolving Credit Loans. The Borrowers hereby jointly and severally
promise to pay to the Administrative Agent for the account of each Lender the
entire outstanding principal amount of such Lender’s Revolving Credit Loans, and
each Revolving Credit Loan shall mature, on the Revolving Credit Commitment
Termination Date. In addition, if following any Revolving Credit Commitment
Reduction Date the aggregate principal amount of the Revolving Credit Loans
shall exceed the Revolving Credit Commitments, the Borrowers shall pay Revolving
Credit Loans, and provide cover for Letter of Credit Liabilities as specified in
Section 2.10(f), in an aggregate amount equal to such excess.

          (b) Tranche A Term Loans. The Borrowers hereby jointly and severally
promise to pay to the Administrative Agent for the account of the Tranche A Term
Loan Lenders the principal of the Tranche A Term Loans on each Principal Payment
Date set forth in column (A) below, by an amount equal to the percentage of the
Tranche A Closing Balance (as defined below) set forth in column (B) below of
the aggregate principal amount of the Tranche A Term Loans:

                         (A)   (B) Principal Payment Date   Percentage Reduction
September 30, 2004
    1.000 %
December 31, 2004
    1.000 %
 
       
March 31, 2005
    2.500 %
June 30, 2005
    2.500 %
September 30, 2005
    2.500 %
December 31, 2005
    2.500 %

(52)



--------------------------------------------------------------------------------



 



         
(A)
  (B) Principal Payment Date   Percentage Reduction
March 31, 2006
    3.125 %
June 30, 2006
    3.125 %
September 30, 2006
    3.125 %
December 31, 2006
    3.125 %
 
       
March 31, 2007
    5.000 %
June 30, 2007
    5.000 %
September 30, 2007
    5.000 %
December 31, 2007
    5.000 %
 
       
March 31, 2008
    5.000 %
June 30, 2008
    5.000 %
September 30, 2008
    5.000 %
December 31, 2008
    5.000 %
 
       
March 31, 2009
    6.875 %
June 30, 2009
    6.875 %
September 30, 2009
    6.875 %
December 31, 2009
    6.875 %
 
       
March 31, 2010
    8.000 %

          For purposes hereof, the “Tranche A Closing Balance” shall mean the
aggregate principal amount of the Tranche A Term Loans outstanding hereunder on
the close of business on November 30, 2001.

          (c) Tranche B Term Loans. The Borrowers hereby jointly and severally
promise to pay to the Administrative Agent for the account of the Tranche B Term
Loan Lenders the principal of the Tranche B Term Loans on each Principal Payment
Date set forth in column (A) below, by an amount equal to the percentage of the
Tranche B Closing Balance (as defined below) set forth in column (B) below of
the aggregate principal amount of the Tranche B Term Loans:

         
(A)
  (B) Principal Payment Date   Percentage Reduction
September 30, 2004
    0.250 %
December 31, 2004
    0.250 %
 
       
March 31, 2005
    0.250 %
June 30, 2005
    0.250 %
September 30, 2005
    0.250 %
December 31, 2005
    0.250 %

(53)



--------------------------------------------------------------------------------



 



         
(A)
  (B) Principal Payment Date   Percentage Reduction
March 31, 2006
    0.250 %
June 30, 2006
    0.250 %
September 30, 2006
    0.250 %
December 31, 2006
    0.250 %
 
       
March 31, 2007
    0.250 %
June 30, 2007
    0.250 %
September 30, 2007
    0.250 %
December 31, 2007
    0.250 %
 
       
March 31, 2008
    0.250 %
June 30, 2008
    0.250 %
September 30, 2008
    0.250 %
December 31, 2008
    0.250 %
 
       
March 31, 2009
    0.250 %
June 30, 2009
    0.250 %
September 30, 2009
    0.250 %
December 31, 2009
    0.250 %
 
       
March 31, 2010
    0.250 %
June 30, 2010
    0.250 %
September 30, 2010
    94.000 %

          For purposes hereof, the “Tranche B Closing Balance” shall mean the
aggregate principal amount of the Tranche B Term Loans outstanding hereunder on
the close of business on November 30, 2001.

          (d) Incremental Facility Revolving Credit Loans. The Borrowers hereby
jointly and severally promise to pay to the Administrative Agent for the account
of each Lender the entire outstanding principal amount of such Lender’s
Incremental Facility Revolving Credit Loans of any Series, and each Incremental
Facility Revolving Credit Loan of such Series shall mature, on the commitment
termination date for such Series specified pursuant to Section 2.01(e) hereof at
the time the respective Incremental Facility Revolving Credit Commitments of
such Series are established.

          (e) Incremental Facility Term Loans. The Borrowers hereby jointly and
severally promise to pay to the Administrative Agent for the account of the
Incremental Facility Term Lenders of any Series the principal of the Incremental
Facility Term Loans of such Series on the respective Principal Payment Dates
agreed upon between the Borrowers and such Incremental Facility Term Lenders
pursuant to Section 2.01(e) hereof at the time such Lenders become obligated to
make such Incremental Facility Term Loans hereunder.

          3.02 Interest. The Borrowers hereby jointly and severally promise to
pay to the Administrative Agent for the account of each Lender interest on the
unpaid principal amount of

(54)



--------------------------------------------------------------------------------



 



each Loan made by such Lender for the period from and including the date of such
Loan to but excluding the date such Loan shall be paid in full, at the following
rates per annum:

     (a) during such periods as such Loan is a Base Rate Loan, the Base Rate (as
in effect from time to time) plus the Applicable Margin and

     (b) during such periods as such Loan is a Eurodollar Loan, for each
Interest Period relating thereto, the Eurodollar Rate for such Loan for such
Interest Period plus the Applicable Margin.

Notwithstanding the foregoing, the Borrowers jointly and severally promise to
pay to the Administrative Agent for the account of each Lender interest at the
applicable Post-Default Rate on any principal of any Loan made by such Lender,
on any Reimbursement Obligation held by such Lender and on any other amount
payable by the Borrowers hereunder to or for the account of such Lender, that
shall not be paid in full when due (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise), for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Loan shall be payable (i) in the case of a Base Rate Loan,
quarterly on the Quarterly Dates, (ii) in the case of a Eurodollar Loan, on the
last day of each Interest Period therefor and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, (iii) in the case of any Eurodollar Loan, upon the payment,
prepayment or Conversion thereof (but only on the principal amount so paid,
prepaid or Converted) and (iv) in the case of all Loans, upon the payment or
prepayment in full of the principal of the Loans, and the termination of the
Commitments, hereunder, except that interest payable at the Post-Default Rate
shall be payable from time to time on demand. Promptly after the determination
of any interest rate provided for herein or any change therein, the
Administrative Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrowers.

          3.03 Determination of Applicable Margin.

          (a) Determinations Generally. The Applicable Margin for the period
from the Original Closing Date to the day prior to the first Quarterly Date
occurring after the initial Loans hereunder shall be determined based upon the
certificate delivered pursuant to Section 6.02 hereof. Thereafter, the
Applicable Margin for each Quarterly Payment Period shall be determined based
upon a Rate Ratio Certificate for such Quarterly Payment Period delivered by the
Borrowers to the Administrative Agent under this Section 3.03. If the Rate Ratio
Certificate for any Quarterly Payment Period is delivered to the Administrative
Agent (which shall promptly provide a copy thereof to the Lenders) three or more
days prior to the first day of such Quarterly Payment Period, any adjustment in
the Applicable Margin required to be made, as shown in such Rate Ratio
Certificate, shall be effective on the first day of such Quarterly Payment
Period.

          (b) Effectiveness of Adjustments. If the Rate Ratio Certificate for
any Quarterly Payment Period is delivered by the Borrowers to the Administrative
Agent later than three days prior to the commencement of such Quarterly Payment
Period, then (i) any decrease in the Applicable Margin for such Quarterly
Payment Period shall not become effective on the

(55)



--------------------------------------------------------------------------------



 



first day of such Quarterly Payment Period but shall instead become effective on
the third day following receipt by the Administrative Agent of such Rate Ratio
Certificate and (ii) any increase in the Applicable Margin for such Quarterly
Payment Period shall become effective retroactively from the first day of such
Quarterly Payment Period.

          (c) Retroactive Adjustments. If it shall be determined at any time, on
the basis of a certificate of a Senior Officer delivered pursuant to the last
sentence of Section 8.01 hereof, that the Applicable Margin then in effect for
the current Quarterly Payment Period, or any previous Quarterly Payment Period,
is or was incorrect, and that a correction would have the effect of increasing
the Applicable Margin, then the Applicable Margin shall be so increased (solely
with respect to such Quarterly Payment Period or Periods), effective
retroactively from the first day of such Quarterly Payment Period, provided that
in the event such certificate for any fiscal quarter is not delivered pursuant
to said Section 8.01 within 60 days of the end of such fiscal quarter, then,
unless the Borrowers shall deliver such certificate within 10 days after notice
of such non-delivery shall be given by any Lender or the Administrative Agent to
the Borrowers, the Applicable Margin for such Quarterly Payment Period shall be
deemed to be the highest Applicable Margin provided for in the definition of
such term in Section 1.01 hereof.

          (d) Recalculation of Interest. In the event of any retroactive
increase in the Applicable Margin for any Quarterly Payment Period pursuant to
paragraph (a), (b) or (c) above, the amount of interest in respect of any Loan
outstanding during all or any portion of such Quarterly Payment Period shall be
recalculated using the Applicable Margin as so increased. On the Business Day
immediately following receipt by the Borrowers of notice from the Administrative
Agent of such increase, the Borrowers shall pay to the Administrative Agent, for
the account of the Lenders, an amount equal to the difference between (i) the
amount of interest previously paid or payable by the Borrowers in respect of
such Loan for such Quarterly Payment Period and (ii) the amount of interest in
respect of such Loan as so recalculated for such Quarterly Payment Period.

          Section 4. Payments; Pro Rata Treatment; Computations; Etc.

          4.01 Payments.

          (a) Payments by the Borrowers. Except to the extent otherwise provided
herein, all payments of principal, interest, Reimbursement Obligations and other
amounts to be made by the Borrowers under this Agreement, and except to the
extent otherwise provided therein, all payments to be made by the Borrowers
under any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Administrative Agent
at an account designated by the Administrative Agent to the Borrowers, not later
than 1:00 p.m. New York time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).

          (b) Debit for Payment. Any Lender for whose account any such payment
is to be made may (but shall not be obligated to) debit the amount of any such
payment that is not

(56)



--------------------------------------------------------------------------------



 



made by such time to any ordinary deposit account of the Borrowers with such
Lender (with notice to the Borrowers and the Administrative Agent), provided
that such Lender’s failure to give such notice shall not affect the validity
thereof.

          (c) Application of Payments. The Borrowers shall, at the time of
making each payment under this Agreement for the account of any Lender, specify
to the Administrative Agent (which shall so notify the intended recipient(s)
thereof) the Loans, Reimbursement Obligations or other amounts payable by the
Borrowers hereunder to which such payment is to be applied (and in the event
that the Borrowers fail to so specify, or if an Event of Default has occurred
and is continuing, the Administrative Agent may distribute such payment to the
Lenders for application in such manner as it or the Majority Lenders, subject to
Section 4.02 hereof, may determine to be appropriate).

          (d) Forwarding of Payments by Administrative Agent. Except to the
extent otherwise provided in the last sentence of Section 2.03(e) hereof, each
payment received by the Administrative Agent under this Agreement for the
account of any Lender shall be paid by the Administrative Agent promptly to such
Lender, in immediately available funds, for the account of such Lender’s
Applicable Lending Office for the Loan or other obligation in respect of which
such payment is made.

          (e) Extensions to Next Business Day. If the due date of any payment
under this Agreement would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension.

          4.02 Pro Rata Treatment. Except to the extent otherwise provided
herein:

     (a) each borrowing of Loans of a particular Class (including of a
particular Series of Incremental Facility Loans) from the Lenders under
Section 2.01 hereof shall be made from the relevant Lenders, each payment of
commitment fee under Section 2.05 hereof in respect of Commitments of a
particular Class shall be made for the account of the relevant Lenders, and each
termination or reduction of the amount of the Commitments of a particular Class
under Section 2.04 hereof shall be applied to the respective Commitments of such
Class of the relevant Lenders, pro rata according to the amounts of their
respective Commitments of such Class;

     (b) except as otherwise provided in Section 5.04 hereof, Eurodollar Loans
of any Class (including of a particular Series of Incremental Facility Loans)
having the same Interest Period shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Revolving Credit, Tranche A
Term Loan, Tranche B-1 Term Loan, Tranche B-2 Term Loan and Incremental Facility
Loan Commitments of the relevant Series (in the case of the making of Loans) or
their respective Revolving Credit, Term and Incremental Facility Loans of the
relevant Series (in the case of Conversions and Continuations of Loans);

(57)



--------------------------------------------------------------------------------



 



     (c) each payment or prepayment of principal of Revolving Credit Loans,
Tranche A Term Loans, Tranche B Term Loans and Incremental Facility Loans by the
Borrowers shall be made for the account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and

     (d) each payment of interest on Revolving Credit Loans, Tranche A Term
Loans, Tranche B Term Loans and Incremental Facility Loans by the Borrowers
shall be made for the account of the relevant Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders.

          4.03 Computations. Interest on Eurodollar Loans shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which payable and
interest on Base Rate Loans and Reimbursement Obligations, commitment fee and
letter of credit fees shall be computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed (including the first day
but, except as otherwise provided in Section 2.03(g) hereof, excluding the last
day) occurring in the period for which payable.Notwithstanding the foregoing,
for each day that the Base Rate is calculated by reference to the Federal Funds
Rate, interest on Base Rate Loans shall be computed on the basis of a year of
360 days and actual days elapsed.

          4.04 Minimum Amounts. Except for mandatory prepayments made pursuant
to Section 2.10 hereof and Conversions or prepayments made pursuant to
Section 5.04 hereof, each borrowing, Conversion and partial prepayment of
principal of Base Rate Loans (other than mandatory prepayments of Term Loans or
Incremental Facility Term Loans, as to which the provisions of Section 2.10
hereof shall apply) shall be in an aggregate amount at least equal to $1,000,000
or a larger multiple of $500,000 and each borrowing, Conversion and partial
prepayment of Eurodollar Loans (other than prepayments of Term Loans, as to
which the provisions of Section 2.09(c) hereof shall apply) shall be in an
aggregate amount at least equal to $3,000,000 or a larger multiple of $1,000,000
(borrowings, Conversions or prepayments of or into Loans of different Types or,
in the case of Eurodollar Loans, having different Interest Periods at the same
time hereunder to be deemed separate borrowings, Conversions and prepayments for
purposes of the foregoing, one for each Type or Interest Period). If any
Eurodollar Loans would otherwise be in a lesser principal amount for any period,
such Loans shall be Base Rate Loans during such period.

          4.05 Certain Notices. Notices by the Borrowers to the Administrative
Agent of terminations or reductions of the Commitments, of borrowings,
Conversions, Continuations and optional prepayments of Loans and of Classes of
Loans, of Types of Loans and of the duration of Interest Periods shall be
irrevocable and shall be effective only if received by the Administrative Agent
not later than (a) with respect to same-day borrowings or prepayments of Base
Rate Loans, 11:00 a.m. New York time on the date of the relevant borrowing or
prepayment and (b) with respect to borrowings other than same-day Base Rate
Loans or prepayments of Loans other than Base Rate Loans, 1:00 p.m. New York
time on the number of Business Days prior to

(58)



--------------------------------------------------------------------------------



 



the date of the relevant termination, reduction, borrowing, Conversion,
Continuation or prepayment or the first day of such Interest Period specified
below:

              Number of     Business
Notice
  Days Prior
Termination or reduction
       
of Commitments
    3  
 
       
Borrowing of same-day
       
Base Rate Loans and prepayment of
       
Base Rate Loans
  same day
 
       
Borrowing of non-same day Base
       
Rate Loans
    1  
 
       
Conversions into Base Rate Loans
    1    
Borrowing or prepayment of,
       
Conversions into, Continuations
       
as, or duration of Interest
       
Period for, Eurodollar Loans
    3  

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such notice of
borrowing, Conversion, Continuation or optional prepayment shall specify the
Class of Loans (including, if applicable, the particular Series of Incremental
Facility Loans) to be borrowed, Converted, Continued or prepaid and the amount
(subject to Section 4.04 hereof) and Type of each Loan to be borrowed,
Converted, Continued or prepaid and the date of borrowing, Conversion,
Continuation or optional prepayment (which shall be a Business Day). Each such
notice of the duration of an Interest Period shall specify the Loans to which
such Interest Period is to relate.

          The Administrative Agent shall promptly notify the Lenders of the
contents of each such notice. In the event that the Borrowers fail to select the
Type of Loan, or the duration of any Interest Period for any Eurodollar Loan,
within the time period and otherwise as provided in this Section 4.05, such Loan
(if outstanding as a Eurodollar Loan) will be automatically Converted into a
Base Rate Loan on the last day of the then current Interest Period for such Loan
or (if outstanding as a Base Rate Loan) will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan.

          4.06 Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrowers (the
“Payor”) prior to the date on which the Payor is to make payment to the
Administrative Agent of (in the case of a Lender) the proceeds of a Loan to be
made by such Lender hereunder or (in the case of the

(59)



--------------------------------------------------------------------------------



 



Borrowers) a payment to the Administrative Agent for the account of one or more
of the Lenders hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that the Payor does not
intend to make the Required Payment to the Administrative Agent, the
Administrative Agent may assume that the Required Payment has been made and may,
in reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient(s) on such date; and, if the Payor
has not in fact made the Required Payment to the Administrative Agent, the
recipient(s) of such payment shall, on demand, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date (the “Advance Date”) such amount
was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to the
Federal Funds Rate for such day and, if such recipient(s) shall fail promptly to
make such payment, the Administrative Agent shall be entitled to recover such
amount, on demand, from the Payor, together with interest as aforesaid, provided
that if neither the recipient(s) nor the Payor shall return the Required Payment
to the Administrative Agent within three Business Days of the Advance Date,
then, retroactively to the Advance Date, the Payor and the recipient(s) shall
each be obligated to pay interest on the Required Payment as follows:

     (i) if the Required Payment shall represent a payment to be made by the
Borrowers to the Lenders, the Borrowers and the recipient(s) shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment at the Post-Default Rate (without duplication of the obligation
of the Borrowers under Section 3.02 hereof to pay interest on the Required
Payment at the Post-Default Rate), it being understood that the return by the
recipient(s) of the Required Payment to the Administrative Agent shall not limit
such obligation of the Borrowers under said Section 3.02 to pay interest at the
Post-Default Rate in respect of the Required Payment and

     (ii) if the Required Payment shall represent proceeds of a Loan to be made
by the Lenders to the Borrowers, the Payor and the Borrowers shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment pursuant to whichever of the rates specified in Section 3.02
hereof is applicable to the Type of such Loan, it being understood that the
return by the Borrowers of the Required Payment to the Administrative Agent
shall not limit any claim the Borrowers may have against the Payor in respect of
such Required Payment.

          4.07 Sharing of Payments, Etc.

          (a) Right of Set-off. Each Borrower agrees that, in addition to (and
without limitation of) any right of set-off, banker’s lien or counterclaim a
Lender may otherwise have, each Lender shall be entitled, at its option (to the
fullest extent permitted by law), to set off and apply any deposit (general or
special, time or demand, provisional or final), or other indebtedness, held by
it for the credit or account of such Borrower at any of its offices, in Dollars
or in any other currency, against any principal of or interest on any of such
Lender’s Loans, Reimbursement Obligations or any other amount payable to such
Lender hereunder, that is not

(60)



--------------------------------------------------------------------------------



 



paid when due (regardless of whether such deposit or other indebtedness are then
due to such Borrower), in which case it shall promptly notify such Borrower and
the Administrative Agent thereof, provided that such Lender’s failure to give
such notice shall not affect the validity thereof.

          (b) Sharing. If any Lender shall obtain from any Borrower payment of
any principal of or interest on any Loan or Letter of Credit Liability of any
Class owing to it or payment of any other amount under this Agreement or any
other Loan Document through the exercise of any right of set-off, banker’s lien
or counterclaim or similar right or otherwise (other than from the
Administrative Agent as provided herein), and, as a result of such payment, such
Lender shall have received a greater percentage of the principal of or interest
on the Loans or Letter of Credit Liabilities of any Class or such other amounts
then due hereunder or thereunder by such Borrower to such Lender than the
percentage received by any other Lender, it shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans or Letter of Credit Liabilities of any
Class or such other amounts, respectively, owing to such other Lenders (or in
interest due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such excess payment (net of any expenses that
may be incurred by such Lender in obtaining or preserving such excess payment)
pro rata in accordance with the unpaid principal of and/or interest on the Loans
or Letter of Credit Liabilities of any Class or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.

          (c) Consent by the Borrowers. Each Borrower agrees that any Lender so
purchasing such a participation (or direct interest) may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans or other
amounts (as the case may be) owing to such Lender in the amount of such
participation.

          (d) Rights of Lenders; Bankruptcy. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrowers. If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a set-off to which this Section 4.07 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 4.07 to share in the benefits of any recovery on such secured
claim.

(61)



--------------------------------------------------------------------------------



 



          Section 5. Yield Protection, Etc.

          5.01 Additional Costs.

          (a) Costs of Making or Maintaining Eurodollar Loans. The Borrowers
shall pay directly to each Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs that such
Lender determines are attributable to its making or maintaining of any
Eurodollar Loans or its obligation to make any Eurodollar Loans hereunder, or
any reduction in any amount receivable by such Lender hereunder in respect of
any of such Loans or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

     (i) shall subject any Lender (or its Applicable Lending Office for any of
such Loans) to any tax, duty or other charge in respect of such Loans or changes
the basis of taxation of any amounts payable to such Lender under this Agreement
in respect of any of such Loans (excluding changes in the rate of tax on the
overall net income of such Lender or of such Applicable Lending Office by the
jurisdiction in which such Lender has its principal office or such Applicable
Lending Office); or

     (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than the Reserve Requirement utilized in the determination
of the Eurodollar Rate for such Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender
(including, without limitation, any of such Loans or any deposits referred to in
the definition of “Eurodollar Base Rate” in Section 1.01 hereof), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or

     (iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities) or its Commitments.

If any Lender requests compensation from the Borrowers under this
Section 5.01(a), the Borrowers may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender thereafter to make
or Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar
Loans, until the Regulatory Change giving rise to such request ceases to be in
effect (in which case the provisions of Section 5.04 hereof shall be
applicable), provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

          (b) Capital Costs. Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication), the Borrowers shall
pay directly to each Lender from time to time on request such amounts as such
Lender may determine to be necessary to compensate such Lender (or, without
duplication, the bank holding company of which such Lender is a subsidiary) for
any costs that it determines are attributable to the maintenance by such Lender
(or any Applicable Lending Office or such bank holding company), pursuant to any
law or regulation or any interpretation, directive or request (whether or not
having the force of

(62)



--------------------------------------------------------------------------------



 



law and whether or not failure to comply therewith would be unlawful) of any
court or governmental or monetary authority (i) following any Regulatory Change
or (ii) implementing any risk-based capital guideline or other requirement
(whether or not having the force of law and whether or not the failure to comply
therewith would be unlawful) hereafter issued by any government or governmental
or supervisory authority implementing at the national level the Basle Accord, of
capital in respect of its Commitments or Loans (such compensation to include,
without limitation, an amount equal to any reduction of the rate of return on
assets or equity of such Lender (or any Applicable Lending Office or such bank
holding company) to a level below that which such Lender (or any Applicable
Lending Office or such bank holding company) could have achieved but for such
law, regulation, interpretation, directive or request).

          (c) Notification and Certification. Each Lender shall notify the
Borrowers of any event occurring after the Original Closing Date entitling such
Lender to compensation under paragraph (a) or (b) of this Section 5.01 as
promptly as practicable, but in any event within 45 days, after such Lender
obtains actual knowledge thereof; provided that (i) if any Lender fails to give
such notice within 45 days after it obtains actual knowledge of such an event,
such Lender shall, with respect to compensation payable pursuant to this
Section 5.01 in respect of any costs resulting from such event, only be entitled
to payment under this Section 5.01 for costs incurred from and after the date
45 days prior to the date that such Lender does give such notice and (ii) each
Lender will designate a different Applicable Lending Office for the Loans of
such Lender affected by such event if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole opinion of
such Lender, be disadvantageous to such Lender, except that such Lender shall
have no obligation to designate an Applicable Lending Office located in the
United States of America. Each Lender will furnish to the Borrowers a
certificate setting forth the basis and amount of each request by such Lender
for compensation under paragraph (a) or (b) of this Section 5.01. Determinations
and allocations by any Lender for purposes of this Section 5.01 of the effect of
any Regulatory Change pursuant to paragraph (a) of this Section 5.01, or of the
effect of capital maintained pursuant to paragraph (b) of this Section 5.01, on
its costs or rate of return of maintaining Loans or its obligation to make
Loans, or on amounts receivable by it in respect of Loans, and of the amounts
required to compensate such Lender under this Section 5.01, shall be conclusive,
provided that such determinations and allocations are made on a reasonable
basis.

          5.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Eurodollar Base
Rate for any Interest Period:

     (a) the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodollar Base Rate” in Section 1.01 hereof are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for Eurodollar Loans as provided
herein; or

     (b) if the related Loans are of a particular Class, the Majority Lenders of
such Class determine, which determination shall be conclusive, and notify the
Administrative

(63)



--------------------------------------------------------------------------------



 



Agent that the relevant rates of interest referred to in the definition of
“Eurodollar Base Rate” in Section 1.01 hereof upon the basis of which the rate
of interest for Eurodollar Loans for such Interest Period is to be determined
are not likely adequately to cover the cost to such Lenders of making or
maintaining Eurodollar Loans for such Interest Period;

then the Administrative Agent shall give the Borrowers and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to make additional Eurodollar Loans, to Continue
Eurodollar Loans or to Convert Base Rate Loans into Eurodollar Loans, and the
Borrowers shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Eurodollar Loans, either prepay such Loans or Convert such Loans
into Base Rate Loans in accordance with Section 2.09 hereof.

          5.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain Eurodollar
Loans hereunder (and, in the sole opinion of such Lender, the designation of a
different Applicable Lending Office would either not avoid such unlawfulness or
would be disadvantageous to such Lender), then such Lender shall promptly notify
the Borrowers thereof (with a copy to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, Eurodollar Loans shall be suspended until such time as such Lender may
again make and maintain Eurodollar Loans (in which case the provisions of
Section 5.04 hereof shall be applicable).

          5.04 Treatment of Affected Loans. If the obligation of any Lender to
make Eurodollar Loans of any Class or to Continue, or to Convert Base Rate Loans
into, Eurodollar Loans of any Class shall be suspended pursuant to Section 5.01
or 5.03 hereof, such Lender’s Eurodollar Loans of such Class shall be
automatically Converted into Base Rate Loans of such Class on the last day(s) of
the then current Interest Period(s) for Eurodollar Loans (or, in the case of a
Conversion resulting from a circumstance described in Section 5.03 hereof, on
such earlier date as such Lender may specify to the Borrowers with a copy to the
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.01 or 5.03 hereof that gave
rise to such Conversion no longer exist:

     (a) to the extent that such Lender’s Eurodollar Loans of such Class have
been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s Eurodollar Loans of such Class shall be
applied instead to its Base Rate Loans of such Class; and

     (b) all Loans of such Class that would otherwise be made or Continued by
such Lender as Eurodollar Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Class of such Lender that would otherwise
be Converted into Eurodollar Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrowers with a copy to the Administrative
Agent that the circumstances specified in Section 5.01 or 5.03 hereof that gave
rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 5.04 no longer exist (which such Lender

(64)



--------------------------------------------------------------------------------



 



agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Loans of the same Class made by other Lenders are outstanding, such
Lender’s Base Rate Loans of such Class shall be automatically Converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Base Rate and Eurodollar Loans of such Class are allocated among the Lenders
ratably (as to principal amounts, Types and Interest Periods) in accordance with
their respective Commitments of such Class.

          5.05 Compensation. The Borrowers shall pay to the Administrative Agent
for the account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense that such Lender determines is attributable to:

     (a) any payment, mandatory or optional prepayment or Conversion of a
Eurodollar Loan made by such Lender for any reason (including, without
limitation, the acceleration of the Loans pursuant to Section 9 hereof) on a
date other than the last day of the Interest Period for such Loan; or

     (b) any failure by the Borrowers for any reason (including, without
limitation, the failure of any of the conditions precedent specified in
Section 6 hereof to be satisfied) to borrow a Eurodollar Loan from such Lender
on the date for such borrowing specified in the relevant notice of borrowing
given pursuant to Section 2.02 hereof.

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Lender).

          5.06 Additional Costs in Respect of Letters of Credit. Without
limiting the obligations of the Borrowers under Section 5.01 hereof (but without
duplication), if as a result of any Regulatory Change or any risk-based capital
guideline or other requirement heretofore or hereafter issued by any government
or governmental or supervisory authority implementing at the national level the
Basle Accord there shall be imposed, modified or deemed applicable any tax,
reserve, special deposit, capital adequacy or similar requirement against or
with respect to or measured by reference to Letters of Credit issued or to be
issued hereunder and the result shall be to increase the cost to any Lender or
Lenders of issuing (or purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit hereunder or reduce any amount receivable by any Lender hereunder in
respect of any Letter of

(65)



--------------------------------------------------------------------------------



 



Credit (which increases in cost, or reductions in amount receivable, shall be
the result of such Lender’s or Lenders’ reasonable allocation of the aggregate
of such increases or reductions resulting from such event), then, upon demand by
such Lender or Lenders (through the Administrative Agent), the Borrowers shall
pay immediately to the Administrative Agent for the account of such Lender or
Lenders, from time to time as specified by such Lender or Lenders (through the
Administrative Agent), such additional amounts as shall be sufficient to
compensate such Lender or Lenders (through the Administrative Agent) for such
increased costs or reductions in amount. A statement as to such increased costs
or reductions in amount incurred by any such Lender or Lenders, submitted by
such Lender or Lenders to the Borrowers shall be conclusive in the absence of
manifest error as to the amount thereof.

          5.07 U.S. Taxes.

          (a) Gross-up for Deduction or Withholding of U.S. Taxes. The Borrowers
jointly and severally agree to pay to each Lender that is not a U.S. Person such
additional amounts as are necessary in order that the payment of any amount due
to such Lender hereunder after deduction for or withholding in respect of any
U.S. Taxes imposed with respect to such payment will not be less than the amount
stated herein to be then due and payable, provided that the foregoing obligation
to pay such additional amounts shall not apply:

     (i) (A) to any payment to any Lender that is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code unless such Lender is, on the date hereof (or
on the date it becomes a Lender hereunder as provided in Section 11.06 hereof)
and on the date of any change in the Applicable Lending Office of such Lender,
either entitled to submit a Form W-8BEN claiming complete exemption from
withholding of U.S. Taxes with respect to any payment of interest to be received
by it hereunder in respect of the Loans under an income tax convention or a Form
W-8ECI claiming a complete exemption from withholding of U.S. Taxes on income
effectively connected to a U.S. trade or business, or (B) to any payment to any
Lender that is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code unless such Lender is, on the date hereof (or on the date it becomes a
Lender hereunder as provided in Section 11.06 hereof) entitled to submit a Form
W-8BEN claiming a complete exemption from withholding of U.S. Taxes under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, or is entitled to the withholding exemptions set forth in clause
(A) above; or

     (ii) to any U.S. Taxes imposed solely by reason of the failure by a Lender
(or, if such Lender is not the beneficial owner of the relevant Loan, such
beneficial owner) to properly complete, duly execute and comply with applicable
certification, information, documentation or other reporting requirements
concerning the nationality, residence, identity or connections with the United
States of America of such Lender (or beneficial owner, as the case may be) if
such compliance is required by statute or regulation of the United States of
America as a precondition to relief or exemption from such U.S. Taxes.

In addition, if a Lender or the Administrative Agent receives a refund in
respect of any U.S. Taxes as to which a Lender or the Administrative Agent has
been indemnified by a Borrower

(66)



--------------------------------------------------------------------------------



 



pursuant to this Section 5.07(a), such Lender or the Administrative Agent shall,
within 30 days from the date of receipt of such refund, pay over such refund to
such Borrower.

          For the purposes of this Section 5.07(a), (A) “Form W-8BEN” shall mean
Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for United States
Tax Withholding) of the Department of the Treasury of the United States of
America and (B) ”Form W-8ECI” shall mean Form W-8ECI (Certificate of Foreign
Person’s Claim for Exemption from Withholding on Income Effectively Connected
with the Conduct of a Trade or Business in the United States) of the Department
of the Treasury of the United States of America (or in relation to either such
Form such successor and related forms (including Form W-8IMY or Form W-8EXP) as
may from time to time be adopted by the relevant taxing authorities of the
United States of America to document a claim to which such Form relates).

          (b) Evidence of Deduction, Etc. Within 30 days after paying any amount
to the Administrative Agent or any Lender from which it is required by law to
make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, the Borrowers shall deliver to the Administrative Agent for delivery
to such Lender evidence satisfactory to such Lender of such deduction or
withholding (as the case may be).

          5.08 Replacement of Lenders. If any Lender or the Administrative Agent
on behalf of any Lender requests compensation pursuant to Section 5.01, 5.06 or
5.07 hereof, or any Lender’s obligation to make or Continue, or to Convert Loans
of any Type into, the other Type of Loan shall be suspended pursuant to
Section 5.01 or 5.03 hereof (any such Lender requesting such compensation being
herein called a “Requesting Lender”), the Borrowers, upon three Business Days
notice, may require that such Requesting Lender transfer all of its right, title
and interest under this Agreement to any bank or other financial institution (a
“Proposed Lender”) identified by the Borrowers that is reasonably satisfactory
to the Administrative Agent (i) if such Proposed Lender agrees to assume all of
the obligations of such Requesting Lender hereunder, and to purchase all of such
Requesting Lender’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Requesting Lender’s Loans, together with
interest thereon to the date of such purchase, and satisfactory arrangements are
made for payment to such Requesting Lender of all other amounts payable
hereunder to such Requesting Lender on or prior to the date of such transfer
(including any fees accrued hereunder and any amounts that would be payable
under Section 5.05 hereof, as if all of such Requesting Lender’s Loans were
being prepaid in full on such date) and (ii) if such Requesting Lender has
requested compensation pursuant to said Section 5.01, 5.06 or 5.07 hereof, such
Proposed Lender’s aggregate requested compensation, if any, pursuant to said
Section 5.01, 5.06 or 5.07 with respect to such Requesting Lender’s Loans is
lower than that of the Requesting Lender. Subject to the provisions of
Section 11.06(b) hereof, such Proposed Lender shall be a “Lender” for all
purposes hereunder. Without prejudice to the survival of any other agreement of
the Borrowers hereunder the agreements of the Borrowers contained in
Sections 5.01, 5.06, 5.07 and 11.03 hereof (without duplication of any payments
made to such Requesting Lender by the Borrowers or the Proposed Lender) shall
survive for the benefit of such Requesting Lender under this Section 5.08 with
respect to the time prior to such replacement.

(67)



--------------------------------------------------------------------------------



 



          Section 6. Conditions Precedent.

          6.01 Amendment and Restatement. The amendment and restatement of the
Existing Credit Agreement contemplated hereby shall become effective upon the
receipt by the Administrative Agent of the following documents (with, in the
case of clauses (a), (b), (c) and (d) below, sufficient copies for each Lender),
each of which shall be satisfactory to the Administrative Agent (and to the
extent specified below, to each Lender) in form and substance:

     (a) Amendment and Restatement. This Agreement duly executed and delivered
by the Borrowers, the Administrative Agent and Lenders constituting the Majority
Lenders, provided that, as to any modifications to the Existing Credit Agreement
that require the consent of the Majority Lenders of each Class, this Agreement
shall become effective (as to such modifications) upon receipt by the
Administrative Agent of consents from Lenders constituting the Majority Lenders
of each Class. In addition, each of MCC and Mediacom Broadband shall have
executed and delivered its confirmation and consent provided for on the
signature pages hereto.

     (b) Organizational Documents. Such organizational documents (including,
without limitation, board of director and shareholder resolutions, member
approvals and evidence of incumbency, including specimen signatures, of officers
of each Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent may reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).

     (c) Officer’s Certificate. A certificate of a Senior Officer, dated the
Closing Date, to the effect that (a) the representations and warranties made by
the Borrowers in Section 7 hereof, and by each Obligor in the other Loan
Documents to which it is a party, are true and complete on and as of the date
hereof with the same force and effect as if made on and as of such date (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date) and (b) no Default shall have
occurred and be continuing.

     (d) Opinion of Counsel to the Obligors. An opinion, dated the Closing Date,
of Sonnenschein Nath & Rosenthal LLP, counsel to the Obligors covering such
matters as the Administrative Agent or any Lender may reasonably request (and
the Borrowers hereby instruct such counsel to deliver such opinion to the
Lenders and the Administrative Agent).

     (e) Other Documents. Such other documents as the Administrative Agent or
any Lender or special New York counsel to JPMCB may reasonably request.

(68)



--------------------------------------------------------------------------------



 



The effectiveness of the amendment and restatement of the Existing Credit
Agreement contemplated hereby is also subject to the payment by the Borrowers of
such fees as the Borrowers shall have agreed to pay or deliver to any Lender or
the Administrative Agent in connection herewith, including, without limitation,
the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special
New York counsel to JPMCB, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents and the
extensions of credit hereunder (to the extent that statements for such fees and
expenses have been delivered to the Borrowers).

          6.02 Initial Acquisition Funding Date. The obligation of any Lender to
make its initial extension of credit hereunder (whether by making a Loan or
issuing a Letter of Credit) is subject to the condition precedent that the
Administrative Agent shall have received a certificate of a Senior Officer,
dated as of the Third Acquisition Consummation Date, setting forth, in
reasonable detail, the calculation (and the basis for such calculation) of the
Rate Ratio as of such date.

          6.03 Extensions of Credit for Initial and Subsequent Broadband
Acquisitions. The obligation of the Lenders to make any Loan or otherwise extend
any credit to the Borrowers (or, as contemplated by Section 2.01(g), the
obligation of the Administrative Agent to release from escrow any proceeds of
Tranche B Term Loans) the proceeds of which are to be used to finance a
Broadband Acquisition under any Broadband Acquisition Agreement shall be subject
to the conditions precedent that the Administrative Agent shall have received
the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance:

     (a) Consummation of Broadband Acquisition. Evidence that (i) MCC shall have
assigned all of its rights to acquire the CATV Systems and related assets to be
sold by the respective Broadband Seller under such Acquisition Agreement (and
under any Broadband Acquisition Agreement under which any other Broadband
Acquisition has been previously consummated) to the applicable Borrower,
(ii) concurrently with such extension of credit (or prior thereto), each such
Acquisition will be (or will have been) duly consummated by one or more of the
Borrowers for an aggregate purchase price not exceeding the respective amount
therefor set forth in such Acquisition Agreement (subject to purchase price
adjustments as set forth in such Acquisition Agreements) in all material
respects in accordance with the terms of such Acquisition Agreements, including
the schedules and exhibits thereto (and no material provision thereof shall have
been waived, amended, supplemented or otherwise modified in any material respect
without the consent of the Majority Lenders) and (iii) the number of Equivalent
Basic Subscribers (as defined in such Acquisition Agreements) served by Retained
Franchises (as so defined) shall not exceed 10% of the Subscriber Threshold (as
so defined); and the Administrative Agent shall have received a certificate of a
Senior Officer to such effect, together with (in the case of each legal opinion
being delivered to the Borrowers pursuant thereto) a letter from each Person
delivering such opinion (which shall in any event include an opinion of special
FCC counsel) authorizing reliance thereon by the Administrative Agent and the
Lenders.

(69)



--------------------------------------------------------------------------------



 



     (b) Approvals. Evidence of receipt of all material licenses, permits,
approvals and consents, if any, required (or, in the reasonable discretion of
the Administrative Agent, advisable) with respect to such Acquisition
(including, without limitation, the consents of the respective municipal
franchising authorities to the acquisition of the CATV Systems being acquired by
the Borrowers pursuant to such Acquisition, exclusive of those pertaining to
Retained Franchises).

     (c) Capitalization. The Lenders shall have received evidence that (i) the
aggregate equity capital invested in the Borrowers on or before the date of such
Acquisition shall be the greater of $200,000,000 or 30% of the total capital
(debt and equity, including the Loans being made to finance such Acquisition) of
the Borrowers on the date of such Acquisition and (ii) the Total Leverage Ratio,
after giving effect to such Acquisition shall not be greater than 5.50 to 1;
provided that the requirements of this paragraph (c) shall not be applicable to
the Iowa Acquisition and shall cease to apply immediately after the Third
Acquisition Consummation Date.

     (d) Other Documents. Such other documents as the Administrative Agent or
any Lender or special New York counsel to JPMCB may reasonably request.

          6.04 Initial and Subsequent Extensions of Credit. The obligation of
the Lenders to make any Loan or otherwise extend any credit to the Borrowers
upon the occasion of each borrowing or other extension of credit hereunder
(including the initial borrowing) is subject to the further conditions precedent
that, both immediately prior to the making of such Loan or other extension of
credit and also after giving effect thereto and to the intended use thereof:

     (a) no Default shall have occurred and be continuing; and

     (b) the representations and warranties made by the Borrowers in Section 7
hereof, and by each Obligor in the other Loan Documents to which it is a party,
shall be true and complete on and as of the date of the making of such Loan or
other extension of credit with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

Each notice of borrowing or request for the issuance of a Letter of Credit by
the Borrowers hereunder shall constitute a certification by the Borrowers to the
effect set forth in the preceding sentence (both as of the date of such notice
or request and, unless the Borrowers otherwise notify the Administrative Agent
prior to the date of such borrowing or issuance, as of the date of such
borrowing or issuance).

          Section 7. Representations and Warranties. The Borrowers represent and
warrant to the Administrative Agent and the Lenders that:

(70)



--------------------------------------------------------------------------------



 



          7.01 Existence. Each Borrower and its Subsidiaries: (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all requisite corporate or other
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify could
(either individually or in the aggregate) have a Material Adverse Effect.

          7.02 Financial Condition. The Borrowers have heretofore furnished to
the Lenders the following financial statements:

     (i) the audited consolidated financial statements of Mediacom Broadband,
including consolidated balance sheets, as of December 31, 2002 and 2003, and the
related audited consolidated statements of operation and cash flow for the years
ended on said respective dates, certified by PricewaterhouseCoopers LLP;

     (ii) the audited combined financial statements of the Borrowers, including
combined balance sheets, as of December 31, 2002 and 2003, and the related
audited combined statements of operation and cash flow for the years ended on
said respective dates; and

     (iii) the unaudited combined financial statements of the Borrowers,
including combined balance sheets, as of September 30, 2004, and the related
unaudited combined statements of operation and cash flow for the three-month
period ended on said date.

All such financial statements fairly present in all material respects the
individual or combined financial condition of the respective entities as at said
respective dates and the individual or combined results of their operations for
the applicable periods ended on said respective dates, all in accordance with
generally accepted accounting principles and practices applied on a consistent
basis (subject to ordinary year end adjustments and footnotes).

          Since December 31, 2003, there has been no material adverse change in
the combined financial condition, operations, business or prospects of the
Borrowers and their Subsidiaries taken as a whole from that set forth in said
audited financial statements as at said date referred to in clauses (i) and
(ii) above.

          7.03 Litigation. As of the Original Closing Date, there were no legal
or arbitral proceedings, or any proceedings or investigations by or before any
governmental or regulatory authority or agency, pending or (to the knowledge of
any Borrower) threatened against any Borrower or any of its Subsidiaries, or
against the Broadband Acquired Assets (and in respect of which the Borrowers
would be obligated after giving effect to the respective Broadband Acquisition)
that, if adversely determined could (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

(71)



--------------------------------------------------------------------------------



 



          7.04 No Breach. None of the execution and delivery of this Agreement
and the other Basic Documents, the consummation of the transactions herein and
therein contemplated or compliance with the terms and provisions hereof and
thereof will conflict with or result in a breach of, or require any consent
under, the Operating Agreements, or (except for the authorizations, approvals,
consents, filings and registrations contemplated by any Broadband Acquisition
Agreement, each of which, to the extent required for the transfer of any
Franchise or any other material assets, shall have been made or obtained on or
before such Acquisition is consummated, to the extent required by the respective
Broadband Acquisition Agreement to be obtained before such date, except (a) for
Retained Franchises and (b) that orders of the FCC may not have become final
under the rules and regulations of the FCC) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which any Borrower or any of its
Subsidiaries is a party or by which any of them or any of their Property is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument, or (except for the Liens created pursuant to the
Security Documents) result in the creation or imposition of any Lien upon any
Borrower or any of its Subsidiaries pursuant to the terms of any such agreement
or instrument.

          7.05 Action. Each Borrower has all necessary limited liability company
power, authority and legal right to execute, deliver and perform its obligations
under each of the Basic Documents to which it is a party; the execution,
delivery and performance by each Borrower of each of the Basic Documents to
which it is a party have been duly authorized by all necessary limited liability
company action on its part (including, without limitation, any required member
approvals); and this Agreement has been duly and validly executed and delivered
by each Borrower and constitutes, and the other Basic Documents to which it is a
party when executed and delivered will constitute, its legal, valid and binding
obligation, enforceable against each Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

          7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency, or any securities exchange, are necessary for the execution, delivery or
performance by any Borrower of this Agreement or any of the other Basic
Documents to which it is a party or for the legality, validity or enforceability
hereof or thereof, except for (i) filings and recordings in respect of the Liens
created pursuant to the Security Documents, (ii) the authorizations, approvals,
consents, filings and registrations contemplated by each Broadband Acquisition
Agreement (each of which shall have been made or obtained on or before the
respective Broadband Acquisition is consummated, to the extent required by such
Acquisition Agreement to be obtained before such date, except (a) for Retained
Franchises and (b) that orders of the FCC may not have become final under the
rules and regulations of the FCC) and (iii) the exercise of remedies under the
Security Documents may require prior approval of the FCC or the issuing
municipalities or States under one or more of the Franchises.

(72)



--------------------------------------------------------------------------------



 



          7.07 ERISA. Each Plan, and, to the knowledge of each Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law, and no event
or condition has occurred and is continuing as to which such Borrower would be
under an obligation to furnish a report to the Administrative Agent under
Section 8.01(e) hereof.

          7.08 Taxes. Except as set forth in Schedule II hereto, each Borrower
and each of its Subsidiaries has filed all Federal income tax returns and all
other material tax returns and information statements that are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by such Borrower or any of its Subsidiaries, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been set aside by such Borrower in accordance with GAAP.
The charges, accruals and reserves on the books of the Borrowers and their
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Borrowers, adequate. None of the Borrowers has given or been
requested to give a waiver of the statute of limitations relating to the payment
of any Federal, state, local and foreign taxes or other impositions.

          7.09 Investment Company Act. None of the Borrowers nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

          7.10 Public Utility Holding Company Act. None of the Borrowers nor any
of its Subsidiaries is a “holding company”, or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company”, within the meaning of
the Public Utility Holding Company Act of 1935, as amended.

          7.11 Material Agreements and Liens.

          (a) Indebtedness. Part A of Schedule III hereto sets forth (i) a
complete and correct list of each credit agreement, loan agreement, indenture,
purchase agreement, guarantee, letter of credit or other arrangement (other than
the Loan Documents) providing for or otherwise relating to any Indebtedness or
any extension of credit (or commitment for any extension of credit) to, or
guarantee by, the Borrowers or any of their Subsidiaries, outstanding on the
Original Closing Date, or that (after giving effect to the consummation of the
Broadband Acquisitions) will be outstanding on the date each of such
Acquisitions shall have been consummated, the aggregate principal or face amount
of which equals or exceeds (or may equal or exceed) $1,000,000, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Part A of said
Schedule III, and (ii) a statement of the aggregate amount of obligations in
respect of surety and performance bonds backing pole rental or conduit
attachments and the like, or backing obligations under Franchises, of the
Borrowers or any of their Subsidiaries outstanding on the Original Closing Date.

(73)



--------------------------------------------------------------------------------



 



          (b) Liens. Part B of Schedule III hereto is a complete and correct
list of each Lien (other than the Liens created pursuant to the Security
Documents) securing Indebtedness of any Person outstanding on the Original
Closing Date, or that (after giving effect to the consummation of the Broadband
Acquisitions) will be outstanding on the date each of such Acquisitions shall
have been consummated, the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $1,000,000 and covering any Property of the
Borrowers or any of their Subsidiaries, and the aggregate Indebtedness secured
(or that may be secured) by each such Lien and the Property covered by each such
Lien is correctly described in Part B of said Schedule III.

          7.12 Environmental Matters. Each of the Borrowers and their
Subsidiaries has obtained all environmental, health and safety permits, licenses
and other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization would not (either
individually or in the aggregate) have a Material Adverse Effect. Each of such
permits, licenses and authorizations is in full force and effect and each of the
Borrowers and its Subsidiaries is in compliance with the terms and conditions
thereof, and is also in compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply therewith would not (either individually or in the aggregate) have a
Material Adverse Effect. In addition, no notice, notification, demand, request
for information, citation, summons or order has been issued, no complaint has
been filed, no penalty has been assessed and, to the Borrowers’ knowledge, no
investigation or review is pending or threatened by any governmental or other
entity with respect to any alleged failure by the Borrowers or any of their
Subsidiaries to have any environmental, health or safety permit, license or
other authorization required under any Environmental Law in connection with the
conduct of the business of the Borrowers or any of their Subsidiaries or with
respect to any generation, treatment, storage, recycling, transportation,
discharge or disposal, or any Release of any Hazardous Materials generated by
the Borrowers or any of their Subsidiaries. All environmental investigations,
studies, audits, tests, reviews or other analyses conducted by or that are in
the possession of the Borrowers or any of their Subsidiaries in relation to
facts, circumstances or conditions at or affecting any site or facility now or
previously owned, operated or leased by the Borrowers or any of their
Subsidiaries and that could result in a Material Adverse Effect have been made
available to the Lenders.

          7.13 Capitalization. The Borrowers have heretofore delivered to the
Lenders true and complete copies of the Operating Agreements. The only member of
the Borrowers on the date hereof is Mediacom Broadband. As of the date hereof,
there are no outstanding Equity Rights with respect to any of the Borrowers and
there are no outstanding obligations of any of the Borrowers or any of their
Subsidiaries to repurchase, redeem, or otherwise acquire any equity interests in
the Borrowers nor are there any outstanding obligations of any Borrower or any
of their Subsidiaries to make payments to any Person, such as “phantom stock”
payments, where the amount thereof is calculated with reference to the fair
market value or equity value of such Borrowers or any of their Subsidiaries.

(74)



--------------------------------------------------------------------------------



 



          7.14 Subsidiaries and Investments, Etc.

          (a) Subsidiaries. As of the date hereof, none of the Borrowers has any
Subsidiaries.

          (b) Investments. Set forth in Schedule IV hereto is a complete and
correct list of all Investments (other than Investments of the type referred to
in paragraphs (b), (c) and (e) of Section 8.08 hereof) held by the Borrowers or
any of their Subsidiaries in any Person on the Original Closing Date and, for
each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule IV hereto, each of the Borrowers and their Subsidiaries owns, free and
clear of all Liens (other than the Liens created pursuant to the Security
Documents), all such Investments.

          7.15 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules (including the Information Memorandum)
furnished in writing by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation, preparation or delivery
of this Agreement and the other Loan Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by the Borrowers and their Subsidiaries to the Administrative
Agent and the Lenders in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to the Borrowers that could
reasonably be expected to have a Material Adverse Effect (other than facts
affecting the cable television industry in general) that has not been disclosed
herein, in the Existing Credit Agreement and the other Loan Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Lenders for use in connection with the transactions
contemplated hereby or thereby.

          7.16 Franchises.

          (a) Franchises. Set forth in Schedule V hereto is a complete and
correct list of all Franchises (identified by issuing authority, operating
company and expiration date) owned or operated by the Borrowers and their
Subsidiaries on the Original Closing Date. Except as set forth on Schedule V
hereto, none of the Borrowers or any of their Subsidiaries have received any
notice from the granting body or any other governmental authority with respect
to any breach of any covenant under, or any default with respect to, any
Franchise which could reasonably be expected to have a Material Adverse Effect.
Complete and correct copies of all Franchises have heretofore been made
available to the Administrative Agent.

          (b) Licenses and Permits. Each of the Borrowers and their Subsidiaries
possesses or has the right to use all copyrights, licenses, permits, patents,
trademarks, service

(75)



--------------------------------------------------------------------------------



 



marks, trade names or other rights (collectively, the “Licenses”), including
licenses, permits and registrations granted or issued by the FCC, agreements
with public utilities and microwave transmission companies, pole or conduit
attachment, use, access or rental agreements and utility easements that are
necessary for the legal operation and conduct of the CATV Systems of the
Borrowers and their Subsidiaries, except for such of the foregoing the absence
of which could not reasonably be expected to have a Material Adverse Effect on
the Borrowers or any of their Subsidiaries, and each of such Licenses is in full
force and effect and, to the knowledge of Borrowers, no material default has
occurred and is continuing thereunder. Except as set forth on Schedule V hereto,
none of the Borrowers or any of their Subsidiaries have received any notice from
the granting body or any other governmental authority with respect to any breach
of any covenant under, or any default with respect to, any Licenses which could
reasonably be expected to have a Material Adverse Effect. Complete and correct
copies of all material Licenses have heretofore been made available to the
Administrative Agent.

          7.17 The CATV Systems.

          (a) Compliance with Law. Except as set forth in Schedule VI hereto,
each of the Borrowers and their Subsidiaries and the CATV Systems owned or
operated by them are in compliance in all material respects with all applicable
federal, state and local laws, rules and regulations, including without
limitation, the Communications Act of 1934, as amended (the “Communications
Act”), the Copyright Act of 1976, as amended (the “Copyright Act”), and the
rules and regulations of the FCC, the FAA and the United States Copyright Office
(the “Copyright Office”), including, without limitation, rules and laws
governing system registration, use of restricted frequencies, signal carriage
and program exclusivity requirements, leased access channels, emergency alert
system requirements, equal employment opportunity, cumulative leakage index
testing and reporting, signal leakage, tower registration and clearance,
subscriber notices, and privacy requirements, except to the extent that the
failure to so comply with any of the foregoing could not (either individually or
in the aggregate) reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, except to the extent that the
failure to comply with any of the following could not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect and
except as set forth in Schedule VI hereto:

     (i) the communities included in the areas covered by the Franchises have
been registered with the FCC;

     (ii) all of the current annual performance tests on such CATV Systems
required under the rules and regulations of the FCC have been timely performed
and the results of such tests demonstrate satisfactory compliance with the
applicable FCC requirements in all material respects;

     (iii) to the knowledge of the Borrowers, as of the most recent annual
performance tests, such CATV Systems currently meet or exceed the technical
standards set forth in the rules and regulations of the FCC;

(76)



--------------------------------------------------------------------------------



 



            (iv) such CATV Systems are being operated in compliance with the
provisions of 47 C.F.R. Sections 76.610 through 76.619 (mid-band and super-band
signal carriage), including 47 C.F.R. Section 76.611 (compliance with the
cumulative signal leakage index); and

            (v) where required, appropriate authorizations from the FCC have
been obtained for the use of all restricted frequencies in use in such CATV
Systems and, to the knowledge of the Borrowers, such CATV Systems are presently
being operated in compliance with such authorizations (and all required
certificates, permits and clearances from governmental agencies, including the
FAA, with respect to all towers, earth stations, business radios and frequencies
utilized and carried by such CATV Systems have been obtained).

            (b) Copyright Filings. Except as set forth in Schedule VI hereto,
for all periods covered by any applicable statute of limitations, all notices,
statements of account, supplements and other documents required under
Section 111 of the Copyright Act, and under the rules of the Copyright Office,
with respect to the carriage of broadcast station signals by the CATV Systems
(collectively, the “Copyright Filings”) owned or operated by the Borrowers and
their Subsidiaries have been duly filed, and the proper amount of copyright fees
have been paid on a timely basis, and each such CATV System qualifies for the
compulsory license under Section 111 of the Copyright Act, except to the extent
that the failure to so file or pay could not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrowers, there is no pending claim, action, demand or
litigation by any other Person with respect to the Copyright Filings or related
royalty payments made by the CATV Systems.

            (c) Carriage of Broadcast Signals. To the knowledge of the Borrowers
and except as set forth in Schedule VI, the carriage of all broadcast signals by
the CATV Systems owned by any Borrower or any such Subsidiary is permitted by
valid retransmission consent agreements or by must-carry elections by
broadcasters, or is otherwise permitted under applicable law, except to the
extent the failure to obtain any of the foregoing could not (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.

            7.18 Rate Regulation. Each of the Borrowers and their Subsidiaries
have reviewed and evaluated in detail the FCC rules currently in effect (the
“Rate Regulation Rules”) implementing the cable television rate regulation
provisions of the Communications Act and the applicability of such Rate
Regulation Rules to the CATV Systems. Except to the extent that the failure to
comply with such Rate Regulation Rules could not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect and except
as set forth in Schedule VII hereto:

        (i) there are no cable service programming rate complaints or appeals of
adverse cable programming service rate decisions pending with the FCC relating
to the CATV Systems;

        (ii) for communities that are authorized to regulate basic service and
equipment rates under the Rate Regulations Rules, all FCC rate forms required to
be

(77)



--------------------------------------------------------------------------------



 



submitted by the Borrowers or their Subsidiaries have been timely submitted to
local franchising authorities and have justified the basic service and equipment
rates in effect for all periods in which the local franchising authority
currently has the authority to review and to take adverse action;

        (iii) for communities that are not authorized to regulate basic service
and equipment rates under the Rate Regulations Rules, the Borrowers or their
Subsidiaries have timely submitted to local franchising authorities and
subscribers all required notices for basic service and equipment rates in effect
within one year of the date hereof;

        (iv) no reduction of rates or refunds to subscribers are required by an
outstanding order of the FCC or any local franchising authority as of the date
hereof under the Communications Act and the Rate Regulation Rules applicable to
the CATV Systems of the Borrowers and their Subsidiaries; and

        (v) each of the CATV Systems are in compliance with the Communications
Act and the Rate Regulation Rules concerning the uniform pricing requirements
and tier buy-through limitations (i.e., 47 U.S.C. § 543(b)(8), (d)).

                7.19 Broadband Acquisition Agreements. The Borrowers have
heretofore delivered to the Administrative Agent a complete and correct copy of
each of the Broadband Acquisition Agreements, as in effect on the Original
Closing Date, including all schedules, exhibits and annexes thereto. The
Broadband Acquisition Agreements have been duly executed and delivered by each
party thereto and are in full force and effect and, to the knowledge of the
Borrowers, no party is in default in any material respect of any of its
obligations thereunder.

                7.20 Use of Credit. None of the Borrowers or any of their
Subsidiaries is engaged principally, or as one of their important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock in violation of Regulations T, U
or X.

                Section 8. Covenants of the Borrowers. The Borrowers covenant
and agree with the Lenders and the Administrative Agent that, so long as any
Commitment, Loan or Letter of Credit Liability is outstanding and until payment
in full of all amounts payable by the Borrowers hereunder:

                8.01 Financial Statements Etc. The Borrowers shall deliver to
the Administrative Agent (which shall promptly provide a copy thereof to the
Lenders):

        (a) as soon as available and in any event within 60 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of the
Borrowers, combined statements of income, retained earnings and cash flows of
the Borrowers and their Subsidiaries for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related combined balance sheet of the Borrowers and their Subsidiaries as at the
end of such period, setting forth in each case in

(78)



--------------------------------------------------------------------------------



 



comparative form the corresponding figures for the corresponding periods in the
preceding fiscal year (except that, in the case of balance sheets, such
comparison shall be to the last day of the prior fiscal year), accompanied by a
certificate of a Senior Officer, which certificate shall state that said
financial statements fairly present in all material respects the combined
financial condition and results of operations of the Borrowers and their
Subsidiaries in accordance with generally accepted accounting principles
consistently applied as at the end of, and for, such period (subject to normal
year-end audit adjustments);

            (b) as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrowers (beginning with the fiscal year ended
December 31, 2004), combined statements of income, retained earnings and cash
flows of the Borrowers and their Subsidiaries for such fiscal year and the
related combined balance sheet of the Borrowers and their Subsidiaries as at the
end of such fiscal year, setting forth in each case in comparative form the
corresponding combined figures for the preceding fiscal year and accompanied by
an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that said combined financial
statements fairly present in all material respects the combined financial
condition and results of operations of the Borrowers and their Subsidiaries as
at the end of, and for, such fiscal year in accordance with generally accepted
accounting principles;

            (c) promptly upon their becoming available, copies of all
registration statements and regular periodic reports, if any, that the Borrowers
shall have filed with the Securities and Exchange Commission (or any
governmental agency substituted therefor) or any national securities exchange;

            (d) promptly upon the mailing thereof by the Borrowers to the
shareholders or members of the Borrowers generally, to holders of Affiliate
Subordinated Indebtedness generally, or by Mediacom Broadband to the holders of
any outstanding notes or other debt issuances, copies of all financial
statements, reports and proxy statements so mailed;

            (e) as soon as possible, and in any event within ten days after any
Borrower knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a Senior Officer setting forth details respecting
such event or condition and the action, if any, that the Borrowers or their
ERISA Affiliates propose to take with respect thereto (and a copy of any report
or notice required to be filed with or given to the PBGC by the Borrowers or an
ERISA Affiliate with respect to such event or condition):

                (i) any reportable event, as defined in Section 4043(b) of ERISA
and the regulations issued thereunder, with respect to a Plan, as to which the
PBGC has not by regulation waived the requirement of Section 4043(a) of ERISA
that it be notified within 30 days of the occurrence of such event (provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, including, without limitation, the failure to make on
or before its due

(79)



--------------------------------------------------------------------------------



 



date a required installment under Section 412(m) of the Code or Section 302(e)
of ERISA, shall be a reportable event regardless of the issuance of any waivers
in accordance with Section 412(d) of the Code); and any request for a waiver
under Section 412(d) of the Code for any Plan;

                (ii) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by the Borrowers or an ERISA
Affiliate to terminate any Plan;

                (iii) the institution by the PBGC of proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by the Borrowers or any ERISA Affiliate of
a notice from a Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan;

                (iv) the complete or partial withdrawal from a Multiemployer
Plan by the Borrowers or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by any Borrower or
any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

                (v) the institution of a proceeding by a fiduciary of any
Multiemployer Plan against the Borrowers or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days; and

                (vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, could result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Borrowers
or an ERISA Affiliate fails to timely provide security to the Plan in accordance
with the provisions of said Sections;

        (f) within 60 days of the end of each quarterly fiscal period of the
Borrowers (90 days after the last quarterly fiscal period in any fiscal year), a
Quarterly Officer’s Report as at the end of such period;

        (g) promptly after any Borrower knows or has reason to believe that any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Borrowers have taken or propose to take with
respect thereto; and

        (h) from time to time such other information regarding the financial
condition, operations, business or prospects of the Borrowers or any of their
Subsidiaries (including, without limitation, any Plan or Multiemployer Plan and
any reports or other information

(80)



--------------------------------------------------------------------------------



 



required to be filed under ERISA) as any Lender or the Administrative Agent may
reasonably request.

The Borrowers will furnish to each Lender, at the time they furnish each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
Senior Officer (i) to the effect that no Default has occurred and is continuing
(or, if any Default has occurred and is continuing, describing the same in
reasonable detail and describing the action that the Borrowers have taken or
proposes to take with respect thereto) and (ii) setting forth in reasonable
detail the computations necessary to determine whether the Borrowers are in
compliance with Sections 8.07, 8.08, 8.09, 8.10, 8.11, 8.12 and 8.15 hereof
(including, without limitation, calculations demonstrating compliance with the
requirements of Section 8.09(d)(ii) hereof after giving effect to any Capital
Expenditure pursuant to Section 8.12(b) hereof) as of the end of the respective
quarterly fiscal period or fiscal year.

            8.02 Litigation. The Borrowers will promptly give to each Lender
notice of all legal or arbitral proceedings, and of all proceedings or
investigations by or before any governmental or regulatory authority or agency,
and any material development in respect of such legal or other proceedings,
affecting the Borrowers or any of their Subsidiaries or any of their Franchises,
except proceedings that, if adversely determined, could not (either individually
or in the aggregate) have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Borrowers will give to each Lender (i) notice
of the assertion of any Environmental Claim by any Person against, or with
respect to the activities of, the Borrowers or any of their Subsidiaries and
notice of any alleged violation of or non-compliance with any Environmental Laws
or any permits, licenses or authorizations, other than any Environmental Claim
or alleged violation that, if adversely determined, could not (either
individually or in the aggregate) have a Material Adverse Effect and (ii) copies
of any notices received by the Borrowers or any of their Subsidiaries under any
Franchise of a material default by the Borrowers or any of their Subsidiaries in
the performance of its obligations thereunder.

            8.03 Existence, Etc. Each Borrower will, and will cause each of its
Subsidiaries to:

    (a) preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises (provided that nothing in this
Section 8.03 shall prohibit any transaction expressly permitted under
Section 8.05 hereof);

    (b) comply with the requirements of all applicable laws, rules, regulations
and orders of governmental or regulatory authorities if failure to comply with
such requirements could (either individually or in the aggregate) have a
Material Adverse Effect;

    (c) pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the

(81)



--------------------------------------------------------------------------------



 



payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained;

    (d) maintain, in all material respects, all of its Properties used or useful
in its business in good working order and condition, ordinary wear and tear
excepted;

    (e) keep adequate records and books of account, in which complete entries
will be made in accordance with generally accepted accounting principles
consistently applied; and

    (f) permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).

            8.04 Insurance. Each Borrower will, and will cause each of its
Subsidiaries to, maintain insurance with financially sound and reputable
insurance companies, or may self-insure, and with respect to Property and risks
of a character usually maintained by Persons engaged in the same or similar
business similarly situated, against loss, damage and liability of the kinds and
in the amounts customarily maintained by such corporations, provided that each
Borrower will in any event maintain (with respect to itself and each of its
Subsidiaries) casualty insurance and insurance against claims for damages with
respect to defamation, libel, slander, privacy or other similar injury to person
or reputation (including misappropriation of personal likeness), in such amounts
as are then customary for Persons engaged in the same or similar business
similarly situated.

            8.05 Prohibition of Fundamental Changes.

            (a) Restrictions on Merger. None of the Borrowers will nor will it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution).

            (b) Restrictions on Acquisitions. None of the Borrowers will nor
will it permit any of its Subsidiaries to, acquire any business or Property
from, or capital stock of, or be a party to any acquisition of, any Person
except for purchases of equipment, programming rights and other Property to be
sold or used in the ordinary course of business, Investments permitted under
Section 8.08(f) hereof, and Capital Expenditures permitted under Section 8.12
hereof.

            (c) Restrictions on Sales and Other Dispositions. None of the
Borrowers will nor will it permit any of its Subsidiaries to, convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or Property, whether now owned or
hereafter acquired (including, without limitation, receivables and leasehold
interests, but excluding (i) obsolete or worn-out Property, tools or equipment
no longer used or useful in its business so long as the amount thereof sold in
any single fiscal year by the Borrowers and

(82)



--------------------------------------------------------------------------------



 



their Subsidiaries shall not have a fair market value in excess of $10,000,000
and (ii) any equipment, programming rights or other Property sold or disposed of
in the ordinary course of business and on ordinary business terms).

            (d) Certain Permitted Transactions. Notwithstanding the foregoing
provisions of this Section 8.05:

        (i) Intercompany Mergers and Consolidations. Any Borrower may be merged
or consolidated with any other Borrower, and any Subsidiary of a Borrower may be
merged or consolidated with or into: (x) such Borrower if such Borrower shall be
the continuing or surviving corporation or (y) any other such Subsidiary;
provided that if any such transaction shall be between a Subsidiary and a Wholly
Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving corporation.

        (ii) Intercompany Dispositions. Any Borrower may sell, lease, transfer
or otherwise dispose of any or all of its Property to any other Borrower or a
Wholly Owned Subsidiary of a Borrower, and any Subsidiary of a Borrower may
sell, lease, transfer or otherwise dispose of any or all of its Property (upon
voluntary liquidation or otherwise) to a Borrower or a Wholly Owned Subsidiary
of a Borrower.

        (iii) Broadband Acquisitions. The Borrowers may consummate the Broadband
Acquisitions, so long as the same are consummated in all material respects in
accordance with the respective Broadband Acquisition Agreements.

        (iv) Permitted Dispositions. Any Borrower or any Wholly Owned Subsidiary
of a Borrower may enter into one or more transactions intended to trade (by
means of either an exchange or a sale and subsequent purchase) one or more of
the CATV Systems owned by any Borrower or any such Subsidiary for one or more
CATV Systems owned by any other Person, which transactions may be effected
either by

            (I) the Borrowers or such Wholly Owned Subsidiary selling one or
more CATV Systems owned by it, and either depositing the Net Available Proceeds
thereof into the Collateral Account, or prepaying Revolving Credit Loans (and
creating a Reserved Commitment Amount), as contemplated by the second paragraph
of Section 2.10(d) hereof, and then within one year acquiring one or more other
CATV Systems or

            (II) exchanging one or more CATV Systems, together with cash not
exceeding 20% of the fair market value of such acquired CATV Systems,

    so long as

            (x) (A) at the time of any such transactions and after giving effect
thereto, no Default shall have occurred and be continuing and (B) after giving
effect to such transaction the Borrowers shall be in compliance with
Section 8.10

(83)



--------------------------------------------------------------------------------



 



hereof (the determination of such compliance to be calculated on a pro forma
basis, as at the end of and for the fiscal quarter most recently ended prior to
the date of such transaction for which financial statements of the Borrowers and
their Subsidiaries are available, under the assumption that such transaction
shall have occurred, and any Indebtedness in connection therewith shall have
been incurred, at the beginning of the applicable period, and under the
assumption that interest for such period had been equal to the actual weighted
average interest rate in effect for the Loans hereunder on the date of such
transaction), and the Borrowers shall have delivered to the Administrative Agent
a certificate of a Senior Officer showing such calculations in reasonable detail
to demonstrate such compliance,

            (y) with respect to any single exchange of CATV Systems pursuant to
clause (II) above, the sum of the System Cash Flow for the period of four fiscal
quarters ending on, or most recently ended prior to, the date of such exchange
attributable to the CATV Systems being exchanged does not exceed more than 15%
of System Cash Flow for such period and

            (z) the sum of (A) the System Cash Flow for the period referred to
in subclause (y) above plus (B) the System Cash Flow attributable to all other
CATV Systems previously exchanged pursuant to clause (II) above (whether during
the period referred to in subclause (y) above, or prior thereto), does not
exceed an amount equal to 35% of Adjusted System Cash Flow for the period
referred to in subclause (y) above.

If, in connection with an exchange permitted under this subparagraph (iv), the
Borrowers or Wholly Owned Subsidiary receives cash in excess of 20% of the fair
market value of the acquired CATV Systems, such exchange shall be permitted as a
sale under this subparagraph (iv) and the cash received by the Borrowers in
connection with such transaction shall be applied in accordance with
Section 2.10(d).

        (v) Subsequent Acquisitions. Any Borrower or a Wholly Owned Subsidiary
of such Borrower may acquire any business or Property from, or capital stock of,
or be a party to any acquisition of, any Person, so long as:

        (A) the aggregate Purchase Price of any individual such acquisition
shall not exceed $500,000,000;

        (B) such acquisition (if by purchase of assets, merger or consolidation)
shall be effected in such manner so that the acquired business, and the related
assets, are owned either by a Borrower or a Wholly Owned Subsidiary of a
Borrower and, if effected by merger or consolidation involving a Borrower, such
Borrower shall be the continuing or surviving entity and, if effected by merger
or consolidation involving a Wholly Owned Subsidiary of a Borrower, such Wholly
Owned Subsidiary shall be the continuing or surviving entity;

(84)



--------------------------------------------------------------------------------



 



        (C) such acquisition (if by purchase of stock) shall be effected in such
manner so that the acquired entity becomes a Wholly Owned Subsidiary of a
Borrower;

        (D) with respect to any acquisition involving an aggregate Purchase
Price in excess of $50,000,000, the Borrowers shall deliver to the
Administrative Agent (which shall promptly notify the Lenders of such
acquisition and forward a copy to each Lender which requests one) (1) no later
than five Business Days after the execution and delivery thereof, copies of the
respective agreements or instruments pursuant to which such acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements or instruments and all other material ancillary documents to be
executed or delivered in connection therewith and (2) promptly following request
therefor (but in any event within three Business Days following such request),
copies of such other information or documents relating to each such acquisition
as the Administrative Agent shall have requested;

        (E) with respect to any acquisition involving an aggregate Purchase
Price in excess of $50,000,000, the Administrative Agent shall have received
(and shall promptly forward a copy thereof to each Lender which requests one) a
letter (in the case of each legal opinion delivered to the Borrowers pursuant to
such acquisition) from each Person delivering such opinion (which shall in any
event include an opinion of special FCC counsel) authorizing reliance thereon by
the Administrative Agent and the Lenders;

        (F) with respect to any acquisition involving an aggregate Purchase
Price in excess of $50,000,000, the Borrowers shall have delivered to the
Administrative Agent (which shall promptly provide a copy thereof to the
Lenders) evidence satisfactory to the Administrative Agent and the Majority
Lenders of receipt of all licenses, permits, approvals and consents, if any,
required with respect to such acquisition (including, without limitation, the
consents of the respective municipal franchising authorities to the acquisition
of the respective CATV Systems being acquired (if any));

        (G) the entire amount of the consideration payable by the Borrowers and
their Subsidiaries in connection with such acquisition (other than customary
post-closing adjustments and indemnity obligations, and other than Indebtedness
incurred in connection with such acquisition that is permitted under paragraphs
(c) or (f) of Section 8.07 hereof) shall be payable on the date of such
acquisition;

        (H) none of the Borrowers nor any of its Subsidiaries shall, in
connection with such acquisition, assume or remain liable in respect of (x) any
Indebtedness of the seller or sellers (except for Indebtedness permitted under

(85)



--------------------------------------------------------------------------------



 



Section 8.07(f) hereof) or (y) other obligations of the seller or sellers
(except for obligations incurred in the ordinary course of business in operating
the CATV System so acquired and necessary or desirable to the continued
operation of such CATV System);

        (I) to the extent the assets purchased in such acquisition shall be
subject to any Liens not permitted hereunder, such Liens shall have been
released (or arrangements for such release satisfactory to the Administrative
Agent shall have been made);

        (J) to the extent applicable, the Borrowers shall have complied with the
provisions of Section 8.18 hereof, including, without limitation, to the extent
not theretofore delivered, delivery to the Administrative Agent of (x) the
certificates representing the shares of stock or other ownership interests,
accompanied by undated stock powers or other powers executed in blank, and
(y) the agreements, instruments, opinions of counsel and other documents
required under Section 8.18 hereof;

        (K) after giving effect to such acquisition the Borrowers shall be in
compliance with Section 8.10 hereof (the determination of such compliance to be
calculated on a pro forma basis, as at the end of and for the fiscal quarter
most recently ended prior to the date of such acquisition for which financial
statements of the Borrowers and their Subsidiaries are available, under the
assumption that such acquisition shall have occurred, and any Indebtedness in
connection therewith shall have been incurred, at the beginning of the
applicable period, and under the assumption that interest for such period had
been equal to the actual weighted average interest rate in effect for the Loans
hereunder on the date of such acquisition), and the Borrowers shall have
delivered to the Administrative Agent a certificate of a Senior Officer showing
such calculations in reasonable detail to demonstrate such compliance;

        (L) immediately prior to such acquisition and after giving effect
thereto, no Default shall have occurred and be continuing; and

        (M) the Borrowers shall deliver such other documents and shall have
taken such other action as the Majority Lenders or the Administrative Agent may
reasonably request.

            8.06 Limitation on Liens. None of the Borrowers will, nor will it
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except:

            (a) Liens created pursuant to the Security Documents;

(86)



--------------------------------------------------------------------------------



 



        (b) Liens in existence on the Original Closing Date and listed in Part B
of Schedule III hereto (or, to the extent not meeting the minimum thresholds for
required listing on said Schedule III pursuant to Section 7.11 hereof, in an
aggregate amount not exceeding $10,000,000);

        (c) Liens imposed by any governmental authority for taxes, assessments
or charges not yet due or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrowers or the affected Subsidiaries, as the case may be,
in accordance with GAAP;

        (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate proceedings and Liens securing judgments but only to the extent
for an amount and for a period not resulting in an Event of Default under
Section 9.01(i) hereof;

        (e) pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;

        (f) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

        (g) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto that, in the aggregate, are
not material in amount, and that do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the business of the Borrowers or any of their Subsidiaries; and

        (h) Liens upon real and/or tangible personal Property acquired after the
Original Closing Date (by purchase, construction or otherwise) by the Borrowers
or any of their Subsidiaries and securing Indebtedness permitted under
Section 8.07(f) hereof, each of which Liens either (A) existed on such Property
before the time of its acquisition and was not created in anticipation thereof
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such Property; provided that (i) no such Lien shall extend to
or cover any Property of a Borrower or any such Subsidiary other than the
Property so acquired and improvements thereon and (ii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the fair market
value (as determined in good faith by a Senior Officer) of such Property at the
time it was acquired (by purchase, construction or otherwise).

(87)



--------------------------------------------------------------------------------



 



            8.07 Indebtedness. None of the Borrowers will, nor will it permit
any of its Subsidiaries to, create, incur or suffer to exist any Indebtedness
except:

        (a) Indebtedness to the Lenders hereunder, provided that the aggregate
principal amount of Incremental Facility Loans (other than Reinstating
Incremental Facility Loans) shall not exceed $500,000,000;

        (b) Indebtedness outstanding on the Original Closing Date and listed in
Part A of Schedule III hereto (or, to the extent not meeting the minimum
thresholds for required listing on said Schedule III pursuant to Section 7.11
hereof, in an aggregate amount not exceeding $10,000,000);

        (c) Affiliate Subordinated Indebtedness incurred in accordance with
Section 8.14 hereof;

        (d) Indebtedness of the Borrowers to any Subsidiary of the Borrowers,
and of any Subsidiary of the Borrowers to the Borrowers or its other
Subsidiaries;

        (e) Indebtedness (other than Affiliate Subordinated Indebtedness) of the
Borrowers and their Subsidiaries that is subordinated in right of payment to the
obligations of the Borrowers and their Subsidiaries under the Loan Documents
(and which contains terms, including in respect of interest, amortization,
defaults, mandatory redemptions and prepayments, and covenants) that are in each
case satisfactory to the Administrative Agent and the Majority Lenders; and

        (f) additional Indebtedness of the Borrowers and their Subsidiaries
(including, without limitation, Capital Lease Obligations and other Indebtedness
secured by Liens permitted under Section 8.06(h) hereof) up to but not exceeding
an aggregate amount of $100,000,000 at any one time outstanding.

            In addition to the foregoing, the Borrowers will not, nor will they
permit their Subsidiaries to, incur or suffer to exist any obligations in an
aggregate amount in excess of $50,000,000 at any one time outstanding in respect
of surety and performance bonds backing pole rental or conduit attachments and
the like, or backing obligations under Franchises, arising in the ordinary
course of business of the CATV Systems of the Borrowers and their Subsidiaries.

            8.08 Investments. The Borrowers will not, nor will they permit any
of their Subsidiaries to, make or permit to remain outstanding any Investments
except:

        (a) Investments outstanding on the Original Closing Date and identified
in Schedule IV hereto;

        (b) operating deposit accounts with banks;

        (c) Permitted Investments;

(88)



--------------------------------------------------------------------------------



 



        (d) Investments by the Borrowers and their Subsidiaries in the Borrowers
and their Subsidiaries;

        (e) Interest Rate Protection Agreements entered into in the ordinary
course of business of the Borrowers and not for speculative purposes;

        (f) Investments by the Borrowers and their Subsidiaries consisting of
exchanges or acquisitions permitted under subparagraphs (iv) or (v) of
Section 8.05(d);

        (g) Investments consisting of the issuance of a Letter of Credit for the
account of the Borrowers to support an obligation of an Affiliate of the
Borrowers, in such amounts as would be permitted under Section 8.09(d)(ii)
hereof; and

        (h) additional Investments (including, without limitation, Investments
by the Borrowers or any of their Subsidiaries in Affiliates of the Borrowers),
so long as the aggregate amount of all such Investments shall not exceed
$300,000,000.

            8.09 Restricted Payments. The Borrowers will not make any Restricted
Payment at any time, provided that, so long as at the time thereof, and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, the Borrowers may make the following Restricted Payments (subject,
in each case, to the applicable conditions set forth below):

        (a) the Borrowers may make Restricted Payments in cash to their members
in an amount equal to the Tax Payment Amount with respect to any fiscal period
or portion thereof (net of Restricted Payments previously made under this
paragraph (a) in respect of such period), so long as at least fifteen days prior
to making any such Restricted Payment, the Borrowers shall have delivered to
each Lender (i) notification of the amount and proposed payment date of such
Restricted Payment and (ii) a statement of a Senior Officer (and, in the event
such period is a full fiscal year, the Borrower’s independent certified public
accountants) setting forth a detailed calculation of the Tax Payment Amount for
such period and showing the amount of such Restricted Payment and all previous
Restricted Payments made pursuant to this Section 8.09(a) in respect of such
period;

        (b) the Borrowers may make payments in cash in respect of Management
Fees to the extent permitted under Section 8.11 hereof;

        (c) the Borrowers may make payments in cash in respect of the interest
on Affiliate Subordinated Indebtedness constituting Supplemental Capital or Cure
Monies; and

        (d) the Borrowers may make payments in cash in respect of the principal
of Affiliate Subordinated Indebtedness and distributions in respect of the
equity capital of the

(89)



--------------------------------------------------------------------------------



 



Borrowers and may request the issuance of Affiliate Letters of Credit (such
payment and issuance being collectively called “Permitted Transactions”), so
long as

        (i) in the case of any Permitted Transaction consisting of a payment in
respect of the principal of Affiliate Subordinated Indebtedness, or distribution
in respect of equity capital, constituting Cure Monies, at least one complete
fiscal quarter shall have elapsed subsequent to the last date upon which the
Borrowers shall have utilized their cure rights under Section 9.02 hereof,
without the occurrence of any Event of Default (and, for purposes hereof, unless
the Borrowers indicate otherwise at the time of any such payment, such payment
or distribution shall be deemed to be made first from Cure Monies and second
from Supplemental Capital);

        (ii) after giving effect to any Permitted Transaction during any fiscal
quarter (the “current fiscal quarter”) and to the making of any Capital
Expenditures pursuant to Section 8.12(b) hereof during the current fiscal
quarter, the Borrowers would (as at the last day of the most recent fiscal
quarter immediately prior to the current fiscal quarter) have been in compliance
on a pro forma basis with Section 8.10 hereof, the determination of such
compliance to be determined as if

            (x) for purposes of calculating the Total Leverage Ratio, there were
added to Indebtedness the sum (herein, the “Relevant Sum”) of the amount of such
Permitted Transaction plus the amount of all other Permitted Transactions made
during the current fiscal quarter through the date of such Permitted
Transaction, minus the amount of Special Reductions through such date plus the
amount of any such Capital Expenditures, and

            (y) for purposes of calculating the Interest Coverage Ratio and Debt
Service Coverage Ratio, the Relevant Sum plus any Cure Monies received during
the period for which the Interest Coverage Ratio or Debt Service Coverage Ratio
is calculated represented additional principal of the Loans outstanding
hereunder at all times during the respective fiscal quarter for which such
Ratios are calculated and the amount of interest that would have been payable
hereunder during such fiscal quarter was recalculated to take into account such
additional principal;

        (iii) after giving effect to distributions made in respect of the equity
capital of any Borrower, the Equity Contribution Amount shall not be less than
zero; and

        (iv) the aggregate amount of Permitted Transactions as at any date
(minus the aggregate amount of Special Reductions through such date), shall not
exceed the Applicable Permitted Transaction Amount for such date.

(90)



--------------------------------------------------------------------------------



 



            Nothing herein shall be deemed to prohibit the payment of dividends
by any Subsidiary of a Borrower to such Borrower or to any other Subsidiary of
such Borrower.

            8.10 Certain Financial Covenants.

            (a) Total Leverage Ratio. The Borrowers will not permit the Total
Leverage Ratio to exceed the following respective ratios at any time during the
following respective periods:

      Period   Total
Leverage Ratio       From the Closing Date
through March 31, 2006   6.00 to 1       From April 1, 2006
through March 31, 2007   5.75 to 1       From April 1, 2007
through March 31, 2008   5.50 to 1       From April 1, 2008
through March 31, 2009   4.75 to 1       From April 1, 2009
and at all times thereafter   4.50 to 1

            (b) Interest Coverage Ratio. The Borrowers will not permit the
Interest Coverage Ratio to be less than the following respective ratios as at
the last day of any fiscal quarter ending during the following respective
periods:

      Period   Ratio       From the Closing Date
through March 31, 2006   1.50 to 1       From April 1, 2006
through March 31, 2007   1.60 to 1       From April 1, 2007
through March 31, 2008   1.70 to 1

(91)



--------------------------------------------------------------------------------



 



      Period   Ratio       From April 1, 2008
through March 31, 2009   1.90 to 1       From April 1, 2009
and at all times thereafter   2.00 to 1

            (c) Debt Service Coverage Ratio. The Borrowers will not permit the
Debt Service Coverage Ratio to be less than 1.10 to 1 as at any time.

            8.11 Management Fees. The Borrowers will not permit the aggregate
amount of Management Fees accrued in respect of any fiscal year of the Borrowers
to exceed 4.5% of the Gross Operating Revenue of the Borrowers and their
Subsidiaries for such fiscal year. In addition, the Borrowers will not, as at
the last day of the first, second and third fiscal quarters in any fiscal year,
permit the amount of Management Fees paid during the portion of such fiscal year
ending with such fiscal quarter to exceed 4.5% of the Gross Operating Revenue of
the Borrowers and their Subsidiaries for such portion of such fiscal year (based
upon the financial statements of the Borrowers provided pursuant to
Section 8.01(a) hereof), provided that in any event the Borrowers will not pay
any Management Fees at any time following the occurrence and during the
continuance of any Default. Any Management Fees that are accrued for any fiscal
quarter (the “current fiscal quarter”) but which are not paid during the current
fiscal quarter may be paid at any time during the period of four fiscal quarters
following the current fiscal quarter (and for these purposes any payment of
Management Fees during such period shall be deemed to be applied to Management
Fees in the order of the fiscal quarters in respect of which such Management
Fees are accrued). Any Management Fees which may not be paid as a result of the
limitations set forth in the forgoing provisions of this Section 8.11 shall be
deferred and shall not be payable until the principal of and interest on the
Loans, and all other amounts owing hereunder, shall have been paid in full.

            For purposes of this Section 8.11 “Gross Operating Revenue” shall
mean the aggregate gross operating revenues derived by the Borrowers and their
Subsidiaries from their CATV Systems and from related communications businesses,
including the sale of local advertising on CATV Systems, as determined in
accordance with GAAP excluding, however, revenue or income derived by the
Borrowers from any of the following sources: (i) from the sale of any asset of
such CATV Systems not in the ordinary course of business, (ii) interest income,
(iii) proceeds from the financing or refinancing of any Indebtedness of the
Borrowers or any of their Subsidiaries and (iv) extraordinary gains in
accordance with GAAP.

            None of the Borrowers nor any of their Subsidiaries shall be
obligated to pay Management Fees to any Person, unless the Borrowers and such
Person shall have executed and delivered to the Administrative Agent a
Management Fee Subordination Agreement, and none of the Borrowers nor any of
their Subsidiaries shall pay Management Fees to any Person except to the extent
permitted under the respective Management Fee Subordination Agreement to which
such Person is a party.

(92)



--------------------------------------------------------------------------------



 



            None of the Borrowers nor any of their Subsidiaries shall employ or
retain any executive management personnel (or pay any Person, other than the
Manager, in respect of executive management personnel or matters, for the
Borrowers or any of their Subsidiaries), it being the intention of the parties
hereto that all executive management personnel required in connection with the
business or operations of the Borrowers and their Subsidiaries shall be
employees of the Manager (and that the Executive Compensation for such employees
shall be covered by Management Fees payable hereunder). For purposes hereof,
“executive management personnel” shall not include any individual (such as a
system manager or a regional manager) who is employed solely in connection with
the day-to-day operations of a CATV System or a Region.

            8.12 Capital Expenditures.

            (a) Scheduled Capital Expenditures. The Borrowers will not permit
the aggregate amount of Capital Expenditures to exceed the following respective
amounts for the following respective Fiscal Periods of the Borrowers:

          Fiscal Period Ending   Amount   December 31, 2001   $  70,000,000  
December 31, 2002   $180,000,000   December 31, 2003   $170,000,000  
December 31, 2004   $115,000,000   December 31, 2005   $102,000,000  
December 31, 2006   $110,000,000   December 31, 2007   $112,000,000  
December 31, 2008   $110,000,000

provided that, the amounts set forth above for any Fiscal Period of the
Borrowers in which the Borrowers enter into a Subsequent Acquisition pursuant to
Section 8.05(d)(v) shall be increased by such amount (which amount shall be
based on a proposed budget and operating plan set forth in such notice) as the
Borrowers shall propose in a notice to the Administrative Agent (which shall
promptly provide a copy thereof to the Lenders), or directly to the Lenders,
which increase shall become effective unless the Requisite Lenders object to
such amount, by notice to the Administrative Agent, within 10 Business Days
following the Lenders’ receipt of the Borrowers’ notice from the Administrative
Agent or from the Borrowers. For purposes of this Section 8.12(a), “Requisite
Lenders” shall mean Lenders having at least 50% of the sum of (a) the aggregate
outstanding principal amount of the Term Loans of each Class or, if the Term
Loans of either Class shall not have been made, the aggregate outstanding
principal amount of the Term Loan Commitments of such Class plus (b) the
aggregate outstanding principal amount of the Incremental

(93)



--------------------------------------------------------------------------------



 



Facility Term Loans of each Series or, if the Incremental Facility Term Loans of
such Series shall not have been made, the aggregate outstanding principal amount
of the Incremental Facility Commitments of such Series plus (c) the sum of
(i) the aggregate unused amount, if any, of the Incremental Facility Revolving
Credit Commitments of each Series at such time plus (ii) the aggregate amount of
Letter of Credit Liabilities in respect of Incremental Facility Letters of
Credit at such time plus (iii) the aggregate outstanding principal amount of the
Incremental Facility Revolving Credit Loans of each Series at such time plus
(d) the sum of (i) the aggregate unused amount, if any, of the Revolving Credit
Commitments at such time plus (ii) the aggregate amount of Letter of Credit
Liabilities in respect of Revolving Credit Letters of Credit at such time plus
(iii) the aggregate outstanding principal amount of the Revolving Credit Loans
at such time.

            If the aggregate amount of Capital Expenditures for any Fiscal
Period of the Borrowers shall be less than the amount set forth opposite such
Fiscal Period in the schedule above, then the shortfall shall be added to the
amount of Capital Expenditures permitted for the immediately succeeding (but not
any other) Fiscal Period and, for purposes hereof, the amount of Capital
Expenditures made during any Fiscal Period shall be deemed to have been made
first from the carryover from any previous Fiscal Period and last from the
permitted amount for such Fiscal Period.

            (b) Additional Capital Expenditures. In addition to the Capital
Expenditures permitted under paragraph (a) above, the Borrowers and their
Subsidiaries may make Additional Capital Expenditures during any fiscal quarter
in such amounts as would be permitted under Section 8.09(d)(ii) (in the case of
a payment of principal of Affiliate Subordinated Indebtedness, as if such
Capital Expenditure constituted a payment in respect of Supplemental Capital
thereunder).

            8.13 Intentionally Left Blank. This Section 8.13 has been
intentionally left blank.

            8.14 Affiliate and Additional Subordinated Indebtedness.

            (a) Affiliate Subordinated Indebtedness. The Borrowers may at any
time after the date hereof incur Affiliate Subordinated Indebtedness to Mediacom
Broadband or one or more other Affiliates, so long as the proceeds of any such
Affiliate Subordinated Indebtedness constituting Cure Monies are immediately
applied, first, ratably among the Term Loans and Incremental Facility Term Loans
of each Series hereunder and, second, after prepayment in full of all Term Loans
and Incremental Facility Term Loans, to prepayments of the Revolving Credit
Loans and Incremental Facility Revolving Credit Loans of each Series hereunder.
Prepayments of Term Loans and Incremental Facility Term Loans of each Series
shall be applied to the respective installments thereof ratably in accordance
with the respective principal amounts thereof.

            (b) Repayment of Affiliate Subordinated Indebtedness. The Borrowers
will not, nor will they permit any of their Subsidiaries to, purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Affiliate Subordinated Indebtedness, except to the extent permitted under
Section 8.09 hereof.

(94)



--------------------------------------------------------------------------------



 



            (c) Repayment of Certain Other Indebtedness. The Borrowers will not,
nor will they permit any of their Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Indebtedness at any
time issued pursuant to Section 8.07(e).

            8.15 Lines of Business. The Borrowers will at all times ensure that
not more than 15% of gross operating revenue of the Borrowers and their
Subsidiaries for any fiscal year shall be derived from any line or lines of
business activity other than the business of owning and operating CATV Systems
and related communications businesses, including the sale of local advertising
on CATV systems.

            8.16 Transactions with Affiliates. Except as expressly permitted by
this Agreement, none of the Borrowers will, nor will it permit any of its
Subsidiaries to, directly or indirectly: (a) make any Investment in an Affiliate
except for Investments permitted under Section 8.08(h), provided that, the
monetary or business consideration arising therefrom would be substantially as
advantageous to a Borrower and its Subsidiaries as the monetary or business
consideration that would obtain in a comparable transaction with a Person not an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
Property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire Property from an Affiliate; (d) make any contribution towards, or
reimbursement for, any Federal income taxes payable by any shareholder or member
of a Borrower or any of its Subsidiaries in respect of income of a Borrower; or
(e) enter into any other transaction directly or indirectly with or for the
benefit of an Affiliate (including, without limitation, Guarantees and
assumptions of obligations of an Affiliate); provided that

        (i) any Affiliate who is an individual may serve as a director, officer
or employee of a Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity,

        (ii) a Borrower and its Subsidiaries may enter into transactions (other
than extensions of credit by such Borrower or any of its Subsidiaries to an
Affiliate) providing for the leasing of Property, the rendering or receipt of
services or the purchase or sale of equipment, programming rights, advertising
time and other Property in the ordinary course of business, or the purchase,
sale, exchange or swapping of CATV Systems or portions thereof, if the monetary
or business consideration arising therefrom would be substantially as
advantageous to such Borrower and its Subsidiaries as the monetary or business
consideration that would obtain in a comparable transaction with a Person not an
Affiliate,

        (iii) the Borrowers may enter into and perform their respective
obligations under, the Management Agreements, and

        (iv) the Borrowers and their Subsidiaries may pay to the Manager the
aggregate amount of intercompany shared expenses payable to Mediacom Broadband
that

(95)



--------------------------------------------------------------------------------



 



are allocated by Mediacom Broadband and MCC to the Borrowers and their
Subsidiaries in accordance with Section 5.04 of the Guarantee and Pledge
Agreement.

            8.17 Use of Proceeds.

            (a) Revolving Credit Loans. The Borrowers will use the proceeds of
the Revolving Credit Loans hereunder solely to (i) provide financing for the
Broadband Acquisitions and Subsequent Acquisitions and to pay fees and expenses
related thereto, (ii) repay Affiliate Subordinated Indebtedness and make other
Restricted Payments, (iii) pay Management Fees, (iv) make Investments permitted
under Section 8.08 hereof, (v) finance capital expenditures, repay Indebtedness
(including other Loans hereunder) and meet working capital needs of the
Borrowers and their Subsidiaries and acquisitions permitted hereunder and
(vi) pay fees and expenses related to any of the foregoing (in each case in
compliance with all applicable legal and regulatory requirements); provided that
(x) any borrowing of Revolving Credit Loans hereunder that would constitute a
utilization of any Reserved Commitment Amount shall be applied solely to make
Subsequent Acquisitions, or to make prepayments of Loans under Section 2.10(d)
hereof and (y) neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of such proceeds.

            (b) Term Loans. The Borrowers will use the proceeds of the Term
Loans to finance the Broadband Acquisitions and to pay fees and expenses related
thereto, provided that no more than $70,000,000 of the Loans may be applied to
the payment of such fees and expenses and neither the Administrative Agent nor
any Lender shall have any responsibility as to the use of any of such proceeds;
provided that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of such proceeds.

            (c) Incremental Facility Loans. The Borrowers will use the proceeds
of the Incremental Facility Loans for any of the purposes described in paragraph
(a) above; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.

            8.18 Certain Obligations Respecting Subsidiaries; Further
Assurances.

            (a) Subsidiary Guarantors. In the event that any Borrower or any of
its Subsidiaries shall form or acquire any Subsidiary after the Original Closing
Date, such Borrower shall cause, and shall cause its Subsidiaries to cause, such
Subsidiary to:

        (i) execute and deliver to the Administrative Agent a Subsidiary
Guarantee Agreement in the form of Exhibit E hereto (and, thereby, to become a
“Subsidiary Guarantor”, and an “Obligor” hereunder and a “Securing Party” under
the Pledge Agreement);

        (ii) deliver the shares of its stock or other ownership interests
accompanied by undated stock powers or other powers executed in blank to the
Administrative Agent, and to take other such action, as shall be necessary to
create and perfect valid and enforceable

(96)



--------------------------------------------------------------------------------



 



first priority Liens (subject to Liens permitted under Section 8.06 hereof) on
substantially all of the Property of such new Subsidiary as collateral security
for the obligations of such new Subsidiary under the Subsidiary Guarantee
Agreement, and

        (iii) deliver such proof of corporate action, limited liability company
action or partnership action, as the case may be, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 6.01 hereof on the Closing Date or as the
Administrative Agent shall have reasonably requested.

            (b) Ownership of Subsidiaries. Each Borrower will, and will cause
each of its Subsidiaries to, take such action from time to time as shall be
necessary to ensure that each of its Subsidiaries is a Wholly Owned Subsidiary.
In the event that any additional shares of stock or other ownership interests
shall be issued by any Subsidiary of a Borrower, such Borrower agrees forthwith
to deliver to the Administrative Agent pursuant to the Pledge Agreement the
certificates evidencing such shares of stock or other ownership interests,
accompanied by undated stock or other powers executed in blank and to take such
other action as the Administrative Agent shall request to perfect the security
interest created therein pursuant to the Pledge Agreement.

            (c) Further Assurances. Each Borrower will, and will cause each of
its Subsidiaries to, take such action from time to time (including filing
appropriate Uniform Commercial Code financing statements and executing and
delivering such assignments, security agreements and other instruments) as shall
be requested by the Administrative Agent to create, in favor of the
Administrative Agent for the benefit of the Lenders, perfected security
interests and Liens in shares of stock or other ownership interests of their
Subsidiaries. In addition, the Borrowers will not issue additional equity
interests (“Additional Equity Interests”) after the date hereof to any Person (a
“New Equity Owner”) other than Mediacom Broadband (as to which the provisions of
the Guarantee and Pledge Agreement shall be applicable) unless such New Equity
Owner shall:

        (i) pledge such Additional Equity Interests to the Administrative Agent
on behalf of the Lenders pursuant to a pledge agreement in substantially the
form (other than negative covenants) of the Guarantee and Pledge Agreement and
otherwise in form and substance satisfactory to the Administrative Agent;

        (ii) deliver to the Administrative Agent any certificates evidencing the
Additional Equity Interests accompanied by undated powers executed in blank;

        (iii) deliver to the Administrative Agent such proof of corporate
action, limited liability company, partnership or other action, as applicable,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by Mediacom Broadband pursuant to Section 6.01 hereof on
the Closing Date or as the Administrative Agent shall have reasonably requested;
and,

(97)



--------------------------------------------------------------------------------



 



        (iv) take other such additional action, as shall be necessary to create
and perfect valid and enforceable first priority security interests in the
Additional Equity Interests in favor of the Administrative Agent.

            (d) Certain Restrictions. The Borrowers will not, and will not
permit any of their Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrowers or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets
securing the obligations of the Borrowers or any Subsidiary under any of the
Loan Documents, or in respect of any Interest Rate Protection Agreement, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or other ownership interests or to
make or repay loans or advances to the Borrowers or any Subsidiary or to
Guarantee Indebtedness of the Borrowers or any Subsidiary under any of the Loan
Documents; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any of the Loan Documents, (ii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or any other Loan Document if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

            8.19 Modifications of Certain Documents. The Borrowers will not
consent to any modification, supplement or waiver of any of the provisions of
any Management Agreement (other than modifications, supplements or waivers that
do not alter any of the material rights or obligations of the Borrowers
thereunder, it being understood that any modification of the management fee
provisions thereof that would have the effect of increasing the management fees
payable pursuant thereto shall be deemed material for purposes hereof), the
Broadband Acquisition Agreements (other than modifications, supplements or
waivers that do not alter in any material respect the rights of the Borrowers
thereunder) or any agreement, instrument or other document evidencing or
relating to Affiliate Subordinated Indebtedness or Indebtedness permitted under
Section 8.07(e) hereof without the prior consent of the Administrative Agent
(with the approval of the Majority Lenders).

            Section 9. Events of Default.

            9.01 Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

        (a) The Borrowers shall default in the payment (i) when due (whether at
stated maturity or upon mandatory or optional prepayment of) any principal of
any Loan and (ii) within three days after the same becomes due, any interest on
any Loan or any Reimbursement Obligation or any fee or any other amount payable
by the Borrowers hereunder or under any other Loan Document; or

(98)



--------------------------------------------------------------------------------



 



        (b) Any Borrower or any Subsidiary of a Borrower shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness aggregating $10,000,000 or more; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any such
Indebtedness shall occur if the effect of such event is to cause, or (without
the lapse of time or the taking of any action, other than the giving of notice)
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, such Indebtedness to become due, or
to be prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity; or any Borrower shall default in the
payment when due of any amount aggregating $10,000,000 or more under any
Interest Rate Protection Agreement; or any event specified in any Interest Rate
Protection Agreement shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit,
termination or liquidation payment or payments aggregating $10,000,000 or more
to become due under such Interest Rate Protection Agreement; or

        (c) Any representation, warranty or certification made or deemed made
herein or in any other Loan Document (or in any modification or supplement
hereto or thereto) by any Obligor, or any certificate furnished to any Lender or
the Administrative Agent pursuant to the provisions hereof or thereof, shall
prove to have been false or misleading as of the time made or furnished in any
material respect; or

        (d) Any Borrower shall default in the performance of any of its
obligations under any of Sections 8.01(g), 8.05, 8.06, 8.07, 8.08, 8.09, 8.10,
8.11, 8.12, 8.14, 8.16, 8.18 or 8.19 hereof; or any Borrower shall default in
the performance of any of its other obligations in this Agreement or any Obligor
shall default in the performance of its obligations under any other Loan
Document to which it is a party, and such default shall continue unremedied for
a period of thirty or more days after notice thereof to the Borrowers by the
Administrative Agent or any Lender (through the Administrative Agent); or

        (e) Any Obligor shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due; or

        (f) Any Obligor shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee, examiner or
liquidator of itself or of all or a substantial part of its Property, (ii) make
a general assignment for the benefit of its creditors, (iii) commence a
voluntary case under the Bankruptcy Code, (iv) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code or (vi) take any corporate action for
the purpose of effecting any of the foregoing; or

(99)



--------------------------------------------------------------------------------



 



        (g) A proceeding or case shall be commenced, without the application or
consent of any Obligor, in any court of competent jurisdiction, seeking (i) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of such Obligor or of all
or any substantial part of its Property or (iii) similar relief in respect of
such Obligor under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 or more days; or an order for relief against such
Obligor shall be entered in an involuntary case under the Bankruptcy Code; or

        (h) Any Borrower shall be terminated, dissolved or liquidated (as a
matter of law or otherwise), or proceedings shall be commenced by a Borrower
seeking the termination, dissolution or liquidation of a Borrower, or
proceedings shall be commenced by any Person (other than the Borrowers) seeking
the termination, dissolution or liquidation of a Borrower and such proceeding
shall continue undismissed for a period of 60 or more days; or

        (i) A final judgment or judgments for the payment of money of
$10,000,000 or more in the aggregate (exclusive of judgment amounts fully
covered by insurance where the insurer has admitted liability in respect of such
judgment) or of $20,000,000 or more in the aggregate (regardless of insurance
coverage) shall be rendered by one or more courts, administrative tribunals or
other bodies having jurisdiction against the Borrowers or any of their
Subsidiaries and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the relevant Borrower or
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

        (j) An event or condition specified in Section 8.01(e) hereof shall
occur or exist with respect to any Plan or Multiemployer Plan and, as a result
of such event or condition, together with all other such events or conditions,
the Borrowers or any ERISA Affiliate shall incur or in the opinion of the
Majority Lenders shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or the PBGC (or any combination of the foregoing) that, in
the determination of the Majority Lenders, would (either individually or in the
aggregate) have a Material Adverse Effect; or

        (k) A reasonable basis shall exist for the assertion against any
Borrower or any of its Subsidiaries, or any predecessor in interest of any
Borrower or any of its Subsidiaries or Affiliates, of (or there shall have been
asserted against any Borrower or any of its Subsidiaries) an Environmental Claim
that, in the judgment of the Majority Lenders is reasonably likely to be
determined adversely to such Borrower or any of its

(100)



--------------------------------------------------------------------------------



 



Subsidiaries,and the amount thereof (either individually or in the aggregate) is
reasonably likely to have a Material Adverse Effect (insofar as such amount is
payable by such Borrower or any of its Subsidiaries but after deducting any
portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor); or

        (l) A Change of Control shall occur and be continuing; or

        (m) Except for Franchises that cover fewer than 10% of the Basic
Subscribers of the Borrowers and their Subsidiaries (determined as at the last
day of the most recent fiscal quarter for which a Quarterly Officers’ Report
shall have been delivered) one or more Franchises relating to the CATV Systems
of the Borrowers and their Subsidiaries shall be terminated or revoked such that
the respective Borrower or Subsidiary is no longer able to operate such
Franchises and retain the revenue received therefrom or the respective Borrower
or Subsidiary or the grantors of such Franchises shall fail to renew such
Franchises at the stated expiration thereof such that the respective Borrower or
Subsidiary is no longer able to operate such Franchises and retain the revenue
received therefrom; or

        (n) The Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by control, filing, registration, recordation
or possession is required herein or therein) in favor of the Administrative
Agent, free and clear of all other Liens (other than Liens permitted under
Section 8.06 hereof or under the respective Security Documents), or, except for
expiration in accordance with its terms, any of the Security Documents shall for
whatever reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor; or

        (o) Any Operating Agreement shall be modified without the prior consent
of the Administrative Agent (with the approval of the Majority Lenders) in any
manner that would adversely affect the obligations of the Borrowers, or the
rights of the Lenders or the Administrative Agent, hereunder or under any of the
other Loan Documents;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 9.01 with respect to any Borrower, the
Administrative Agent shall, if instructed by the Majority Lenders, by notice to
the Borrowers, terminate the Commitments and/or declare the principal amount
then outstanding of, and the accrued interest on, the Loans, the Reimbursement
Obligations and all other amounts payable by the Borrowers hereunder (including,
without limitation, any amounts payable under Section 5.05 or 5.06 hereof) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by the Borrowers; and (2) in the case
of the occurrence of an Event of Default referred to in clause (f) or (g) of
this Section 9.01 with respect to any Borrower, the Commitments shall
automatically be terminated and the principal amount then outstanding of, and
the accrued interest on, the Loans, Reimbursement Obligations and all other
amounts

(101)



--------------------------------------------------------------------------------



 



payable by the Borrowers hereunder (including, without limitation, any amounts
payable under Section 5.05 or 5.06 hereof) shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers.

          In addition, upon the occurrence and during the continuance of any
Event of Default (if the Administrative Agent has declared the principal amount
then outstanding of, and accrued interest on, the Revolving Credit Loans and all
other amounts payable by the Borrowers hereunder to be due and payable), the
Borrowers agree that they shall, if requested by the Administrative Agent or the
Majority Revolving Credit Lenders through the Administrative Agent (and, in the
case of any Event of Default referred to in clause (f) or (g) of this
Section 9.01 with respect to the Borrowers, forthwith, without any demand or the
taking of any other action by the Administrative Agent or such Lenders) provide
cover for the Letter of Credit Liabilities by paying to the Administrative Agent
immediately available funds in an amount equal to the then aggregate undrawn
face amount of all Letters of Credit, which funds shall be held by the
Administrative Agent in the Collateral Account as collateral security in the
first instance for the Letter of Credit Liabilities and be subject to withdrawal
only as therein provided.

          9.02 Certain Cure Rights.

          (a) Total Leverage Ratio. Notwithstanding the provisions of
Section 9.01 hereof, but without limiting the obligations of the Borrowers under
Section 8.10(a) hereof, a breach by the Borrowers as of the last day of any
fiscal quarter or any fiscal year of its obligations under said Section 8.10(a)
shall not constitute an Event of Default hereunder (except for purposes of
Section 6 hereof) until the date (for purposes of this clause (a), the “Cut-Off
Date”) which is the earlier of the date thirty days after (a) the date the
financial statements for the Borrowers and their Subsidiaries with respect to
such fiscal quarter or fiscal year, as the case may be, are delivered pursuant
to Section 8.01(a) or 8.01(b) hereof or (b) the latest date on which such
financial statements are required to be delivered pursuant to said
Section 8.01(a) or 8.01(b), provided that, if following the last day of such
fiscal quarter or fiscal year and prior to the Cut-Off Date, the Borrowers shall
have received Cure Monies (and shall have applied the proceeds thereof to the
prepayment of the Loans hereunder, which prepayment, in the case of Affiliate
Subordinated Indebtedness, shall be effected in the manner provided in
Section 8.14(a) hereof), or shall have prepaid the Loans hereunder from
available cash, in an amount sufficient to bring the Borrowers into compliance
with said Section 8.10(a) assuming that the Total Leverage Ratio, as of the last
day of such fiscal quarter or fiscal year, as the case may be, were recalculated
to subtract such prepayment from the aggregate outstanding amount of
Indebtedness, then such breach or breaches shall be deemed to have been cured;
provided, further, that breaches of Section 8.10 hereof (including pursuant to
paragraph (b) below) may not be deemed to be cured pursuant to this Section 9.02
(x) more than three times during the term of this Agreement or (y) during
consecutive fiscal quarters.

          (b) Interest Coverage Ratio; Debt Service Coverage Ratio.
Notwithstanding the provisions of Section 9.01 hereof, but without limiting the
obligations of the Borrowers under Section 8.10(b) or 8.10(c) hereof, a breach
by the Borrowers as of the last day of any fiscal

( 102 )



--------------------------------------------------------------------------------



 



quarter or any fiscal year of its obligations under said Section 8.10(b) or
8.10(c) shall not constitute an Event of Default hereunder (except for purposes
of Section 6 hereof) until the date (for purposes of this clause (b), the
“Cut-Off Date”) which is the earlier of the date thirty days after (a) the date
the financial statements for the Borrowers and their Subsidiaries with respect
to such fiscal quarter or fiscal year, as the case may be, are delivered
pursuant to Section 8.01(a) or 8.01(b) hereof or (b) the latest date on which
such financial statements are required to be delivered pursuant to said
Section 8.01(a) or 8.01(b), provided that, if following the last day of such
fiscal quarter or fiscal year and prior to the Cut-Off Date, the Borrowers shall
have received Cure Monies (and shall have applied the proceeds thereof to the
prepayment of the Loans hereunder, which prepayment, in the case of Affiliate
Subordinated Indebtedness, shall be effected in the manner provided in
Section 8.14(a) hereof), or shall have prepaid the Loans hereunder from
available cash, in an amount sufficient to bring the Borrowers into compliance
with said Section 8.10(b) or 8.10(c) assuming that the Interest Coverage Ratio
and the Debt Service Coverage Ratio (as the case may be), as of the last day of
such fiscal quarter or fiscal year, as the case may be, were recalculated to
deduct from Interest Expense the aggregate amount of interest that would not
have been required to be paid hereunder if such prepayment had been made on the
first day of the period for which the Interest Coverage Ratio and the Debt
Service Coverage Ratio is determined under said Section 8.10(b) or 8.10(c), then
such breach or breaches shall be deemed to have been cured; provided, further,
that breaches of Section 8.10 hereof (including pursuant to paragraph (a) above)
may not be deemed to be cured pursuant to this Section 9.02 (x) more than three
times during the term of this Agreement or (y) during consecutive fiscal
quarters.

          Section 10. The Administrative Agent.

          10.01 Appointment, Powers and Immunities. Each Lender hereby appoints
and authorizes the Administrative Agent to act as its agent hereunder and under
the other Loan Documents with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement and under the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 hereof shall include
reference to its affiliates and its own and its affiliates’ officers, directors,
employees and agents):

     (a) shall have no duties or responsibilities except those expressly set
forth in this Agreement and in the other Loan Documents, and shall not by reason
of this Agreement or any other Loan Document be a trustee for any Lender;

     (b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or for any failure by the
Borrowers or any other Person to perform any of its obligations hereunder or
thereunder;

( 103 )



--------------------------------------------------------------------------------



 



     (c) shall not, except to the extent expressly instructed by the Majority
Lenders with respect to the collateral security under the Security Documents, be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; and

     (d) shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct.

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

          10.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or any other Loan Document, the Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Majority
Lenders or, if provided herein, in accordance with the instructions given by the
Majority Lenders of a particular Class or all of the Lenders as is required in
such circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

          10.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received notice from a Lender or the Borrowers specifying such Default
and stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 10.07 hereof) take such action
with respect to such Default as shall be directed by the Majority Lenders or, if
provided herein, the Majority Lenders of a particular Class, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interest of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Majority Lenders of a
particular Class or all of the Lenders.

          10.04 Rights as a Lender. With respect to its Commitments and the
Loans made by it, JPMCB (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may

( 104 )



--------------------------------------------------------------------------------



 



exercise the same as though it were not acting as the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. JPMCB (and any
successor acting as Administrative Agent) and its affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, trust or other
business with the Borrowers (and any of their Subsidiaries or Affiliates) as if
it were not acting as the Administrative Agent, and JPMCB (and any such
successor) and its affiliates may accept fees and other consideration from the
Borrowers for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

          10.05 Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 11.03 hereof,
but without limiting the obligations of the Borrowers under said Section 11.03)
ratably in accordance with the aggregate principal amount of the Loans and
Letter of Credit Liabilities held by the Lenders (or, if no Loans or Letter of
Credit Liabilities are at the time outstanding, ratably in accordance with their
respective Commitments), for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Administrative Agent (including by any Lender) arising out
of or by reason of any investigation in or in any way relating to or arising out
of this Agreement or any other Loan Document, any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses that the
Borrowers are obligated to pay under Section 11.03 hereof, but excluding, unless
a Default has occurred and is continuing, normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified.

          10.06 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrowers and their Subsidiaries and decision to enter into this Agreement and
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under any other Loan
Document. The Administrative Agent shall not be required to keep itself informed
as to the performance or observance by the Borrowers of this Agreement or any of
the other Loan Documents or any other document referred to or provided for
herein or therein or to inspect the Properties or books of the Borrowers or any
of their Subsidiaries. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or under the Security Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrowers or any of their Subsidiaries (or any of
their affiliates) that may come into the possession of the Administrative Agent
or any of its affiliates.

( 105 )



--------------------------------------------------------------------------------



 



          10.07 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder and under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.05 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

          10.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving five days prior
notice thereof to the Lenders and the Borrowers, and the Administrative Agent
may be removed at any time with or without cause by the Majority Lenders. Upon
any such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, in consultation with the
Borrowers, appoint a successor Administrative Agent, that shall be a bank that
has an office in New York, New York with a combined capital and surplus of at
least $5,000,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 10
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

          10.09 Consents under Other Loan Documents. Except as otherwise
provided in Section 11.04 hereof with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Majority Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Loan Documents, provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release Mediacom Broadband from its guarantee obligations under the
Guarantee and Pledge Agreement or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Security Documents, or
release all or substantially all of the collateral or otherwise terminate all or
substantially all of the Liens under the Security Documents (taken as a whole),
or agree to additional obligations being secured by all or substantially all
such collateral security (unless such additional obligations arise under this
Agreement, or the Lien for such additional obligations shall be junior to the
Lien in favor of the other obligations secured by such Security Document, in
either of which events the Administrative Agent may consent to such Lien,
provided that it obtains the consent of the Majority Lenders thereto), alter the
relative priorities of the obligations entitled to the benefits of all or
substantially all of the Liens under the Security Documents, except that no such
consent shall be required, and the Administrative

( 106 )



--------------------------------------------------------------------------------



 



Agent is hereby authorized, to release any Lien covering Property (and to
release any Subsidiary Guarantor) that is the subject of either a disposition of
Property permitted hereunder or a Disposition to which the Majority Lenders have
consented.

          10.10 Other Agents. Except as expressly provided herein, the Joint
Bookrunners and Joint Lead Arrangers, the Co-Syndication Agents and the
Documentation Agents named on the cover page of this Agreement shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement. Without limiting the generality of the foregoing, no such Person
shall have or be deemed to have any fiduciary relationship with any other Lender
in connection herewith. Each Lender acknowledges that it has not relied, and
will not rely, on any such entity in deciding to enter into this Agreement or in
taking or not taking action hereunder.

          Section 11. Miscellaneous.

          11.01 Waiver. No failure on the part of the Administrative Agent or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

          Each Borrower irrevocably waives, to the fullest extent permitted by
applicable law, any claim that any action or proceeding commenced by the
Administrative Agent or any Lender relating in any way to this Agreement should
be dismissed or stayed by reason, or pending the resolution, of any action or
proceeding commenced by a Borrower relating in any way to this Agreement whether
or not commenced earlier. To the fullest extent permitted by applicable law, the
Borrowers shall take all measures necessary for any such action or proceeding
commenced by the Administrative Agent or any Lender to proceed to judgment prior
to the entry of judgment in any such action or proceeding commenced by a
Borrower.

          11.02 Notices. All notices, requests and other communications provided
for herein and under the Security Documents (including, without limitation, any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including, without limitation, by telecopy)
delivered to the intended recipient at (i) in the case of the Borrowers and the
Administrative Agent, the “Address for Notices” specified below its name on the
signature pages hereof and (ii) in the case of each of the Lenders, the address
(or telecopy number) set forth in its Administrative Questionnaire; or, as to
any party, at such other address as shall be designated by such party in a
notice to each other party. Notwithstanding the foregoing, notices of borrowing,
prepayment and Conversion of Loans pursuant to Section 4.05 hereof may be made
by telephone, so long as the same are promptly confirmed in writing. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telecopier or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

( 107 )



--------------------------------------------------------------------------------



 



          11.03 Expenses, Etc. The Borrowers jointly and severally agree to pay
or reimburse each of the Lenders and the Administrative Agent for: (a) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB) in connection
with (i) the negotiation, preparation, execution and delivery of this Agreement
and the other Loan Documents and the extension of credit hereunder and (ii) the
negotiation or preparation of any modification, supplement or waiver of any of
the terms of this Agreement or any of the other Loan Documents (whether or not
consummated); (b) all reasonable out-of-pocket costs and expenses of the Lenders
and the Administrative Agent (including, without limitation, the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceedings resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 11.03; and (c) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

          The Borrowers hereby jointly and severally agree to indemnify the
Administrative Agent, each Lender, each of their affiliates and their respective
directors, officers, employees, trustees, investment advisors, attorneys and
agents (collectively, the “Indemnified Parties”) from, and hold each of them
harmless against, any and all losses, liabilities, claims, damages or expenses
incurred by any of them (including, without limitation, any and all losses,
liabilities, claims, damages or expenses incurred by the Administrative Agent to
any Lender, whether or not the Administrative Agent or any Lender is a party
thereto) arising out of or by reason of any investigation or litigation or other
proceedings (including any threatened investigation or litigation or other
proceedings) relating to the extensions of credit hereunder or any actual or
proposed use by the Borrowers or any of their Subsidiaries of the proceeds of
any of the extensions of credit hereunder, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation or litigation or other proceedings (but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified). No
Indemnified Party shall be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).

          11.04 Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by the Borrowers and the Majority Lenders, or
by the Borrowers and the Administrative Agent acting with the consent of the
Majority Lenders, and any provision

( 108 )



--------------------------------------------------------------------------------



 



of this Agreement may be waived by the Majority Lenders or by the Administrative
Agent acting with the consent of the Majority Lenders; provided that:

     (a) no modification, supplement or waiver shall:

          (i) increase the Commitment of any Lender without the written consent
of such Lender;

          (ii) reduce the principal amount of any Loan or Reimbursement
Obligation or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby;

          (iii) postpone the scheduled date of payment of the principal amount
of any Loan or Reimbursement Obligation, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration or reduction of any Commitment, or
postpone the ultimate expiration date of any Letter of Credit beyond the
Revolving Credit Commitment Termination Date or commitment termination date for
the relevant Incremental Facility Revolving Credit Commitments, as applicable,
without the written consent of each Lender affected thereby;

          (iv) change Section 4.02 or 4.07 in a manner that would alter the pro
rata sharing of payments required thereby, without in each case the written
consent of each Lender;

          (v) alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied between or among the
Lenders or Classes of Loans without the written consent of the Majority Lenders
of each Class affected thereby, or alter in any other manner the obligation of
the Borrowers to prepay Loans hereunder without the consent of the Majority
Lenders of each Class affected thereby;

          (vi) change any of the provisions of this Section 11.04 or the
percentage in the definition of “Majority Lenders”, or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
without the written consent of each Lender; or

          (vii) waive any of the conditions precedent set forth in Section 6
applicable to the initial extension of credit hereunder, without the written
consent of each Lender; and

     (b) any modification or supplement of Section 10 hereof, or of any of the
rights or duties of the Administrative Agent hereunder, shall require the
consent of the Administrative Agent.

( 109 )



--------------------------------------------------------------------------------



 



          Anything in this Agreement to the contrary notwithstanding, no waiver
or modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrowers to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class for the purposes of the Commitments of such
Class unless the Majority Lenders of such Class shall have concurred with such
waiver or modification, and no waiver or modification of any provision of this
Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class shall be effective against the Lenders
of such Class unless the Majority Lenders of such Class shall have concurred
with such waiver or modification.

          11.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

          11.06 Assignments and Participations.

          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto (including any
Affiliate of any Issuing Lender that issues any Letter of Credit) and their
respective successors and assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 11.06. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (e) below)
and, to the extent expressly contemplated hereby, the Affiliates and the
respective directors, officers, employees, agents and advisors of each of the
Administrative Agent, the Issuing Lenders, the Lenders and each of their
Affiliates) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

          (b) Assignments by Lenders.

          (i) Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment or Incremental Facility Revolving
Credit Commitment, and the Loans and Letter of Credit Interest, at the time held
by it) with the prior written consent (such consent not to be unreasonably
withheld) of:

     (A) the Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under paragraph (a), (f) or (g) of Section 9.01
hereof shall have occurred and is continuing, any other assignee;

( 110 )



--------------------------------------------------------------------------------



 



     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (w) an assignment of any Term Loans
or Incremental Term Loans to a Lender, an Affiliate or a Lender or an Approved
Fund, (x) an assignment of any Revolving Loans or Revolving Credit Commitments
to an assignee that is a Lender with a Revolving Credit Commitment immediately
prior to giving effect to such assignment, (y) an assignment of any Incremental
Facility Revolving Credit Commitments to an assignee that is a Lender with an
Incremental Facility Revolving Credit Commitment immediately prior to giving
effect to such assignment or (z) an assignment of any Incremental Facility Term
Loan Commitments to an assignee that is a Lender with an Incremental Facility
Term Loan Commitment immediately prior to giving effect to such assignment; and

     (C) each Issuing Bank, in the case of an assignment of all or a portion of
(x) a Revolving Credit Commitment or any Revolving Credit Lender’s obligations
in respect of its Letter of Credit Interest thereunder or (y) an Incremental
Facility Revolving Credit Commitment providing for Letters of Credit, or any
Incremental Facility Revolving Credit Lender’s obligations in respect of its
Letter of Credit Interest thereunder.

          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:

     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, Loans or Letter of Credit Interest of any Class, the amount of the
Commitment, Loans or Letter of Credit Interest of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 or, in the case of a Term Loan or Incremental
Facility Term Loan, $1,000,000 (provided, that all amounts assigned shall be
aggregated in calculating the $1,000,000 minimum in the event of simultaneous
assignments to or from two or more Affiliated Approved Funds) unless the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of the Borrowers shall be required if an Event of Default under
paragraph (a), (f) or (g) or Section 9.01 hereof has occurred and is continuing;

     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments, Loans or Letter of Credit
Interest;

     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (provided, that only one such fee shall be
payable in the event of simultaneous assignments to or from one or more
Affiliated Approved Funds); and

( 111 )



--------------------------------------------------------------------------------



 



     (D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

          (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (c) below, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to Section 5 hereof and the rights referred to in Section 11.07
hereof). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 11.06 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) below.

          (c) Maintenance of Register by the Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in New York City a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Lenders and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

          The Register shall be available for inspection by the Borrowers, the
Issuing Lenders or any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

          (d) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above and any written consent to
such assignment required by said paragraph (b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (d).

          (e) Participations. Any Lender may, without the consent of the
Borrowers, the Administrative Agent or the Issuing Lenders, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and
Letter of Credit Interests held by it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall

( 112 )



--------------------------------------------------------------------------------



 



remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 11.04 hereof that affects such Participant. Subject to paragraph (f)
below, the Borrowers agree that each Participant shall be entitled to the
benefits of Section 5.01, 5.05, 5.06 and 5.07 hereof to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) above. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.07(b) hereof as though it were a Lender,
provided such Participant agrees to be subject to Section 4.07(b) hereof as
though it were a Lender hereunder.

          (f) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 5.01, 5.06 or 5.07 hereof
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Lender that is not a U.S. Person if it were a Lender
shall not be entitled to the benefits of Section 5.07 hereof unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 5.07 hereof as though it were a Lender.

          (g) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section 11.06 hereof shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

          (h) Provision of Information to Assignees and Participants. A Lender
may furnish any information concerning the Borrowers or any of their
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of Section 11.12(b) hereof.

          (i) No Assignments to the Borrowers or Affiliates. Anything in this
Section 11.06 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or Reimbursement Obligation held by it
hereunder to the Borrowers or any of their Affiliates or Subsidiaries without
the prior consent of each Lender.

          11.07 Survival. The obligations of the Borrowers under Sections 5.01,
5.05, 5.06, 5.07 and 11.03 hereof, and the obligations of the Lenders under
Section 10.05 hereof, shall

( 113 )



--------------------------------------------------------------------------------



 



survive the repayment of the Loans and Reimbursement Obligations and the
termination of the Commitments and, in the case of any Lender that may assign
any interest in its Commitments, Loans or Letter of Credit Interest hereunder,
shall survive the making of such assignment, notwithstanding that such assigning
Lender may cease to be a “Lender” hereunder. In addition, each representation
and warranty made, or deemed to be made by a notice of any extension of credit
(whether by means of a Loan or a Letter of Credit), herein or pursuant hereto
shall survive the making of such representation and warranty, and no Lender
shall be deemed to have waived, by reason of making any extension of credit
hereunder (whether by means of a Loan or a Letter of Credit), any Default that
may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that such Lender or the Administrative
Agent may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such extension of
credit was made.

          11.08 Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

          11.09 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

          11.10 Governing Law; Submission to Jurisdiction.

          This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York. Each Borrower hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of the Supreme Court of the State of New York sitting
in New York County (including its Appellate Division), and of any other
appellate court in the State of New York, for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Borrower hereby irrevocably waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

          11.11 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

          11.12 Treatment of Certain Information; Confidentiality.

          (a) Disclosure to Certain Affiliates. The Borrowers acknowledge that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrowers or one or more of their Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such

( 114 )



--------------------------------------------------------------------------------



 



Lender and the Borrowers hereby authorize each Lender to share any information
delivered to such Lender by the Borrowers and their Subsidiaries pursuant to
this Agreement, or in connection with the decision of such Lender to enter into
this Agreement, to any such subsidiary or affiliate, it being understood that
any such subsidiary or affiliate receiving such information shall be bound by
the provisions of paragraph (b) below as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans and Reimbursement
Obligations and the termination of the Commitments.

          (b) Confidentiality Generally. Each Lender and the Administrative
Agent agrees (on behalf of itself and each of its affiliates, directors,
officers, employees and representatives) to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices (or, if such Lender is not a bank, in accordance with
safe and sound lending practices), any non-public information supplied to it by
any Obligor pursuant to this Agreement or any other Loan Document that is
identified by the Borrowers as being confidential at the time the same is
delivered to the Lenders or the Administrative Agent, provided that nothing
herein shall limit the disclosure of any such information (i) after such
information shall have become public (other than through a violation of this
Section 11.12), (ii) to the extent required by statute, rule, regulation or
judicial process, (iii) to counsel for any of the Lenders or the Administrative
Agent, (iv) to bank examiners (or any other regulatory authority, or
quasi-regulatory body, including the National Association of Insurance
Commissioners (NAIC), having jurisdiction over any Lender or the Administrative
Agent), or to auditors or accountants, (v) to the Administrative Agent or any
other Lender (or to J.P. Morgan Securities Inc.), (vi) in connection with any
litigation to which any one or more of the Lenders or the Administrative Agent
is a party, or in connection with the enforcement of rights or remedies
hereunder or under any other Loan Document, (vii) to a subsidiary or affiliate
of such Lender as provided in paragraph (a) above, (viii) to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations or (ix) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant (or prospective assignee or participant) first executes and delivers
to the respective Lender a Confidentiality Agreement substantially in the form
of Exhibit I hereto (or executes and delivers to such Lender an acknowledgement
to the effect that it is bound by the provisions of this Section 11.12(b), which
acknowledgement may be included as part of the respective assignment or
participation agreement pursuant to which such assignee or participant acquires
an interest in the Loans or Letter of Credit Interest hereunder); provided,
further, that obligations of any assignee that has executed a Confidentiality
Agreement in the form of Exhibit I hereto shall be superseded by this
Section 11.12 upon the date upon which such assignee becomes a Lender hereunder
pursuant to Section 11.06(b) hereof.

          11.13 Confirmation of Security Interests.

          (a) Confirmation of Security Interests. Each of the Borrowers, by its
execution of this Agreement, hereby confirms and ratifies that all of its
obligations as a “Securing Party” under the Security Documents to which it is a
party shall continue in full force and effect for the benefit of the
Administrative Agent and the Lenders with respect to this

( 115 )



--------------------------------------------------------------------------------



 



Amendment and Restatement of the Existing Credit Agreement. Each of the
Borrowers, by its execution of this Amendment and Restatement, hereby confirms
that the security interests granted by it under each of the Security Documents
to which it is a party shall continue in full force and effect in favor of the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
with respect to the Existing Credit Agreement as amended hereby.

          (b) Lender Consent to Amendment to Guarantee and Pledge Agreement.
Each of the Lenders, by its execution of this Agreement, hereby authorizes and
directs the Administrative Agent to execute and deliver an amendment to the
Guarantee and Pledge Agreement, in form satisfactory to the Administrative
Agent, to permit each of MCC and Mediacom Broadband to allocate to its
respective Subsidiaries any expenses or other items incurred by it on behalf of
more than one if its respective Subsidiaries on an applicable per subscriber or
per customer basis as Mediacom Broadband or MCC, as the case may be, deems
appropriate.

( 116 )